Exhibit 10.42

 

PURCHASE AND SALE AGREEMENT

 

among

 

UNOVA, INC.

 

UNOVA INDUSTRIAL AUTOMATION SYSTEMS, INC.

 

UNOVA IP CORP.

 

UNOVA UK LIMITED

 

and

 

COMPAGNIE DE FIVES-LILLE

 

CINETIC LANDIS GRINDING CORP.

 

CINETIC LANDIS GRINDING LIMITED

 

Dated:  October 27, 2005

 

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

A

 

 

 

 

 

Accounts

 

27

Accounts Date

 

27

Acquisition Proposal

 

78

Acquisition Proposals

 

78

Actual Completion Date

 

12

Affiliate

 

7

Affiliated Group

 

52

Agreement

 

1

Agreement Adjustments

 

16

Agreement Date

 

1

Approved

 

49

Assets Held for Sale

 

5

Assumed Liabilities

 

6, 8

Assurances

 

12

 

 

 

B

 

 

 

 

 

Business

 

1

Buyer UK

 

1

Buyer US

 

1

Buyer US’s 401(k) Plan

 

76

Buying Indemnified Parties

 

87

 

 

 

C

 

 

 

 

 

Cap

 

93

CFL

 

1

Claim Threshold

 

93

Closing

 

6, 23

Closing Balance Sheet

 

16

COBRA

 

48

Code

 

7

Company

 

83

Competitive Business

 

83

Confidentiality Agreement

 

63

consultants

 

37

Contaminants

 

10

Continuing Employees

 

8, 75

Contracts

 

35

Contribution Rate

 

70

 

 

 

D

 

 

 

 

 

De Minimis Settlement

 

35

Deadline Date

 

85

December Balance Sheet

 

27

December Financials

 

27

Direct Litigation Option

 

91

DOJ

 

61

Downward Net Working Asset Adjustment

 

18

 

 

 

E

 

 

 

 

 

Election

 

22

employee benefit plan

 

47

Employee Benefit Plans

 

5, 47

Employees

 

28, 42

Employment Liabilities

 

88

Environmental Laws

 

9, 34

Environmental Liabilities

 

9

Environmental Permits

 

33

ERISA

 

47

ERISA Plan

 

47

Estimated Net Working Asset Adjustment

 

18

Excluded Assets

 

4

Excluded Contracts

 

6

Excluded Liabilities

 

5, 10

Extended Deadline Date

 

85

 

 

 

F

 

 

 

 

 

Financial Statements

 

28

Freehold Property

 

12

FSSP

 

76

FSSP/UPP Transition Period

 

76

FTC

 

61

 

 

 

G

 

 

 

 

 

GAAP

 

16

Governmental Body

 

3, 6, 25

 

 

 

H

 

 

 

 

 

Hazardous Substance

 

33, 34

HSR Act

 

61

HSR Filing

 

61

 

 

 

I

 

 

 

 

 

ICC

 

99

Indebtedness

 

6, 37

Indemnified Party

 

90

Indemnifying Party

 

90

Indemnifying Purchasing Entities

 

88

Indemnifying Selling Entities

 

87

independent contractors

 

37

Independent Firm

 

17

Intellectual Property

 

39

Interested Person

 

55

 

i

--------------------------------------------------------------------------------


 

Investigation Periods

 

91

IRS

 

48

IT System

 

40

 

 

 

J

 

 

 

 

 

June Balance Sheet

 

27

June Balance Sheet Date

 

2

June Financials

 

27

 

 

 

K

 

 

 

 

 

knowledge

 

30

 

 

 

L

 

 

 

 

 

Landis Group

 

1

Landis Pension Plan

 

63

Landlord’s Consent

 

12

Law

 

5, 26

Leased Personal Property

 

36

Leased Real Property

 

33

Leasehold Property

 

13

Legally Required Statement

 

97

LIBOR

 

18

Lien

 

31

Liens

 

2

Loss

 

87

Losses

 

87

 

 

 

M

 

 

 

 

 

MAG

 

68

material adverse change

 

24

material adverse effect

 

24

multiemployer plan

 

48

N

 

 

Net Working Asset Target

 

17

Net Working Assets

 

18

Non-Compete Term

 

83

Note

 

6

Note Claim

 

96

NPL

 

35

 

 

 

O

 

 

 

 

 

operating lease

 

31

Owned Real Property

 

2, 32

 

 

 

P

 

 

 

 

 

Parties

 

1

Party

 

1

Performance Bonds

 

72

Permit

 

51

Permitted Lien

 

31

Permitted Liens

 

2

Person

 

6

Phase 1 Report

 

82

Preliminary Closing Balance Sheet

 

16

Product Liability

 

9

Purchase Orders

 

36

Purchase Price

 

6

Purchased Assets

 

2

Purchased Contracts

 

4

Purchasing Entities

 

1

 

 

 

R

 

 

 

 

 

Real Property

 

33

reasonable endeavors

 

64

Registered Properties

 

13

Related Agreements

 

25

Required Consents

 

53

Retiree Medical Plan

 

64

Review Period

 

17

 

 

 

S

 

 

 

 

 

Sales Order

 

60

Sales Orders

 

35

Schedule of Contributions

 

69

Section 1060 Allocation

 

7

Securities Act

 

26

Seller Names

 

77

Selling Entities

 

1

Selling Indemnified Parties

 

89

South Beloit Facility

 

5

Statement of Objections

 

17

 

 

 

T

 

 

 

 

 

Tax Returns

 

52

Taxes

 

4, 52

Third Party Claim

 

90

Threshold

 

93

transaction

 

55

Transactions

 

2

Transfer Date

 

2, 23

Transfer Regulations

 

22

Transferring Members

 

64

Transition Services Agreement

 

68

TUPE Transfer

 

46

 

 

 

U

 

 

 

 

 

U.K. Properties

 

13

UIASI

 

1

UK Asset Sale

 

2

UK Employee

 

49

UK Landis Group

 

1

UK Pension Plan

 

48

UK Purchased Assets

 

1

UNOVA

 

1

UNOVA IP

 

1

 

ii

--------------------------------------------------------------------------------


 

UNOVA UK

 

1

UNOVA’s Broker

 

55

UPP

 

76

Upward Net Working Asset Adjustment

 

17

US Asset Sale

 

1

US Employees

 

75

US Landis Group

 

1

US Purchased Assets

 

1

 

 

 

V

 

 

 

 

 

Valuation

 

69

VAT

 

22

VATA

 

22

 

 

 

W

 

 

 

 

 

WARN Act

 

77

Waynesboro Facility

 

6

WSJ RATE

 

16

 

iii

--------------------------------------------------------------------------------


 

CONTENTS

 

ARTICLE 1.

The Transactions

2

 

1.1

 

Transfer of Assets

2

 

1.2

 

Excluded Assets

4

 

1.3

 

[Reserved]

6

 

1.4

 

Consideration

6

 

1.5

 

Purchase Price and Payment; Deliveries at the Closing

6

 

 

 

(a)

Purchase Price

6

 

 

 

(b)

Payment of Purchase Price

6

 

 

 

(c)

Deliveries at the Closing

6

 

 

 

(d)

Purchase Price Allocation

7

 

1.6

 

Assumed Liabilities

8

 

1.7

 

Excluded Liabilities

10

 

1.8

 

Transfer of English Owned Real Property and Obtaining English Reversioner’s
Consent

12

 

 

 

(a)

Matters Affecting the U.K. Properties

13

 

 

 

(b)

Landlord’s Consents

13

 

 

 

(c)

Completion

14

 

 

 

(d)

Further Completion

15

 

 

 

(e)

Assurances

15

 

1.9

 

Closing Balance Sheet

16

 

 

 

(a)

Definition of Closing Balance Sheets

16

 

 

 

(b)

Preliminary Closing Balance Sheets

16

 

 

 

(c)

Review of Preliminary Closing Balance Sheet

16

 

 

 

(d)

Finalization of Closing Balance Sheet

17

 

 

 

(e)

Net Working Asset Payment

17

 

 

 

(f)

Limitations on Certain Claims

18

 

1.10

 

Right to Contest

18

 

1.11

 

Nonassignable Contracts and Rights

18

 

1.12

 

Value Added Tax

19

 

1.13

 

UK Employees

22

 

 

 

 

 

ARTICLE 2.  

Closing and Transfer Date

23

 

2.1

 

Closing

23

 

2.2

 

Notice and Right to Cure

23

 

 

 

 

 

 

ARTICLE 3.  

Representations and Warranties of the Selling Entities

24

 

3.1

 

Corporate Matters

24

 

 

 

(a)

Due Organization, Good Standing and Qualification

24

 

 

 

(b)

Corporate Authority to Conduct Business

25

 

 

 

(c)

Corporate Power and Authority to Enter Into Agreements

25

 

 

 

(d)

Due Execution and Enforceability

25

 

 

 

(e)

No Conflict

25

 

 

 

(f)

Subsidiaries and Other Equity Investments

26

 

 

 

(g)

Certain Additional Matters

26

 

i

--------------------------------------------------------------------------------


 

 

 

 

(h)

UNOVA UK Insolvency Matters

 

 

3.2

 

Financial Statements; Undisclosed Liabilities

 

 

 

 

(a)

December Financials

27

 

 

 

(b)

June Financials

27

 

 

 

(c)

UNOVA UK’s Accounts

27

 

 

 

(d)

Undisclosed Liabilities

28

 

 

 

(e)

Events Subsequent to June Balance Sheet

28

 

3.3

 

Accounts Receivable

30

 

3.4

 

Inventories and Assets

30

 

3.5

 

Absence of Liens and Encumbrances

31

 

3.6

 

Real Property

32

 

 

 

(a)

Real Property

32

 

 

 

(b)

Realty Leases (as Lessor)

32

 

 

 

(c)

Realty Leases (as Lessee)

33

 

 

 

(d)

[Reserved]

33

 

 

 

(e)

Violation of Laws or Restrictive Covenants

33

 

 

 

(f)

Environmental Matters

33

 

 

 

(g)

Real Estate Liens or Encumbrances

35

 

3.7

 

Right to Use Properties and Assets

35

 

3.8

 

Contracts and Commitments

35

 

 

 

(a)

Sales Orders, Bids and Proposals

35

 

 

 

(b)

Purchase Orders

36

 

 

 

(c)

Sales Representative, Distributor and Dealer Agreements

36

 

 

 

(d)

Personal Property Leases (As Lessee)

36

 

 

 

(e)

Noncompetition Agreements or Covenants

36

 

 

 

(f)

Confidential Nondisclosure Agreements

36

 

 

 

(g)

Consultants and Consultant Agreements

37

 

 

 

(h)

Indebtedness; Guarantees

37

 

 

 

(i)

Powers of Attorney, Proxies

37

 

 

 

(j)

Letters of Credit, Surety, Bid and Performance Bonds

38

 

 

 

(k)

Joint Venture Agreements

38

 

 

 

(l)

Other Material Contracts

38

 

 

 

(m)

[Reserved]

39

 

 

 

(n)

Restrictive Contracts

39

 

3.9

 

Patents, Trade Names, Trademarks, Service Marks, Copyrights and Chip
Registrations

39

 

 

 

(a)

Intellectual Property Rights

39

 

 

 

(b)

Licenses of Intellectual Property Rights To or From Third Parties

40

 

 

 

(c)

No Infringement

41

 

3.10

 

Patent, Trade Name, Trademark, Service Mark, Copyright or Chip Registration
Indemnification

41

 

3.11

 

Confidential Information or Trade Secrets

41

 

3.12

 

Products and Service Warranties

42

 

 

 

(a)

Products

42

 

 

 

(b)

Service Warranties

42

 

ii

--------------------------------------------------------------------------------


 

 

3.13

 

Employees; Employee Benefits

42

 

 

 

(a)

Employees

42

 

 

 

(b)

Employment Contracts

43

 

 

 

(c)

Severance

43

 

 

 

(d)

Indebtedness to Employees

44

 

 

 

(e)

Loans or Advances to Employees

44

 

 

 

(f)

Collective Bargaining Agreements

44

 

 

 

(g)

Independent Contractors

45

 

 

 

(h)

Commitments

45

 

 

 

(i)

Employment history

45

 

 

 

(j)

Other Labor Matters

46

 

 

 

(k)

Employee Benefit Plans

47

 

 

 

(l)

ERISA Plans

47

 

 

 

(m)

UK Pension Plans

48

 

3.14

 

Pending or Threatened Claims, Litigation and Governmental Proceedings

50

 

3.15

 

Judgments, Orders and Consent Decrees

51

 

3.16

 

Compliance With Laws

51

 

3.17

 

Franchises, Permits, Etc.

51

 

3.18

 

Taxes

52

 

3.19

 

Governmental Authorizations; Consents

53

 

3.20

 

No Breach of Statute or Contract

54

 

3.21

 

Insurance

54

 

3.22

 

Customers and Suppliers

54

 

3.23

 

Transactions with Affiliates; Intercompany Arrangements

55

 

3.24

 

Broker’s or Finder’s Fees

55

 

3.25

 

Grants and Allowances

55

 

3.26

 

Sufficiency of Purchased Assets

56

 

3.27

 

No Other Representations

56

 

3.28

 

Disclosure

56

 

 

 

 

 

ARTICLE 4.  

Representations and Warranties of Purchasing Entities

57

 

4.1

 

Corporate Matters

57

 

 

 

(a)

Due Organization

57

 

 

 

(b)

Corporate Power and Authority to Enter Into Agreement

57

 

 

 

(c)

Due Execution and Enforceability

57

 

 

 

(d)

No Conflict

58

 

4.2

 

Required Consents

58

 

4.3

 

Claims, Litigation and Governmental Proceedings

58

 

4.4

 

Broker’s or Finder’s Fees

58

 

4.5

 

Available Funds

59

 

 

 

 

 

ARTICLE 5.  

Certain Covenants Pending the Closing

60

 

5.1

 

Full Access

60

 

5.2

 

Carry On In Regular Course

60

 

5.3

 

Consents; HSR

61

 

iii

--------------------------------------------------------------------------------


 

 

5.4

 

Notices of Certain Events; Continuing Disclosure

62

 

5.5

 

Supplements to Disclosure

63

 

5.6

 

Conditions Precedent

63

 

5.7

 

Nondisclosure

63

 

5.8

 

Reorganization of U.K. Pension Plans

63

 

5.9

 

Assumption of Retiree Medical Plan

64

 

 

 

 

 

ARTICLE 6.  

Conditions Precedent to the Obligations of the Purchasing Entities to Close

66

 

6.1

 

Representations and Warranties True

66

 

6.2

 

Compliance With Agreement

66

 

6.3

 

No Material Adverse Change

66

 

6.4

 

No Litigation

66

 

6.5

 

[Reserved]

67

 

6.6

 

Consents and Approvals

67

 

6.7

 

Instruments of Transfer

67

 

6.8

 

[Reserved]

68

 

6.9

 

Opinion of Counsel

68

 

6.10

 

Amendment to MAG Transition Services Agreement

68

 

6.11

 

Transition Services Agreement

68

 

6.12

 

Title

68

 

6.13

 

Leases

69

 

6.14

 

Discharge of Indebtedness; Release of Liens

69

 

6.15

 

[Reserved]

69

 

6.16

 

[Reserved]

69

 

6.17

 

UK Pension Plans

69

 

6.18

 

Other

70

 

6.19

 

Closing Conditions for UNOVA UK

70

 

6.20

 

Benefit of Letters of Credit

70

 

 

 

 

 

ARTICLE 7.  

Conditions Precedent to the Obligations of the Selling Entities to Close

71

 

7.1

 

Representations and Warranties True

71

 

7.2

 

Compliance With Agreement

71

 

7.3

 

No Litigation

71

 

7.4

 

[Reserved]

71

 

7.5

 

Consents and Approvals

71

 

7.6

 

Purchase Price

72

 

7.7

 

Note

72

 

7.8

 

Instruments of Assumption

72

 

7.9

 

Performance Bonds

72

 

7.10

 

Leases

72

 

7.11

 

Other

73

 

7.12

 

Transition Services Agreement

73

 

 

 

 

 

ARTICLE 8.  

Further Requirements

74

 

8.1

 

Access to Books and Records

74

 

iv

--------------------------------------------------------------------------------


 

 

8.2

 

Further Instruments and Assurances

74

 

8.3

 

Litigation Cooperation

74

 

8.4

 

Certain Employee Matters

74

 

 

 

(a)

Employment

74

 

 

 

(b)

Certain Employee Benefits

75

 

 

 

 

(i)

Past Service Credit

75

 

 

 

 

(ii)

Benefits under the Selling Entities’ Plans

75

 

 

 

 

(iii)

U.S. Medical and Health Plan

75

 

 

 

 

(iv)

Buyer US’s 401(k) Plan

76

 

 

 

(c)

WARN Act

77

 

8.5

 

Use of UNOVA Name and Mark

77

 

8.6

 

Exclusivity

78

 

8.7

 

Taxes

78

 

 

 

(a)

Taxes Relating to the Business and UNOVA UK

78

 

 

 

(b)

Transfer Taxes

78

 

 

 

(c)

Employment Taxes

79

 

 

 

(d)

Stock Options

79

 

 

 

(e)

Tax Treatment

79

 

 

 

(f)

Interpretation

79

 

8.8

 

Settlement of Intercompany Accounts

79

 

8.9

 

Intellectual Property Registrations

80

 

8.10

 

Authorization; Mail

80

 

8.11

 

Post-Closing Cooperation

80

 

8.12

 

Purchased Assets Not Transferred

80

 

8.13

 

Confidentiality

81

 

8.14

 

Performance Bonds

81

 

8.15

 

Claim Cooperation

82

 

 

 

 

 

ARTICLE 9.  

Noncompetition Agreement

83

 

9.1

 

Noncompetition Agreement

83

 

9.2

 

Limitations on Noncompetition Agreement

83

 

9.3

 

Definition of Competitive Business

83

 

9.4

 

Nonsolicitation

84

 

9.5

 

Injunctive and Equitable Relief

84

 

 

 

 

 

ARTICLE 10. 

Termination

85

 

10.1

 

Termination

85

 

10.2

 

Notice of Termination

86

 

10.3

 

Effect of Termination

86

 

 

 

 

 

ARTICLE 11. 

Indemnification

87

 

11.1

 

Indemnification by the Selling Entities

87

 

 

 

(a)

Misrepresentation or Breach of Warranty

87

 

 

 

(b)

Breach of Covenant or Agreement

87

 

 

 

(c)

Excluded Liabilities

87

 

 

 

(d)

Pension Liabilities

87

 

 

 

(e)

Bulk Sales

88

 

v

--------------------------------------------------------------------------------


 

 

 

 

(f)

UK Employees

88

 

11.2

 

Indemnification by Purchasing Entities

88

 

 

(a)

Misrepresentation or Breach of Warranty

89

 

 

(b)

Breach of Covenant or Agreement

89

 

 

(c)

Assumed Liabilities

89

 

 

(d)

Operations of the Business

89

 

 

(e)

Performance Bonds; Letters of Credit

89

 

 

(f)

UK Employees

89

 

 

(g)

Pension Liabilities

90

 

11.3

 

Claims for Reimbursement

90

 

11.4

 

Defense and Settlement of Third Party Claims

91

 

11.5

 

[Reserved]

92

 

11.6

 

Limitations on Indemnification

92

 

 

(a)

Duration

92

 

 

(b)

Amount

93

 

 

 

(i)

Basket

93

 

 

 

(ii)

Cap

93

 

 

 

(iii)

No Limitation on Certain Claims

94

 

 

(c)

Other Limitations

94

 

 

(d)

Duty to Mitigate Damages

95

 

 

(e)

No Double Recovery

95

 

 

(f)

No Waiver

95

 

 

(g)

Set-Off Against Note

95

 

11.7

 

Exclusive Remedy

96

 

 

 

 

ARTICLE 12. 

Miscellaneous Provisions

97

 

12.1

 

Public Statements and Press Releases

97

 

12.2

 

Costs and Expenses

97

 

12.3

 

Amendment and Modification

97

 

12.4

 

No Assignment

97

 

12.5

 

Notices

98

 

 

(a)

The Selling Entities

98

 

 

(b)

A Purchasing Entity

98

 

12.6

 

Counterparts and Facsimile

98

 

12.7

 

Captions

98

 

12.8

 

Schedules and Exhibits

98

 

12.9

 

Waiver; Remedies

99

 

12.10

 

Governing Law and Jurisdiction

99

 

12.11

 

Resolution of Disputes

99

 

12.12

 

Severability

99

 

12.13

 

No Third Party Beneficiaries

99

 

12.14

 

Construction

100

 

12.15

 

Entire Agreement

100

 

12.16

 

Currency

100

 

vi

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is made and entered into on
and as of the 27th day of October, 2005 (the “Agreement Date”), among UNOVA,
Inc. (“UNOVA”), a Delaware corporation; UNOVA Industrial Automation Systems,
Inc. (“UIASI”), a Delaware corporation and a wholly-owned subsidiary of UNOVA;
UNOVA IP Corp. (“UNOVA IP”), a Delaware corporation and a wholly-owned
subsidiary of UIASI; UNOVA UK Limited (“UNOVA UK”) a company registered in
England under Registration Number 1218921 and a wholly-owned subsidiary of
UNOVA, (UNOVA, UIASI, UNOVA IP and UNOVA UK are sometimes referred to
collectively as the “Selling Entities”); and Compagnie de Fives-Lille, a French
corporation (“CFL ”), Cinetic Landis Grinding Corp. (“Buyer US”), a Delaware
corporation and Cinetic Landis Grinding Limited (“Buyer UK”), a United Kingdom
corporation. CFL, Buyer US and Buyer UK are sometimes referred to collectively
as the “Purchasing Entities”. Each of the Selling Entities and each of the
Purchasing Entities are sometimes referred to collectively as the “Parties” and
individually as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS, the “Landis Group” is comprised of the following operating divisions of
UNOVA:  the Landis Grinding Systems, Gardner Abrasives, and CITCO divisions of
UIASI (the “US Landis Group”); and the Landis Lund and Cranfield Precision
divisions of UNOVA UK (the “UK Landis Group”);

 

WHEREAS, the Landis Group is engaged in the design, manufacture, sale and
service of grinding and abrasives systems for camshaft, crankshaft, centerless
and disc grinder machines and other special high precision machine tools,
including high speed grinding spindles, highly engineered diamond and cBN®
cutting tools, superabrasive wheels and dressing products (such activity as
carried on by the Landis Group is referred to as the “Business”);

 

WHEREAS, Buyer US desires to purchase from the Selling Entities, and the Selling
Entities desire to sell to Buyer US, substantially all of the assets, subject to
the assumption of specified liabilities, of the US Landis Group (the “US
Purchased Assets”) upon the terms and conditions set forth in this Agreement
(the “US Asset Sale”);

 

WHEREAS, Buyer UK desires to purchase from UNOVA UK, and UNOVA UK desires to
sell to Buyer UK, substantially all of the assets, subject to the assumption of
specified liabilities of the UK Landis Group (the “UK Purchased Assets”), as a
going concern, upon the terms and conditions set forth in this Agreement (the
“UK Asset Sale”);

 

WHEREAS, the US Asset Sale and the UK Asset Sale are sometimes referred to
collectively herein as the “Transactions”;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual benefits to be
derived from this Agreement and the Transactions provided for in this Agreement,
the Parties agree as follows:

 


ARTICLE 1.  
THE TRANSACTIONS


 


1.1                               TRANSFER OF ASSETS


 

Except as otherwise provided in Section 1.2, effective as of the “Transfer Date”
(as defined in Article 2), the Selling Entities shall sell, transfer, assign,
grant, convey and deliver as legal and beneficial owner to Buyer US in respect
of the US Purchased Assets and to Buyer UK in respect of the UK Purchased
Assets, free and clear of all “Liens” other than “Permitted Liens” (as such
terms are defined in Section 3.5), all of their right, title and interest in and
to their properties, rights and assets of every kind, nature and description,
whether real or personal, tangible or intangible, and wherever situated, to the
extent the same are used or held for use primarily or exclusively in the
operation of the Business, including all assets shown on the June Balance Sheet
(as defined in Section 3.2(b)) and not disposed of in the ordinary course of
business since June 30, 2005 (the “June Balance Sheet Date”), and all assets of
the Business acquired by the Selling Entities between the June Balance Sheet
Date and the Transfer Date, (such properties, rights and assets are referred to
as the “Purchased Assets”). In the case of any of the Purchased Assets which are
capable of transfer by delivery, title to that Purchased Asset shall pass to the
relevant Purchasing Entity by delivery. Except as otherwise provided in
Section 1.2, the Purchased Assets shall include, without limitation, all of the
following property, rights and assets of the Selling Entities used primarily or
exclusively in the Business:

 

(a)           All billed and unbilled accounts receivable, including without
limitation, all trade accounts receivable, notes receivable from customers,
supplier credits and all other obligations from customers with respect to sale
of goods or services, together with any unpaid interest or fees accrued thereon
or other amounts due with respect thereto, and any security or collateral
therefor, including recoverable advances and deposits;

 

(b)           All land, buildings, leaseholds, leasehold improvements and other
interests in realty, including without limitation the “Owned Real Property” (as
defined in Section 3.6(a)) other than the South Beloit Facility (as defined in
Section 1.2(m)) and the Waynesboro Facility (as defined in Section 1.2(n)), and
all improvements, fixtures and fittings thereon, and easements, servitudes,
rights-of-way and other appurtenances thereto (such as appurtenant rights in and
to public streets);

 

(c)           All machinery and equipment, including test equipment and fully
depreciated equipment;

 

(d)           All tools, dies, molds and other tooling, including any rights in
respect of tools, dies, molds and other tooling in the possession of others;

 

2

--------------------------------------------------------------------------------


 

(e)           All supplies and other consumables on hand;

 

(f)            All inventory, including raw materials, work-in-process, finished
goods, spare parts, replacement and component parts, and samples;

 

(g)           All rights, if any, in any customer furnished materials;

 

(h)           All motor vehicles;

 

(i)            All transportation and packing and delivery equipment, materials
and supplies;

 

(j)            All office equipment and supplies;

 

(k)           All office furniture and furnishings;

 

(l)            All indemnity, fidelity and contract bonds issued by third
parties in favor of the Selling Entities, and which are set forth on Schedule
1.1(l);

 

(m)          All causes of action, suits, judgments, claims and demands of any
nature;

 

(n)           All transferable franchises, licenses, approvals, permits and
other authorizations issued or granted by any “Governmental Body” (as defined in
Section 3.1(e));

 

(o)           All computer equipment, including all hardware and software, and
communications equipment (including, without limitation, the transfer of Autocad
without cost to the Purchasing Entities);

 

(p)           All research, engineering and technical designs, specifications,
drawings, databases, know-how, research and development files, laboratory books
and information;

 

(q)           All lists and information pertaining to customers, suppliers,
distributors, sales and purchasing agents and personnel;

 

(r)            All patents, registered designs, utility models, patent
applications, trademarks, trademark applications, trade names, domain names,
service marks, logos, copyrights, chip registrations, licenses, processes,
inventions, formulae, trade secrets and royalties, including all registrations,
applications and related international priority rights and all rights to sue for
past infringement, including, without limitation, the names or brands “Landis”,
“Landis Cincinnati”, “Landis Gardner”, “Gardner Abrasives”, “CITCO”,
“Goldcrown”, “Landis Lund” and “CRANFIELD PRECISION”;

 

(s)           All manufacturer and seller warranties on any goods, fixtures, or
services provided to the Selling Entities;

 

(t)            All prepaid items and expenses, rights of offset and credits of
all kinds, including any such items and expenses with respect to leases and
rentals;

 

3

--------------------------------------------------------------------------------


 

(u)           All books, records, files and papers, whether in hard copy or
computer format, including but not limited to invoices, advertising materials,
catalogs, price lists, mailing lists, photographs, production data, sale and
promotional materials and records, purchasing materials and records and
documentation developed or used for accounting, marketing, engineering,
manufacturing or any other purpose;

 

(v)           All bids and sales and service proposals, including any rights to
revoke or withdraw the same;

 

(w)          [Reserved];

 

(x)            All utility, lease and similar deposits;

 

(y)           All medical, safety and health supplies;

 

(z)            Except for any Excluded Contracts (as defined in Section 1.2(o)),
all rights under all contracts, agreements, leases, licenses, commitments, sales
and purchase orders used by the Selling Entities or held by the Selling Entities
for use in connection with the Business, including, without limitation, the
contracts listed on Schedules 3.8(a) through 3.8(g) and Schedules 3.8(i)
through 3.8(l) and including, for the avoidance of doubt, any contracts or
agreements entered by UNOVA UK under the name “Landis Lund” (the “Purchased
Contracts”); and

 

(aa)         All goodwill associated with the Business or the Purchased Assets
together with the right to represent to third parties that the Purchasing
Entities are the successors to the Business.

 


1.2                               EXCLUDED ASSETS


 

Notwithstanding anything in this Agreement to the contrary, the Purchased Assets
shall not include any right, title or interest in or to any of the following
properties, rights or assets of the Selling Entities (collectively, the
“Excluded Assets”):

 

(a)           Cash, cash equivalents and short-term securities;

 

(b)           Any and all claims for refunds, carry backs or carry forwards of
the Selling Entities in connection with “Taxes“ (as defined in Section 3.18) and
all Tax Returns and other documents filed by the Selling Entities with any
taxing authority;

 

(c)           Any intercompany receivable balance due from UNOVA or any of its
subsidiaries (other than intercompany trade receivables between the Landis
Group);

 

(d)           All insurance policies and self-insurance programs and any
coverage or other rights under such policies and self-insurance programs;

 

4

--------------------------------------------------------------------------------


 

(e)           Any property or asset designated as “assets held for sale” on the
books and records of the Selling Entities and which are set forth on
Schedule 1.2(e) (collectively, the “Assets Held for Sale”);

 

(f)            Any property, right or asset to the extent exclusively relating
to any other Excluded Asset or any of the “Excluded Liabilities” (as defined in
Section 1.7);

 

(g)           All assets of all “Employee Benefit Plans“ (as defined in
Section 3.13(k)), including assets held in trust, including assets held in
medical trusts, or insurance contracts for the benefit of Employee Benefit Plan
participants or beneficiaries;

 

(h)           All books, records, files and data pertaining to any of the
Excluded Assets or any of the Excluded Liabilities;

 

(i)            Subject to Section 8.5, all rights in, to and under the name
“UNOVA” and the logos of the Selling Entities other than those logos that are
primarily or exclusively related to the Business (including, without limitation,
any logos with the names or brands listed in Section 1.1(r));

 

(j)            Any rights of any of the Selling Entities under this Agreement;

 

(k)           The franchise of each of the Selling Entities to be a corporation
and its articles or certificate of incorporation, bylaws and other records
pertaining to its corporate existence, and all books and records of a nature
required by “Law” (as defined in Section 3.1(e)) to be maintained by the Selling
Entities, including all financial and tax records relating to the Business that
form part of the Selling Entities’ general ledger, provided that the Selling
Entities shall make available for duplication at the Purchasing Entities’
expense copies of such financial and tax records as such documents exist as of
the December Balance Sheet Date, the June Balance Sheet Date and the Transfer
Date to the extent such records are related to the Business and as reasonably
requested by the Purchasing Entities;

 

(l)            All shares of capital stock or other equity interests in any
other Person (as defined below) owned by the Selling Entities, including
Honsberg Lamb Sonderwekzeugmaschinen GmbH;

 

(m)          The real property located at 481 Gardner Street, South Beloit,
Illinois (the “South Beloit Facility”);

 

(n)           The real property located at 20 East Sixth Street, Waynesboro,
Pennsylvania (the “Waynesboro Facility”); and

 

(o)           All rights existing under each contract set forth on
Schedule 1.2(o) (the “Excluded Contracts”).

 

5

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Person” shall mean and include an individual, a
partnership, a corporation, a limited liability company, a trust, a joint
venture, an unincorporated organization and any “Governmental Body” (as defined
in Section 3.1(e)).

 


1.3                               [RESERVED]


 


1.4                               CONSIDERATION


 

For and in consideration of the sale to the Purchasing Entities of the Purchased
Assets, the Purchasing Entities shall (i) at Closing pay to UNOVA (as agent for
the Selling Entities) the “Purchase Price” (as defined in Section 1.5(a)) in
accordance with and to the extent provided in Section 1.5 and (ii) the
Purchasing Entities shall, effective as of the Transfer Date, assume the
“Assumed Liabilities” (as defined in Section 1.6 and as limited by Section 1.7).

 


1.5                               PURCHASE PRICE AND PAYMENT; DELIVERIES AT THE
CLOSING


 


(A)                                  PURCHASE PRICE


 

The purchase price for the Purchased Assets is $79,000,000 plus the assumption
of the Assumed Liabilities (the “Purchase Price”). The Purchase Price is subject
to further adjustment following the Closing in accordance with Section 1.9. To
the extent any Indebtedness (as defined in Section 3.8(h)) is assumed by the
Purchasing Entities at the Transfer Date, the amount of such Indebtedness shall
be deducted from the Purchase Price. For purposes of this Section 1.5
“Indebtedness” means any contract, agreement or instrument under which any of
the Selling Entities guarantees, endorses, or otherwise is, will or may become
responsible for the obligations or liabilities of any third party in respect of
the Business for money borrowed, advances made or goods or services purchased
(other than endorsements for collection of negotiable instruments).

 


(B)                                  PAYMENT OF PURCHASE PRICE


 

At the “Closing” (as defined in Section 2.1), the Purchasing Entities shall
(i) pay and remit to UNOVA (as agent for the Selling Entities) $69,000,000 in
cash (less any Indebtedness to be deducted pursuant to Section 1.5(a)) via wire
transfers of immediately available funds to UNOVA’s bank accounts as indicated
in Schedule 1.5(b), (ii) deliver to UNOVA a promissory note in the principal
amount of $10,000,000 (the “Note”) substantially in the form attached hereto as
Exhibit A and (iii) assume the Assumed Liabilities.

 


(C)                                  DELIVERIES AT THE CLOSING


 

At the Closing,

 

(i)            the Selling Entities will deliver to the Purchasing Entities the
various certificates, instruments, and documents referred to in Article 6; and

 

6

--------------------------------------------------------------------------------


 

(ii)           the Purchasing Entities will deliver to the Selling Entities the
various certificates, instruments, and documents referred to in Article 7.

 


(D)                                  PURCHASE PRICE ALLOCATION


 

(i)            Allocation to UK and US Assets

 

The parties agree that the Purchase Price shall be allocated as follows: 
$53,333,333 plus the amount of the Assumed Liabilities of or relating to the US
Landis Group shall be allocated to the US Purchased Assets, and $25,666,667 plus
the amount of the Assumed Liabilities of or relating to the UK Landis Group
shall be allocated to the UK Purchased Assets.

 

(ii)           Section 1060 Allocation

 

Within six (6) months after the Transfer Date, Buyer US (on behalf of itself and
the other Purchasing Entities) shall prepare and deliver to UNOVA an allocation
of the Purchase Price and the Assumed Liabilities among the US Purchased Assets
and the UK Purchased Assets sold to the Purchasing Entities in accordance with
Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder (the “Section 1060 Allocation”). If UNOVA does not
object to the Section 1060 Allocation prepared by Buyer US within 30 days after
receipt thereof, such allocations shall be final for purposes of this Agreement.
If UNOVA objects to the Section 1060 Allocation within 30 days after receipt
thereof, Buyer US and UNOVA shall meet promptly and in a good faith attempt to
resolve any objections of UNOVA and to use their best efforts to agree upon the
allocation. In the event Buyer US and UNOVA are unable to resolve their
differences over the Section 1060 Allocation, such differences shall be resolved
by the Independent Firm (as defined in Section 1.9(d) in accordance with Section
1.9(d). The Parties shall cooperate fully with each other and make available to
each other such Tax data and other information as may be reasonably required in
order to timely complete the Section 1060 Allocation and any other required
statements or schedules. Except as required pursuant to applicable Law or a
determination (as defined in Section 1313 of the Code or any similar provision
of Law), the Parties and their Affiliates (as defined below) shall report the
Transactions for all Tax purposes consistently with the Section 1060 Allocation.
For purposes of this Agreement, “Affiliate” means a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with the first mentioned Person. To the extent that the
parties require allocations of the Purchase Price and the Assumed Liabilities at
or prior to Closing, including for United Kingdom Law purposes, then the parties
shall endeavor to cooperate fully with each other to agree upon such allocations
on or prior to the Transfer Date

 

7

--------------------------------------------------------------------------------


 


1.6                               ASSUMED LIABILITIES


 

Upon the terms and subject to the conditions of this Agreement and in reliance
upon the representations, warranties and agreements herein set forth, the
Purchasing Entities shall, effective at the time of the Transfer Date, assume,
perform and discharge all of the following debts, liabilities or obligations of
the Selling Entities (collectively, the “Assumed Liabilities”):

 

(a)           All liabilities arising out of or relating primarily to the
Business and recorded on the June Balance Sheet and not discharged as of the
Transfer Date (other than any Excluded Liabilities thereon);

 

(b)           All current liabilities arising out of or relating primarily to
the Business and incurred in the ordinary course of business since the June
Balance Sheet Date that would have been required by GAAP, consistently applied,
to have been recorded on the June Balance Sheet if they had arisen prior to the
June Balance Sheet Date, but only to the extent set forth on the Closing Balance
Sheet (as defined in Section 1.9(a)), other than any Excluded Liabilities
thereon and other than the liabilities described in Sections 1.6(c), 1.6(f),
1.6(g), 1.6(h), 1.6(i), 1.6(j), 1.6(l), 1.6(m) and 1.6(n) below which are
assumed without regard to the amounts set forth on the Closing Balance Sheet;

 

(c)           All liabilities and obligations of the Selling Entities in respect
of (i) the Purchased Contracts and (ii) those contracts or other legally binding
commitments that are the type required to be disclosed in the Schedules but are
not so disclosed because they fall below the minimum threshold amount or
materiality of the agreement or commitments required to be so disclosed and
which are assigned to the Purchasing Entities other than in the case of
clauses (i) and (ii), liabilities or obligations attributable to any failure by
the Selling Entities to comply with the terms thereof;

 

(d)           Accrued payroll and vacation pay for “Continuing Employees”
(as defined in Section 8.4(a)) but only to the extent of the reserve therefor
shown on the Closing Balance Sheet, excluding any accrued amounts that are
required by Law to be paid by the Selling Entities on or prior to the Transfer
Date;

 

(e)           Accrued sales commissions to Continuing Employees and to third
parties in respect of the Business, but only to the extent of the reserve
therefor shown on the Closing Balance Sheet;

 

(f)            All losses, debts, liabilities and obligations with respect to
products sold or serviced (whether or not under warranty) by the Selling
Entities in respect of the Business, including liabilities and obligations for
and with respect to any refunds, adjustments, allowances, repairs, exchanges,
returns and warranty but excluding Product Liability, (as defined in
Section 1.6(h)) which is covered by sub-clause (h) below (and any other Excluded
Liabilities);

 

8

--------------------------------------------------------------------------------


 

(g)           Any claim, debt, liability or obligation for workers compensation
(other than such debt, liability or obligation that constitutes an Excluded
Liability), automobile or general liability in respect of the Business to the
extent such claims arise from events, actions or occurrences following the
Transfer Date;

 

(h)           Any claim, debt, liability or obligation for product liability
claims, including bodily injury, death or property damage  arising from the use
or operation of products manufactured, sold or serviced in whole or in part in
the Business (“Product Liability”) to the extent such claims arise from events,
actions or occurrences following the Transfer Date;

 

(i)            Environmental Liabilities (as defined below) arising from or
relating in any way to (i) actions occurring or conditions existing on or before
the Transfer Date, where such actions or conditions do not constitute a
violation of “Environmental Laws” (as defined in Section 3.6(f), as modified by
Section 1.7(j)), or (ii) actions occurring or conditions coming into existence
after the Transfer Date; provided, however, that with respect to the Waynesboro
Facility and the South Beloit Facility, which the Purchasing Entities will be
leasing from the Selling Entities after the Transfer Date, the Purchasing
Entities shall not assume any Environmental Liabilities arising from or relating
in any way to actions occurring or conditions existing on or before the Transfer
Date (whether or not a violation of Environmental Laws) arising from or relating
in any way to actions occurring or conditions coming into existence after the
Transfer Date except to the extent such actions or conditions are caused by the
Purchasing Entities. For purposes of this Agreement, “Environmental Liabilities”
means any and all liabilities arising in connection with or in any way relating
to the Business, the Purchased Assets or the Real Property, whether contingent
or fixed, actual or potential, known or unknown, which arise under or relate to
matters governed by Environmental Laws;

 

(j)            Any claim, debt, liability or obligation relating to the Landis
Pension Plan (as defined in Section 5.8), including, without limitation, in
respect of (i) benefits transferred to the Landis Pension Plan from the UNOVA
Pension Fund, whether before, on or after the Transfer Date (which transferred
benefits shall include any claim, debt, liability or obligation in respect of
the provision of those benefits in a manner complying with Article 141 (formerly
Article 119) of the Treaty of Rome and Section 62 of the Pensions Act 1995),
(ii) any liability in respect of the levy to fund the Pension Protection Fund
payable pursuant to the Pensions Act 2004 and (iii) contributions in respect of
the period prior to the Transfer Date which have not become due and payable
before the Transfer Date other than contributions deducted by UNOVA UK from
members’ salaries before the Transfer Date and not paid to the Landis Pension
Plan by that date;

 

(k)           Any claim, debt, liability or obligation arising from any progress
payment, down payment or advance payment received from any customer of the
Business to the extent of the reserve therefor on the Closing Balance Sheet;

 

9

--------------------------------------------------------------------------------


 

(l)            Any claim, debt, liability or obligation arising out of in
respect of or as a result of the employment or termination of employment of any
Continuing Employee by the Purchasing Entities (other than Excluded
Liabilities);

 

(m)          Any actions, claims, proceedings, losses, damages, payments,
penalties, costs or expenses suffered or incurred in relation to or arising out
of any personal injury as a result of a person’s exposure at any time after the
Transfer Date to any and all asbestos and/or asbestos-containing materials, lead
and/or lead-containing materials, or mold (whether or not the presence of such
contaminants constitutes a violation of Environmental Laws) (collectively,
“Contaminants”) present, discharged or released at, or migrating from any
property owned, occupied, controlled or used by the Purchasing Entities in
respect of the Business; provided, however, that for any personal injury that is
determined to have been caused by exposure to Contaminants as described in this
subsection 1.6(m) that relates to periods of exposure before and after the
Transfer Date, the loss arising from such personal injury shall be deemed to
have occurred ratably during the entire period of such exposure, and the
Purchasing Entities’ liability for such injury shall be limited to a pro rata
portion of the losses based on the period of exposure that occurred after the
Transfer Date; and

 

(n)           All FAS 106 liabilities relating to the Retiree Medical Plan (as
defined in Section 5.9).

 


1.7                               EXCLUDED LIABILITIES


 

Notwithstanding any provision in this Agreement or any other writing to the
contrary, the Purchasing Entities are assuming only the Assumed Liabilities and
are not assuming any other liability or obligation of the Selling Entities (or
any predecessor owner of all or part of its business and assets) of whatever
nature whether presently in existence or arising or asserted hereafter. All such
other liabilities and obligations shall be retained by and remain obligations
and liabilities of the Selling Entities (collectively, the “Excluded
Liabilities“). Without limiting the foregoing, none of the following shall be
Assumed Liabilities for the purposes of this Agreement:

 

(a)           Any debt, liability or obligation of the Selling Entities in
respect of the Business for Taxes that relate to periods ending on or prior to
the Transfer Date (including any Taxes that arise as a result of the
Transactions), except as otherwise provided in Section 8.7(b);

 

(b)           Any intercompany payable balances in respect of the Business due
to UNOVA or any of its subsidiaries (other than intercompany trade payables
between the Landis Group);

 

(c)           Any claim, debt, liability or obligation for workers compensation,
automobile or general liability in respect of the Business, to the extent such
claims arise from events, actions or occurrences on or prior to the Transfer
Date, other than a claim, debt, liability or obligation to which Section 1.6(j)
applies;

 

10

--------------------------------------------------------------------------------


 

(d)           Any claim, debt, liability or obligation to the extent related to
any of the other Excluded Liabilities or any of the Excluded Assets, other than
a claim, debt, liability or obligation to which Section 1.6(j) applies;

 

(e)           Any liabilities of the Selling Entities arising under, or relating
to the execution, delivery or consummation of, this Agreement and the
transactions contemplated hereby;

 

(f)            Any liabilities of the Selling Entities for Indebtedness (as
defined by Section 3.8(h)), including, without limitation, the Indebtedness set
forth on Schedule 3.8(h) and Schedule 3.2(d);

 

(g)           Any claim, debt, liability or obligation under Employee Benefit
Plans other than the Assumed Liabilities set forth in Sections 1.6(d), 1.6(e),
1.6(j) and 1.6(n);

 

(h)           Any claim, debt, liability or obligation under the UNOVA Pension
Fund, other than in respect of benefits transferred to the Landis Pension Plan,
whether before, on or after the Transfer Date (which transferred benefits shall
include any claim, debt, liability or obligation in respect of the provision of
those benefits in a manner complying with Article 141 (formerly Article 119) of
the Treaty of Rome and Section 62 of the Pensions Act 1995);

 

(i)            Any claim, debt, liability or obligation for Product Liability
arising from the use or operation of products manufactured, sold or serviced (in
whole or in part) in the Business to the extent such claims arise from events,
actions or occurrences on or prior to the Transfer Date;

 

(j)            Environmental Liabilities arising from or relating in any way to
(i) actions occurring or conditions, whether known or unknown, existing on or
before the Transfer Date, where such actions or conditions constitute a
violation of Environmental Laws, or (ii) with respect to the Waynesboro Facility
and South Beloit Facility, which the Purchasing Entities will be leasing from
the Selling Entities after the Transfer Date, actions occurring or conditions
coming into existence after the Transfer Date to the extent such actions or
conditions are not caused by the Purchasing Entities. For purposes of this
Section 1.7(j), the known contamination on the Waynesboro Facility, including
both the contamination being addressed by the Selling Entities in accordance
with Pennsylvania’s Act 2 voluntary cleanup program and the chlorinated volatile
organic compound contamination that has migrated onto the Waynesboro Facility
from the adjacent Teledyne facility, shall be deemed a condition existing before
the Transfer Date and to constitute an Excluded Liability;

 

(k)           All claims, debts, liabilities and obligations pursuant to
violations of applicable Laws arising from, by or in connection with the Selling
Entities, the Business, the Purchased Assets, or the Real Property, in each case
occurring or existing on or before the Transfer Date, other than claims, debts,
liabilities or obligations to which Section 1.6(j) applies;

 

11

--------------------------------------------------------------------------------


 

(l)            Those pending or threatened litigation matters identified on
Schedule 3.14;

 

(m)          Any actions, claims, proceedings, losses, damages, payments,
penalties, costs or expenses suffered or incurred in relation to or arising out
of any personal injury as a result of a person’s exposure at any time before the
Transfer Date to any and all Contaminants (as defined in Section 1.6(m))
present, discharged or released at, or migrating from any property owned,
occupied, controlled or used by the Selling Entities in respect of the Business;
provided, however, that for any personal injury that is determined to have been
caused by exposure to Contaminants as described in this subsection 1.7(m) that
relates to periods of exposure before and after the Transfer Date, the loss
arising from such personal injury shall be deemed to have occurred ratably
during the entire period of such exposure, and the Selling Entities’ liability
for such injury shall be limited to a pro rata portion of the losses based on
the period of exposure that occurred prior to the Transfer Date;

 

(n)           all claims, losses, debts, liabilities and obligations for
compensation to Employees which are set forth in the certain letter dated
September 15, 2005, and updated as of September 22, 2005 from UNOVA to counsel
for CFL; and

 

(o)           accrued bonuses payable to Continuing Employees as of the Transfer
Date and liabilities associated with amounts withheld from employee salaries to
the extent withheld as of the Transfer Date.

 


1.8                               TRANSFER OF ENGLISH OWNED REAL PROPERTY AND
OBTAINING ENGLISH REVERSIONER’S CONSENT


 

For the purposes of this Section 1.8, the following definitions shall apply:

 

(i)            “Actual Completion Date” means in relation to each of the
U.K. Properties the date on which that property is transferred, conveyed or
assigned to the Purchasing Entity.

 

(ii)           “Assurances” means the transfers, conveyances or assignments of
the U.K. Properties and “Assurance” shall mean any one of them.

 

(iii)          “Freehold Property” means the U.K. freehold property located in
the United Kingdom as described in Schedule 3.6(a).

 

(iv)          “Landlord’s Consent” means any reversioner’s consent to an
assignment required under the terms of the lease relating to the Leasehold
Property.

 

(v)           “Leasehold Property” means the leasehold property located in the
United Kingdom occupied by the Selling Entities as described (including the
particular of the current rent provided) in Schedule 3.6(c) and “Leasehold
Property” means any one of them.

 

(vi)          “Registered Properties” means the U.K. Property numbered 4 in
Schedule 3.6(a);

 

12

--------------------------------------------------------------------------------


 

(vii)         “U.K. Properties” means those U.K. freehold and leasehold premises
occupied by the relevant Selling Entities which are set forth in Schedule 3.6(a)
and 3.6(c).

 


(A)                                  MATTERS AFFECTING THE U.K. PROPERTIES


 

The U.K. Properties are sold subject to and with the benefit of:

 

(i)            In the case of the Registered Properties, the exceptions,
reservations and covenants (except charges to secure the repayment of money)
contained or referred to in the charges register of their respective title
numbers;

 

(ii)           In the case of the Leasehold Property, the covenants and
conditions on the part of the tenant contained in the leases under which the
relevant property is held;

 

(iii)          All local land charges; and

 

(iv)          All notices served and ordered, demand, proposals or requirements
made, by any local or other public authorities.

 


(B)                                  LANDLORD’S CONSENTS


 

(i)            The sale of the Leasehold Property is subject to the relevant
Selling Entity which occupies the relevant Leasehold Property obtaining
Landlord’s Consent in respect of that property.

 

(ii)           The relevant Selling Entities shall as soon as reasonably
practicable and at it’s own cost apply for and use all reasonable endeavours to
obtain Landlord’s Consent as soon as possible.

 

(iii)          The Purchasing Entity and the Buyer UK (as appropriate) shall use
all reasonable efforts to assist the relevant Selling Entity in obtaining
Landlord’s Consent and in particular shall promptly provide all such information
and references as the relevant Selling Entity may reasonably require in relation
to the obtaining of Landlord’s Consent and such other information as the
landlord may be entitled to request under the terms of the relevant property
lease.

 

(iv)          As appropriate, the Purchasing Entities and Buyer UK will enter
into such covenants as may be reasonably required by the landlord of the
Leasehold Property and provide such additional security for the performance by
Buyer UK of the tenant’s covenants as the landlord may reasonably require.

 

(v)           Buyer UK shall on and from the Transfer Date be permitted to enter
into occupation of the Leasehold Property as licensee of the relevant Selling
Entity subject to the following provisions:

 

(A)          Buyer UK shall be entitled to receive all profit and other income
from the Leasehold Property;

 

13

--------------------------------------------------------------------------------


 

(B)           Buyer UK shall pay or indemnify the relevant Selling Entity
against all outgoings and expenses attributable to Buyer UK’s period of
occupation including all sums payable under the property lease of the Leasehold
Property, in respect of the period after the Transfer Date;

 

(C)           The Purchasing Entity and Buyer UK shall observe and perform all
the covenants and conditions (excluding any alienation covenants) contained or
referred to in the property lease relating to the Leasehold Property (save that
in respect of any covenants relating to the repair of the Relevant Property
Buyer UK’s liability shall be limited to keeping the Relevant Property in as
good repair as when Buyer UK went into occupation) and indemnify the relevant
Selling Entity for any costs or liabilities as a result of a breach or
non-observance or non-performance and such covenants and conditions;

 

(D)          The relevant Selling Entity so far as it is lawfully able to do so
shall permit the Buyer UK to remain in occupation of the Relevant Property; and

 

(E)           The Purchasing Entity and Buyer UK shall not carry out any
activity for which the consent of any third party may be required under the
terms of the property lease relating to the Leaseheld Property without such
consent being obtained or carry on any activity which would constitute a breach
or non-observance of the covenants and conditions of the relevant property
lease.

 


(C)                                  COMPLETION


 

(i)            If the Landlord’s Consent is refused or has not been obtained
within 12 months of the Transfer Date then both parties consider that the
relevant landlord is acting unreasonably in refusing or withholding consent the
relevant Selling Entity shall at the request of the Purchasing Entity and at the
joint expense of the relevant Selling Entity and Purchasing Entity seek the
opinion of a leading Counsel specializing in landlord and tenant law on whether
the landlord is unreasonably withholding or has unreasonably refused consent to
the assignment.

 

(ii)           If such leading Counsel advises that the landlord is unreasonably
withholding or has unreasonably refused consent the relevant Selling Entity
shall at the joint expense of both parties apply to a court of competent
jurisdiction for a declaration that the landlord is acting unreasonably.

 

(iii)          If the declaration is obtained the assignment of the Relevant
Property shall be completed five business days thereafter.

 

(iv)          If the declaration referred to in Section 1.8(c)(ii) is refused or
such leading Counsel advises that consent to assign will be refused or withheld
the Selling Entities shall as soon as reasonably practicable apply to the
relevant landlord(s) for all necessary consents to the grant of an underlease of
the Relevant Property to the Buyer UK Entity for a term equal to the residue of
the term of the relevant property lease less three days at a rent equal to and
otherwise on the same terms as the said lease and the provisions of

 

14

--------------------------------------------------------------------------------


 

Sections 1.8(b)(ii) and 1.8(b)(iii) shall apply to the obtaining of such consent
and if such consent is obtained the Selling Entity shall grant and the Buyer UK
shall accept such underlease on the date five business days after the date of
receipt of such consent.

 


(D)                                  FURTHER COMPLETION


 

(i)            Notwithstanding Sections 1.1, 1.2 and 2.1 of this Agreement,
completion of the sale of the U.K. Properties shall take place:

 

(A)          In the case of the Freehold Property, and the Leasehold Property if
Landlord’s Consent has been obtained on the Transfer Date; and

 

(B)           In the case of the Leasehold Property in respect of which
Landlord’s Consent is necessary but has not been obtained by the Transfer Date,
by the date five business days after Landlord’s Consent has been obtained.

 

(ii)           On the Actual Completion Date the Purchasing Entity shall deliver
to the relevant Selling Entity a duly executed Assurance in respect of each of
the U.K. Properties.

 


(E)                                  ASSURANCES


 

The Assurances will contain (where applicable):

 

(i)            A covenant by way of indemnity (but not further or otherwise) by
the Purchasing Entity with the relevant Selling Entity that the Purchasing
Entity and its successors in title will observe and perform:

 

(A)          The exceptions, reservations and covenants contained or referred to
in the case of each of the Registered Properties, the entries (except those
relating to charges to secure the repayment of money) appearing in the charges
registers of their respective title numbers;

 

(B)           In the case of the Leasehold Property, the covenants and
conditions on the part of the tenant contained in the relevant property leases;
and will indemnify and keep indemnified the relevant Selling Entity against all
actions, claims, demands and proceedings taken or made against the relevant
Selling Entity and all costs, damages, expenses, liabilities and losses incurred
by the relevant Selling Entity as a result of the breach, non-performance or
non-observance of the same; and

 

(ii)           (In the case of the Leasehold Properties) an agreement and
declaration to the effect that the Selling Entity shall not be liable under any
of the covenants set out in Sections 3 or 4 of the Law of Property
(Miscellaneous Provisions) Act 1994 for the consequences of any breach of the
terms of the property leases relating to their state and condition.

 

15

--------------------------------------------------------------------------------


 

(iii)          The consideration for the Freehold Property determined as set
forth in Section 1.5(d)

 


1.9                               CLOSING BALANCE SHEET


 


(A)                                  DEFINITION OF CLOSING BALANCE SHEETS


 

The “Closing Balance Sheet” shall be a balance sheet reflecting the US Purchased
Assets and Assumed Liabilities relating to the US Landis Group calculated in
US dollars and the UK Purchased Assets and Assumed Liabilities relating to the
UK Landis Group calculated in US dollars (converting UK pounds in US dollars at
the spot rate published in the Wall Street Journal and quoted by Reuters and
other sources applicable to banks trading in amounts of $1 million or more, as
of 4 p.m. Eastern Time (the “WSJ Rate”) on the Transfer Date) as of the Transfer
Date, and prepared in accordance with generally accepted accounting principles
in the United States of America (“GAAP”), applied on a basis consistent with the
December Balance Sheet and the June Balance Sheet (as such terms are defined in
Section 3.2(a) and Section 3.2(b), respectively); provided, however, the Closing
Balance Sheet shall reflect the adjustments (the “Agreement Adjustments”) that
are required to exclude the Excluded Assets and Excluded Liabilities.

 


(B)                                  PRELIMINARY CLOSING BALANCE SHEETS


 

Within 60 days following the Transfer Date, Buyer US, with the assistance and
cooperation of the Selling Entities, shall prepare and deliver to UNOVA a
balance sheet reflecting the US Purchased Assets and Assumed Liabilities
relating to the US Landis Group calculated in US dollars and the UK Purchased
Assets and Assumed Liabilities relating to the UK Landis Group calculated in
US dollars (converting UK pounds in US dollars at the WSJ Rate on the Transfer
Date), prepared as provided in paragraph 1.9(a) above (the “Preliminary Closing
Balance Sheet”). Buyer US shall also prepare and deliver to UNOVA, within six
business days following the Transfer Date, the month-end financial and related
business data for the Business reasonably necessary to allow the Selling
Entities to prepare their financial reports consistent with the Selling
Entities’ customary practices. After delivery of the Preliminary Closing Balance
Sheet, the Purchasing Entities shall provide UNOVA and its accountants
reasonable access during normal business hours to materials used in the
preparation of the Preliminary Closing Balance Sheet.

 


(C)                                  REVIEW OF PRELIMINARY CLOSING BALANCE SHEET


 

UNOVA shall have 30 days following its receipt of the Preliminary Closing
Balance Sheet (the “Review Period”) to review the same for compliance with GAAP
and the Agreement Adjustments. On or before the expiration of the Review Period,
UNOVA shall deliver to Buyer US a written statement accepting or objecting to
the Preliminary Closing Balance Sheet. In the event that UNOVA shall object to
the Preliminary Closing Balance Sheet, such statement (the “Statement of
Objections”) shall include a detailed itemization of UNOVA’s objections and the
reasons therefor. If UNOVA does not deliver to Buyer US the Statement of
Objections within the Review Period, the Selling Entities shall be deemed to

 

16

--------------------------------------------------------------------------------


 

have accepted the Preliminary Closing Balance Sheet. If UNOVA delivers to
Buyer US, the Statement of Objections within the Review Period, the Selling
Entities shall be deemed to have waived any objections to the Preliminary
Closing Balance Sheet that are not included in the Statement of Objections.

 


(D)                                  FINALIZATION OF CLOSING BALANCE SHEET


 

In the event that UNOVA shall accept or shall be deemed to have accepted the
Preliminary Closing Balance Sheet as prepared and delivered by Buyer US, the
Preliminary Closing Balance Sheet shall constitute the Closing Balance Sheet for
purposes of this Agreement. In the event, however, that UNOVA shall object to
the Preliminary Closing Balance Sheet, UNOVA and Buyer US shall promptly meet
and in good faith attempt to resolve the issues that are in dispute. In the
event that the issues in dispute shall not have been resolved within 30 days
following Buyer US’s receipt of UNOVA’s Statement of Objections, such disputed
issues shall be resolved by KPMG LLP, or another independent certified
accounting firm jointly selected by UNOVA and Buyer US (the “Independent Firm”),
provided the Parties shall attempt to reach a final resolution of any matters
which remain in dispute at the earliest practicable date. The decision of the
Independent Firm shall be final and binding on the Parties. The costs and
expenses of the Independent Firm in reviewing the issues in dispute shall be
borne fifty percent (50%) by Buyer US and fifty percent (50%) by UNOVA. The
Preliminary Closing Balance Sheet, as adjusted to reflect the adjustments agreed
upon by such Parties or determined by the Independent Firm, shall constitute the
Closing Balance Sheet for purposes of this Agreement.

 


(E)                                  NET WORKING ASSET PAYMENT


 

If the Net Working Assets (as defined below) shown on the final Closing Balance
Sheet (calculated in US dollars and converting UK pounds into US dollars at the
WSJ Rate on the Closing Date) are greater than 29% of trailing 12-month revenues
of the Business (the “Net Working Asset Target”), then Buyer US and/or Buyer UK
shall within five business days of the final determination of the Closing
Balance Sheet pay UNOVA in US dollars by wire transfer of immediately available
funds an amount equal to such excess (the “Upward Net Working Asset
Adjustment”), plus interest on such excess amount from the Transfer Date until
the date of payment at LIBOR plus 0.25%. If the Net Working Assets as shown on
the Closing Balance Sheet are less than the Net Working Asset Target, then UNOVA
shall within five business days of the final determination of the Closing
Balance Sheet pay Buyer US and/or Buyer UK in US dollars by wire transfer of
immediately available funds an amount equal to their proportionate share of such
shortfall  (the “Downward Net Working Asset Adjustment”), plus interest on their
proportionate share of such shortfall from the Transfer Date until the date of
payment at LIBOR plus 0.25%. For purposes of this Agreement, “Net Working
Assets” means, as of the Transfer Date, the excess of the sum of total accounts
receivable and inventories over the sum of progress billings and total accounts
payable on the Closing Balance Sheet. In the event of a Downward Net Working
Asset Adjustment, the Purchasing Entities shall be entitled to satisfy claims
pursuant to this Section 1.9 from the Note by reducing the principal amount
outstanding under such Note by

 

17

--------------------------------------------------------------------------------


 

an amount equal to the payment due from UNOVA in respect of such claims. “LIBOR”
means an annual rate of interest equal to the annual rate in effect in the
London Interbank Market applicable to one month deposits of U.S. dollars as
reported in the Wall Street Journal on the second business day preceding the
Transfer Date. If the Wall Street Journal is not published on such business day
or does not report such rate, such rate shall be as reported by such other
publication or source as UNOVA and Buyer US may mutually select.

 


(F)                                    LIMITATIONS ON CERTAIN CLAIMS


 

Consistent with Section 11.6(c), the Purchasing Entities acknowledge and agree
that, following the final determination of the Closing Balance Sheet the
Purchasing Entities may not bring any claim against the Selling Entities, and
the Selling Entities shall not have any liability to the Purchasing Entities,
relating to:  (a) the noncollectability of any accounts receivable or the amount
of the related bad debt reserve, (b) inventory obsolescence or the amount of the
related inventory reserve, (c) loss contracts for which a reserve is reflected
on the Closing Balance Sheet or (d) warranty claims or the amount of the related
warranty reserve, other than in the case of fraud or willful misconduct and
other than in respect of any claims relating to a breach of the representations
and warranties in Section 3.12.

 


1.10                        RIGHT TO CONTEST


 

The assumption and agreement by the Purchasing Entities to pay, perform and
discharge the Assumed Liabilities shall not prohibit the Purchasing Entities
from contesting with a third party, in good faith and at the expense of the
Purchasing Entities, the amount, validity or enforceability of any thereof;
provided, however, that the Purchasing Entities shall indemnify the Selling
Entities for any Loss (as defined in Section 11.1) arising from such contest,
other than in circumstances where the Purchasing Entities are entitled to
indemnification for the Loss arising from such contest pursuant to Section 11.

 


1.11                        NONASSIGNABLE CONTRACTS AND RIGHTS


 

To the extent that the assignment by the Selling Entities of any contract,
property, right or asset to be assigned to the Purchasing Entities pursuant to
this Agreement shall require the consent or approval of any other party, and
such consent or approval shall not have been obtained on or prior to the
Transfer Date, this Agreement shall not constitute a contract to assign the same
if an attempted assignment would constitute a breach thereof or would in any way
adversely affect the rights of the Selling Entities (or any Purchasing Entity,
as assignee) thereunder. If any such consent or approval is required but not
obtained on or prior to the Transfer Date, the Parties covenant and agree that
in such case, the applicable Selling Entity shall continue to deal as instructed
by the Purchasing Entities with the other contracting party or parties, with the
benefits of such contract, property, right or asset after the Transfer Date
accruing to the benefit of the applicable Purchasing Entity and the liabilities
and obligations thereunder being performed by the applicable Purchasing Entity
on such Selling Entity’s behalf; such Selling Entity shall hold all moneys
received thereunder for the benefit of the applicable Purchasing Entity and
shall pay the same to the applicable Purchasing Entity within one business day
after receipt thereof; and the Parties shall use

 

18

--------------------------------------------------------------------------------


 

reasonable best efforts (but without payment of any penalty or fee by any Party
other than by the Selling Entities as set forth in Schedule 1.11) to obtain and
secure any and all consents and approvals that may be necessary to effect the
valid sale, transfer or assignment of the same to the applicable Purchasing
Entity without change in any of the material terms or conditions thereof,
including without limitation the formal assignment or novation of any of the
same, if so required by the Purchasing Entities. The Parties further covenant
and agree to make or complete such transfers as soon as reasonably possible and
to cooperate with each other in any other reasonable arrangement designed to
provide for the applicable Purchasing Entity the benefits of and to such
properties, rights or assets and to provide for the performance by the
applicable Purchasing Entity of the liabilities and obligations related thereto.

 


1.12                        VALUE ADDED TAX


 

(a)           It is intended that the UK Purchased Assets shall be transferred
to Buyer UK as a going concern and that the provisions of Article 5 of the Value
Added Tax (Special Provisions) Order 1995 (SI 1995/1268) shall apply to such
transfer and the sale and purchase of the UK Purchased Assets and each of UNOVA
UK and Buyer UK shall use its reasonable endeavors to procure that the sale of
the UK Purchased Assets is treated as neither a supply of goods nor a supply of
services under the Article.

 

(b)           Notwithstanding sub-clause (a) above, all sums paid or payable
under this Agreement by Buyer UK to UNOVA UK are exclusive of any VAT which is
or may become chargeable on the supply to supply for which sums form the whole
or part of the consideration for VAT purposes.

 

(c)           UNOVA UK and Buyer UK shall within 30 days of the Closing give
notice of such transfer to the appropriate office of HM Revenue & Customs in
accordance with such regulations and requirements as may be applicable.

 

(d)           Buyer UK warrants to UNOVA UK that:

 

(i)            after the Closing the UK Purchased Assets are to be used by
Buyer UK in carrying on the same kind of business as that carried on by UNOVA UK
before the Closing and are not to be assigned immediately after Closing to any
other person;

 

(ii)           Buyer UK is already or will as a result of such transfer of the
UK Purchased Assets immediately on Closing become a taxable person (as defined
in Section 3 of the Value Added Tax Act 1994);

 

(iii)          it has made or will make a valid election under paragraph 2 of
Schedule 10 VATA in respect of the Freehold Property effective from no later
than the Transfer Date and has given or will, no later than the Transfer Date,
give written notification of the election to and, if appropriate, has obtained
the prior written permission of HM Revenue and Customs as required by
paragraph 3 of Schedule 10;

 

19

--------------------------------------------------------------------------------


 

(iv)          Paragraph 5(2B) of the Value Added Tax (Special Provisions) Order
1995 (SI 1995/1268) as amended by the Value Added Tax (Special Provisions) Order
2004 (SI 2004/779) does not apply to Buyer UK.

 

(e)           Subject to Section 1.12(f), if HM Revenue and Customs determine in
writing that VAT is payable on all or part of the consideration payable for the
UK Purchased Assets pursuant to this Agreement, Buyer UK shall pay the amount of
any VAT which may properly be chargeable on the sale of the UK Purchased Assets
pursuant to this Agreement on the later of:

 

(i)            the date prior to the last business day on which UNOVA UK was
liable to account to HM Revenue and Customs for such VAT without incurring a
potential liability to penalties and interest; and

 

(ii)           the date which is five business days after the delivery of a
valid tax invoice and a copy of the written determination of HM Revenue and
Customs in respect thereof;

 

(f)            if after Buyer UK has paid an amount in respect of VAT pursuant
to this Agreement, HM Revenue and Customs determines that such VAT was not
actually payable, then:

 

(i)            UNOVA UK will repay such amount to Buyer UK forthwith on receipt
of such written determination from HM Revenue and Customs; or

 

(ii)           If UNOVA UK has already accounted for such amount in respect of
VAT at the time it receives such determination, UNOVA UK shall reclaim such
amount from HM Revenue and Customs and repay such amount to Buyer UK on
receiving repayment of or obtaining credit in respect thereof.

 

(g)           If HM Revenue and Customs determines in writing that VAT is
payable on all or part of the consideration payable for the UK Purchased Assets
pursuant to this Agreement:

 

20

--------------------------------------------------------------------------------


 

(i)            UNOVA UK shall as soon as reasonably practicable notify Buyer UK
of such written determination. Buyer UK may within 10 business days of receipt
of such notification from UNOVA UK request that UNOVA UK contest, at Buyer UK’s
cost, in writing such written determination from HM Revenue and Customs. UNOVA
UK shall give Buyer UK a reasonable opportunity to comment on any relevant
communication proposed to be sent to HM Revenue and Customs in this regard
(making available any information and documents in its control required to
establish to HM Revenue and Customs and any tribunal or court that no liability,
or a reduced liability, arises on the Buyer UK or any other company under
section 44 of VATA 1994 as a result of the sale of the UK Purchased Assets.
Until such reasonable opportunity to comment has been given UNOVA UK may not,
without Buyer UK’s written agreement not to be unreasonably withheld, agree,
compromise, settle or make any other arrangement with HM Revenue and Customs
which would result in Buyer UK incurring any liability under Section 1.12(b)
above in respect of VAT; and

 

(ii)           VAT shall be treated as payable for the purposes of this
Agreement only if HM Revenue and Customs has so confirmed in writing after full
disclosure of all material facts and stated in writing that Buyer UK’s VAT
office agrees with this treatment, and after the taking of any steps by Buyer UK
or UNOVA UK as are contemplated by this Section 1.12(g).

 

Subject to (i) and (ii) above, to the extent that HM Revenue and Customs
confirms in writing its original determination Buyer UK shall not have further
rights under this Section 1.12(g).

 

UNOVA UK shall not be required to contest such determination of HM Revenue and
Customs if it reasonably determines that to do so would have a material effect
on the future conduct of the business of UNOVA UK or the Selling Entities or
affect the rights or reputation of any of them.

 

(h)           UNOVA UK shall apply to HM Revenue and Customs and endeavor to
obtain a direction that all records referred to in Section 49 of the Value Added
Tax Act 1994 may be obtained by UNOVA UK. If such direction is obtained, UNOVA
UK will preserve the records for such period as may be required by law, and
shall allow Buyer UK, on reasonable notice, to inspect the records and take
copies thereof. If such direction is refused by HM Revenue and Customs, then
UNOVA UK shall within 10 business days after receipt of notification of such
refusal (or, if later, Closing) deliver to Buyer UK the VAT business records
relating to the UK Purchased Assets.

 

(i)            UNOVA UK is registered for VAT under registration
number 011-80110-14659.

 

(j)            Pursuant to paragraphs 2 and 3 of Schedule 10 VATA 1994 UNOVA UK
has made an effective election to waive exemption in relation to the English
Owned Real Property (an “Election”), has notified HM Revenue & Customs of such
Election within the prescribed time limits for the Election to be valid and
neither it nor any relevant associate as

 

21

--------------------------------------------------------------------------------


 

defined in paragraph 3 of Schedule 10 VATA 1994 has revoked or will revoke such
Election prior to Closing.

 

(k)           All VAT payable in respect of goods and services supplied or
deemed to be supplied by UNOVA UK in connection with the UK Purchased Assets
prior to Closing and all interest payable thereon and penalties attributable
thereto shall be paid to HM Revenue and Customs by UNOVA UK. UNOVA UK shall be
entitled to receive and to retain for its own benefit all reimbursement or
credit from HM Revenue and Customs for VAT borne by UNOVA UK on goods and
services supplied to UNOVA UK prior to Closing and any payments received in
respect of VAT overpaid to HM Revenue and Customs prior thereto.

 

(l)            In this Section 1.12:

 

(i)            “VAT” means Value Added Tax chargeable pursuant to the VATA; and

 

(ii)           “VATA” means the Value Added Tax Act 1994 and any legislation
additional or supplemental thereto or amending or replacing it from time to
time.

 


1.13                        UK EMPLOYEES

 

UNOVA UK and Buyer UK acknowledge that:

 

(a)           the transfer of the UK Purchased Assets pursuant to this Agreement
constitutes a relevant transfer for the purposes of the Transfer of Undertaking
(Protection of Employment) Regulations 1981 (“Transfer Regulations”); and

 

(b)           the Employees of UNOVA UK (as listed in Schedule 3.13(a)(4)) will
become employees of Buyer UK on the Transfer Date and UNOVA UK will use all
reasonable efforts to assist in the transfer of such Employees to the employment
of Buyer UK.

 

(Article 2 follows)

 

22

--------------------------------------------------------------------------------


 


ARTICLE 2.
CLOSING AND TRANSFER DATE

 


2.1                               CLOSING

 

Subject to satisfaction or waiver of the conditions contained in this Agreement,
consummation of the purchase and sale of the US Purchased Assets and the other
transactions provided for in this Agreement (the “Closing”) shall take place at
the offices of Perkins Coie LLP, counsel for UNOVA, located at 1201 Third
Avenue, Suite 4800, Seattle, WA 98101 commencing at 8:00 a.m. Pacific Time on
December 9, 2005 or at such other date or time or other place as the Parties may
mutually agree upon in writing; provided, however, that the purchase and sale of
the UK Purchased Assets shall occur at the offices of SJ Berwin LLP, 222 Gray’s
Inn Road, London WC1X8XF, United Kingdom on December 9 2005, or at such other
date or time as the Parties may mutually agree upon in writing (such date, the
“Transfer Date”). The purchase and sale of the US Purchased Assets and the UK
Purchased Assets and all other transactions provided in this Agreement shall be
deemed to have occurred simultaneously and shall be effective at 11:59 p.m.
(Eastern Time) on the Transfer Date, or at such other date or time as the
Parties may mutually agree upon in writing. The Parties acknowledge and agree
that the date of Closing shall be automatically extended as may be required if
the Closing shall not have occurred because either the time period under the HSR
Act or any similar Law shall not have expired or any adverse action shall have
been threatened or instituted in connection with the HSR Act or any similar Law,
and all other conditions precedent in Articles 6 and 7 have been satisfied or
are capable of being satisfied or, to the extent legally permissible, have been
waived; provided, however, that the date of Closing shall in no event be
extended beyond the Extended Deadline Date (as defined in Section 10.1(b))
without the prior written consent of the Parties.

 


2.2                               NOTICE AND RIGHT TO CURE

 

At all times prior to the Transfer Date, the Parties shall promptly notify each
other of the existence of any condition or the occurrence of any event which
will or is likely to result in the failure to satisfy any one or more of the
conditions set forth in Articles 6 and 7. If any of such conditions shall not
have been satisfied or waived on or by the date on which the Closing is
otherwise scheduled, then, subject to Section 10.1(b) and provided that such
Party is not in breach of this Agreement, the Party which is unable to meet such
condition shall have a reasonable time and a reasonable opportunity to extend
the Transfer Date (not to exceed fourteen business days) in order to satisfy, at
its expense, such condition or conditions.

 

(Article 3 follows)

 

23

--------------------------------------------------------------------------------


 


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF THE SELLING ENTITIES

 

As a material inducement to the Purchasing Entities to enter into this Agreement
and consummate the transactions contemplated hereby, the Selling Entities
jointly and severally represent and warrant to the Purchasing Entities that the
statements contained in this Article 3 are true and complete as of the date of
this Agreement and will be true and complete as of the Transfer Date as follows;
provided, however, that Schedules 3.2(e), 3.13(a), 3.13(b), 3.13(c), 3.13(g) and
3.13(m) may be updated by the Selling Entities as of the Closing to reflect the
hiring or departure of any Employee, the granting of early retirement to any
Employee, and any similar matter, each of which updated matters shall have been
undertaken in the ordinary course of business consistent with past practices:

 


3.1                               CORPORATE MATTERS

 


(A)                                  DUE ORGANIZATION, GOOD STANDING AND
QUALIFICATION

 

Each of the Selling Entities is a corporation duly organized, validly existing
and in good standing under the Laws of its jurisdiction of incorporation. Each
of the Selling Entities is qualified to conduct the Business as a foreign
corporation in all jurisdictions where the conduct of the Business or the
ownership of its assets in respect of the Business requires qualification, which
jurisdictions are set forth on Schedule 3.1(a), except where the failure to be
so qualified would not, individually or in the aggregate, have a material
adverse effect (as defined below) with respect to the Business.

 

For purposes of this Agreement, the terms “material adverse effect” or “material
adverse change” with respect to the Landis Group and the Business means any
circumstance, event, change, violation, failure, inaccuracy, effect or other
matter that, individually or when taken together with all other circumstances,
events, changes, violations, failures, inaccuracies, effects or other matters,
would reasonably be expected to have or does have a material adverse effect on
(a) the assets, liabilities, business, financial condition, or results of
operations of the Business taken as a whole, or (b) the ability of the Selling
Entities to timely consummate the transactions contemplated by this Agreement;
and such terms with respect to the Purchasing Entities means any circumstance,
event, change, violation, failure, inaccuracy, effect or other matter that,
individually or when taken together with all other circumstances, events,
changes, violations, failures, inaccuracies, effects or other matters, would
reasonably be expected to have or does have a material adverse effect on (x) the
assets, liabilities, business, financial condition or results of operations of
the Purchasing Entities, taken as a whole, or (y) the ability of the Purchasing
Entities to timely consummate the transactions contemplated by this Agreement;
provided, however, that in each case, the foregoing definitions exclude the
effects of changes that are generally applicable to (i) the industries and
markets in which the Business operates, (ii) the United States economy or
securities or capital markets or (iii) the world economy or securities or
capital markets.

 

24

--------------------------------------------------------------------------------


 


(B)                                  CORPORATE AUTHORITY TO CONDUCT BUSINESS

 

Each of the Selling Entities has the corporate power and authority to own, lease
and operate its properties and assets and to carry on the portion of the
Business attributable to it as it is now being conducted.

 


(C)                                  CORPORATE POWER AND AUTHORITY TO ENTER INTO
AGREEMENTS

 

Each of the Selling Entities has the corporate power and authority to execute
and deliver this Agreement and the other agreements, documents and instruments
provided for herein (the “Related Agreements”) to which it is a party and
perform its obligations hereunder and thereunder.

 


(D)                                  DUE EXECUTION AND ENFORCEABILITY

 

The execution, delivery and performance by and on behalf of each of the Selling
Entities of this Agreement and the Related Agreements to which it is a party
have been duly authorized by all necessary corporate action, and no other
corporate authorization on the part of each of the Selling Entities is required
in connection therewith. This Agreement constitutes a valid and binding
obligation of each of the Selling Entities, enforceable against each of them in
accordance with its terms, except to the extent the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general equitable principles. The Related
Agreements to which each of the Selling Entities is a party, when executed and
delivered by the applicable Selling Entity, will constitute valid and binding
obligations of the respective Selling Entity, enforceable against each of them
in accordance with their respective terms, except to the extent the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by general equitable principles.

 


(E)                                  NO CONFLICT


 

With respect to each of the Selling Entities, except as set forth on
Schedule 3.1(e), the execution and delivery of this Agreement and the Related
Agreements to which such Selling Entity is a party do not, and the consummation
by it of any of the transactions contemplated hereby or thereby will not:

 

(i)            conflict with or violate its certificate of incorporation, bylaws
or other constituent documents;

 

(ii)           violate any applicable Law (as defined below) of any federal,
state, provincial, local or foreign court or tribunal, government, regulatory
body, agency or authority, including any European national or supra-national
antitrust authority (a “Governmental Body”);

 

25

--------------------------------------------------------------------------------


 

(iii)          violate, conflict with, result in any breach of, or constitute a
default (or an event that, with notice or lapse of time or both, would
constitute a default) or give rise to any right of cancellation, termination or
acceleration of any right or obligation under any Contract (as defined in
Section 3.8) or judgment to which it is a party or by which it is bound; or

 

(iv)          result in the creation of any Lien on any of the Purchased Assets.

 

For purposes of this Agreement, “Law” means any United States, European Union,
United Kingdom, federal, state, national, provincial, local or foreign law,
directive, code, regulation, statutory instrument, rule, order, writ, ordinance,
permit, license, injunction, judgment, ruling, policy guidance note or decree
having the force of law, including, without limitation, the Fair Labor Standards
Act, the HSR Act (as defined in Section 5.3), the Securities Act of 1933, as
amended (the “Securities Act”), and similar applicable Laws in other
jurisdictions, all Environmental Laws (as defined in Section 3.6(f)) and all
permitting and approval requirements and common law in effect at the time of the
relevant transaction; where such “Law” in effect at the time of the transaction
is amended or modified after the date of the relevant transaction, “Law” means
as it was in effect on the date of the relevant transaction.

 


(F)                                    SUBSIDIARIES AND OTHER EQUITY INVESTMENTS


 

Except as set forth on Schedule 3.1(f), no Selling Entity has any subsidiary or
other equity investment or other securities in any corporation, company,
partnership, joint venture or other entity relating primarily or exclusively to
the Business.

 


(G)                                 CERTAIN ADDITIONAL MATTERS


 

With respect to each of the Selling Entities other than UNOVA UK:

 

(i)            No order has been made or petition presented or resolution passed
for its winding up or liquidation;

 

(ii)           No administrative or other receiver under any bankruptcy or
similar law has been appointed by any person over the whole or any part of its
business or assets; and

 

(iii)          No order has been made or petition presented under any bankruptcy
or similar law for the appointment of an administrator or other receiver.

 


(H)                                 UNOVA UK INSOLVENCY MATTERS


 

With respect to UNOVA UK, no administrative receiver, receiver, liquidator or
similar official has been appointed of the whole or any part of the assets or
undertaking of UNOVA UK and there are no circumstances likely to give rise to
the appointment of any such administrative receiver, receiver, liquidator,
administrator or similar official.

 

26

--------------------------------------------------------------------------------


 


3.2                               FINANCIAL STATEMENTS; UNDISCLOSED LIABILITIES


 


(A)                                  DECEMBER FINANCIALS


 

Set forth on Schedule 3.2(a) is the combined balance sheet of the Landis Group
as of December 31, 2004 (the “December Balance Sheet”), and the related combined
statement of operations for the year then ended, as prepared by UNOVA
(collectively, the “December Financials”). Except as otherwise disclosed on
Schedule 3.2(a), the December Financials have been prepared in conformity with
GAAP consistently applied throughout the periods covered, except as may be
indicated in the notes thereto, and present fairly in all material respects the
combined financial position and the combined results of the Landis Group
operations for the year then ended, excluding reclassifications required at the
corporate level because of discontinued operations status and excluding
allocated costs related to restricted stock and pensions allocated to the Landis
Group in UNOVA’s consolidation level adjustments to its reported financial
statements.

 


(B)                                  JUNE FINANCIALS


 

(i)            Set forth on Schedule 3.2(b)(i) is the combined balance sheet of
the Landis Group as of June 30, 2005 (the “June Balance Sheet”) and the related
combined statement of operations for the period then ended, as prepared by UNOVA
(collectively, the “June Financials”). Except as otherwise disclosed on
Schedule 3.2(b)(i), the June Financials (including the notes thereto) have been
prepared in conformity with GAAP consistently applied throughout the period
covered, except as may be indicated in the notes thereto, and present fairly in
all material respects the combined financial position and the combined results
of their operations for the period then ended, excluding reclassifications
required at the corporate level because of discontinued operations status and
excluding allocated costs related to restricted stock and pensions allocated to
the Landis Group in UNOVA’s consolidation level adjustments to its reported
financial statements.

 

(ii)           The aggregate amount of all FAS 106 liabilities for
post-retirement medical benefits with respect to the Business reflected in the
June Balance Sheet has been calculated in accordance with GAAP using the method
and assumptions set forth on Schedule 3.2(b)(ii). Since June 30, 2005, none of
the Selling Entities has exercised any discretion or power to increase the
benefits payable under the Retiree Medical Plan.

 


(C)                                  UNOVA UK’S ACCOUNTS


 

Set forth on Schedule 3.2(c) are the audited balance sheet as of December 31,
2004 (the “Accounts Date”) and the audited profit and loss account for the
financial year ended December 31, 2004 of UNOVA UK (the “Accounts”). With
respect to the Accounts, UNOVA UK has received an opinion from the independent
accounting firm that audited the Accounts that the audited balance sheet
presents fairly, in all material respects, the financial position of UNOVA UK as
of the Accounts Date.

 

27

--------------------------------------------------------------------------------


 


(D)                                  UNDISCLOSED LIABILITIES


 

Except as disclosed in the June Financials, the December Financials and the
Accounts (the “Financial Statements”) or set forth on Schedule 3.2(d), there are
no liabilities of the Business of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability, other than liabilities incurred in the
ordinary course of business consistent with past practices since the June
Balance Sheet (excluding liabilities arising from the events listed in
Schedule 3.2(d) and those Assumed Liabilities not required under GAAP to be
reflected in the Financial Statements) which in the aggregate are not material
to the Business, taken as a whole.

 


(E)                                  EVENTS SUBSEQUENT TO JUNE BALANCE SHEET


 

Since June 30, 2005, except as approved in writing by Buyer US or disclosed on
Schedule 3.2(e), the Selling Entities have conducted the Business only in the
ordinary course and consistent with past practices, and without limiting the
generality of the foregoing except as aforesaid, there has not been any of the
following:

 

(i)            Any material adverse change or any event, occurrence, development
or state of circumstances or facts which could reasonably be expected to result
in a material adverse change;

 

(ii)           Any damage, destruction or loss (whether or not covered by
insurance) affecting the properties, rights or assets of the Business in an
amount greater than $100,000 individually or in the aggregate;

 

(iii)          Any sale or other disposition of any capital asset used in the
Business with an original cost in excess of $50,000 individually, or $100,000 in
the aggregate (excluding any Assets Held for Sale);

 

(iv)          Any increase in the wage, salary, bonus (including bonuses
contingent upon or related to the Transactions), commission or other
compensation (other than increases granted in the ordinary course of business
and consistent with past practice) payable or to become payable by any of the
Landis Group to any of the “Employees” (as defined in Section 3.13(a)), other
than the change in retirement benefits disclosed to CFL in a letter from UNOVA
dated October 4, 2005, or any change in any existing, or creation of any new,
insurance or other plan, other than the Landis Pension Plan, under which any of
the Landis Group provides benefits to such Employees;

 

(v)           Any grant of any severance or termination pay to any Employee of
the Business, entering into of any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
Employee of the Business, or change in benefits payable under existing severance
or termination pay policies of the Selling Entities relating to the Business;

 

28

--------------------------------------------------------------------------------


 

(vi)          Any labor dispute, other than routine individual grievances, or
any activity or proceeding by a labor union or representative thereof to
organize any Employees or any lockouts, strikes, slowdowns, work stoppages or
threats thereof by or with respect to such Employees or;

 

(vii)         Any Employee terminations (other than for poor performance or for
cause) and/or layoffs, and the Landis Group has preserved intact and kept
available the services of present Employees and, in each case in accordance with
past practice;

 

(viii)        Any material release, waiver, cancellation or compromise by any of
the Landis Group of any claim or right (or series of related rights and claims)
in respect of the Business;

 

(ix)           Any change in accounting methods, principles or practices used by
the Business, except insofar as may have been required by a change in GAAP or
Law; or

 

(x)            Any contingent liability incurred by the Selling Entities in
respect of the Business as guarantor or otherwise with respect to the
obligations of others.

 

Furthermore, since June 30, 2005, except as approved by Buyer US in writing or
as disclosed on Schedule 3.2(e), none of the Selling Entities or any of the
Selling Entities’ officers, directors or agents in their representative
capacities on behalf of any such entity, has:

 

(xi)           Paid, discharged or satisfied any material claims, liabilities or
obligations (absolute, accrued or contingent) owed with respect to the Business
other than the payment, discharge or satisfaction in the ordinary course of
business and consistent with past practice of claims, liabilities and
obligations reflected or reserved against in the Financial Statements, or
prepaid any obligation in excess of $100,000 owed with respect to the Business
having a fixed maturity of more than ninety (90) days from the date such
obligation was issued or incurred;

 

(xii)          Permitted or allowed any of the Purchased Assets to be subjected
to any Lien except Permitted Liens or Liens that will be released prior to the
Transfer Date;

 

(xiii)         Sold, transferred or otherwise disposed of any of the property or
assets (real, personal or mixed, tangible or intangible) of the Business with an
aggregate net book value in excess of $100,000 (individually or in the
aggregate), except the sale of inventory in the ordinary course of business and
except for any Assets held for sale;

 

(xiv)        Disposed of or permitted to lapse any rights to the use of any
material trademark, trade name, patent or copyright currently used in the
conduct of the Business, or disposed of or disclosed to any Person (other than
representatives of the Purchasing Entities or any other Person subject to a
confidentiality agreement or non-disclosure obligation) any material trade
secret, formula, process or know-how not theretofore a matter of public
knowledge, which was used in the conduct of the Business;

 

29

--------------------------------------------------------------------------------


 

(xv)         Made any single capital expenditure or commitment in excess of
$50,000 for additions to property, plant, equipment or intangible capital assets
of the Business or made aggregate capital expenditures in excess of $100,000 for
additions to property, plant, equipment or intangible capital assets of the
Business; or

 

(xvi)        Agreed, whether in writing or otherwise, to take any action
described in this Section 3.2(e).

 

(f)            With respect to any Party hereunder, the term “knowledge”
hereunder shall refer to the actual knowledge of the executive officers of such
Person, provided that in respect of the Selling Entities the term “knowledge”
hereunder shall be deemed to include both the actual knowledge of the Selling
Entities and also the actual knowledge of the Persons set forth on
Schedule 3.2(f).

 


3.3                               ACCOUNTS RECEIVABLE


 

As of the date of this Agreement, all accounts, notes and drafts receivable
(including unbilled receivables) of the Business reflected in the June Balance
Sheet are bona fide, represent transactions actually made in the ordinary course
of business and, to the knowledge of the Selling Entities are collectible in the
ordinary course of business, except to the extent of the reserve for
uncollectible accounts provided for in the June Balance Sheet. All accounts,
note receivables and other receivables of the Business at June 30, 2005 have
been included in the June Balance Sheet.

 


3.4                               INVENTORIES AND ASSETS


 

(a)           The inventories set forth in the June Balance Sheet were properly
stated therein at the lesser of cost or fair market value determined in
accordance with GAAP consistently applied. Since the June Balance Sheet, the
inventories of the Business have been maintained in the ordinary course of
business. Except as disclosed on Schedule 3.4(a) and except as disclosed in the
Financial Statements, all such inventory is owned free and clear of all Liens.
On the Transfer Date, all of the inventory recorded on the June Balance Sheet
will be in quantities sufficient for the normal operation of the Business as
currently conducted.

 

(b)           The fixed asset register of the Selling Entities in respect of the
Business (a copy of which has been disclosed by UNOVA to Buyer UK and Buyer US)
comprises a complete and accurate record of all plant and machinery and all
motor vehicles and other vehicles, office and other equipment owned, used or
possessed by any of the Selling Entities in respect of the Business (and such
register or registers accurately reflect whether such plant and machinery,
vehicles or equipment are owned or leased by any of the Selling Entities).

 

(c)           The Selling Entities in respect of the Business (other than for
products supplied to customers) has not provided any of their assets or property
to any third party on lease, hire, hire-purchase, conditional sale or credit
sale agreement terms.

 

30

--------------------------------------------------------------------------------


 

(d)           Each item of plant and machinery owned or used by the Selling
Entities in the operation of the Business is in working order (reasonable wear
and tear excepted) and has been, and through the Closing will be, maintained in
a manner consistent with the past maintenance practices of the Selling Entities.

 


3.5                               ABSENCE OF LIENS AND ENCUMBRANCES


 

(a)           For purposes of this Agreement, a “Lien” shall mean any lien,
encumbrance, mortgage, pledge, hypothecation, charge, security interest, title
retention or restriction or security agreement or arrangement of any kind.
“Permitted Lien” shall mean, collectively, any (i) Liens for Taxes, assessments
or governmental charges or levies not yet due or, as disclosed on Schedule 3.5,
being contested in good faith and any Liens for Taxes disclosed on
Schedule 3.18, (ii) statutory Liens of carriers, warehousemen, mechanics,
materialmen and the like arising in the ordinary course of business that do not
impair in any material respect the conduct of the Business or the use of any of
the Purchased Assets in the manner currently conducted or used, disclosed on
Schedule 3.5, (iii) easements, restrictive covenants, rights of way and other
similar restrictions of record that do not impair in any material respect the
conduct of the Business or the use of any of the Purchased Assets in the manner
currently conducted or used, (iv) zoning, building and other similar
restrictions that do not impair in any material respect the conduct of the
Business or the use of any of the Purchased Assets in the manner currently
conducted or used, (v) easements, encroachments and other minor imperfections of
title that do not impair in any material respect the value of the Purchased
Assets or the continued conduct of the Business or the continued use of any of
the Purchased Assets in the manner currently conducted or used, (vi) in the case
of leased property, all matters, whether or not of record, affecting the title
of the lessor (and any underlying lessor) of the leased property so long as such
matters do not impair in any material respect the conduct of the Business or the
use of any of the Purchased Assets in the manner currently conducted or used,
(vii) any Lien created by a Purchasing Entity in connection with this Agreement,
(viii) other Liens set forth on Schedule 3.5, (ix) Liens relating to deposits
made in the ordinary course of business in connection with workers’
compensation, employment insurance and other types of social security, (x) Liens
to secure the performance of leases, trade contracts or other similar agreements
and securing executory obligations under any lease that constitutes an
“operating lease” under GAAP, and (xi) Liens to secure payment obligations in
connection with purchased property in the ordinary course of business. Except as
set forth on Schedule 3.5, each of the applicable Selling Entities has good, and
in the case of the US Assets, marketable title to or, in the case of leased
properties and assets, valid leasehold interests in, all of the Purchased Assets
free and clear of all Liens other than Permitted Liens. The Selling Entities own
all of the assets primarily or exclusively used by them in the operation and
conduct of the Business, or required by them for the normal conduct of the
Business, and those assets are the absolute legal and beneficial property of the
relevant Selling Entity, except for those assets leased by them under leases
specifically identified on Schedule 3.6(c) and Schedule 3.8(d) hereto. Except as
described on Schedule 3.6(c) and Schedule 3.8(d) hereto, no financing statement
with respect to any of the Purchased Assets is active in any jurisdiction.

 

31

--------------------------------------------------------------------------------


 

(b)           Upon consummation of the transactions contemplated hereby, the
Purchasing Entities will acquire good and marketable title in and to, or a valid
leasehold interest in each of the Purchased Assets free and clear of all Liens
(other than Permitted Liens).

 


3.6                               REAL PROPERTY


 


(A)                                  REAL PROPERTY


 

Set forth on Schedule 3.6(a) is the address and a description of all real
property with respect to which any of the Selling Entities in respect of the
Business is the owner and holder of a fee simple, insurable interest
(collectively, the “Owned Real Property”). To the knowledge of the Selling
Entities, the Owned Real Property complies with all applicable zoning, building,
health and public safety, fire, subdivision, land sales or similar laws, rules,
ordinances or regulations and all applicable Environmental Laws (as defined in
Section 3.6(f)) and, except as set forth on Schedule 3.6(a), none of the Selling
Entities has received any written notice that the Owned Real Property does not
comply with all applicable zoning, building, fire, health and public safety,
subdivision, land sales or similar laws, rules, ordinances or regulations and
all applicable Environmental Laws. Other than the Selling Entities in respect of
the Business, no party has the right to occupy, possess or use any portion of
the Owned Real Property. There are no material defects in the physical condition
of any land, buildings or improvements constituting part of the Owned Real
Property, including without limitation, structural elements, mechanical systems,
parking and loading areas, that would impair the operation of the Business in
any material respect in the manner in which it has been conducted, nor any
material failure to conduct customary maintenance and repair reasonably
necessary for such operation of the Business. All water, sewer, gas, electric,
telephone, drainage and other utilities necessary for the lawful current
operation of the Owned Real Property are available and sufficient to service the
operation of the Business as it has been conducted. There are no material
notices, orders, actions, suits or proceedings (including arbitration or
condemnation proceedings) pending or, to the knowledge of the Selling Entities
threatened, which could have a material adverse effect on any portion of the
Owned Real Property, at law or in equity or before or by any Governmental Body.

 


(B)                                  REALTY LEASES (AS LESSOR)


 

Except as set forth on Schedule 3.6(b), no portion of the Owned Real Property
has been leased. UNOVA has previously furnished to Buyer US true, correct and
complete copies of the leases or similar contracts governing the Owned Real
Property that has been leased and any guaranties related thereto. Each such
lease is in full force and effect, no default or breach has occurred on the part
of the Selling Entities or, to the knowledge of the Selling Entities, any other
party thereto. Except as set forth on Schedule 3.6(b), no consent of any party
is required under any such lease in order to assign all rights and benefits in
each such lease to the applicable Purchasing Entity (or its designee) and to
keep such lease in full force and effect after the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

32

--------------------------------------------------------------------------------


 


(C)                                  REALTY LEASES (AS LESSEE)


 

Set forth on Schedule 3.6(c) is a list and description of all real property with
respect to which any of the Selling Entities is a lessee, guarantor or sublessee
or other occupant (or in which the Selling Entities have any actual liability
either as previous licensee or guarantor) and that is used primarily or
exclusively in the Business (the “Leased Real Property,” and, along with the
Owned Real Property, the “Real Property”). UNOVA has previously furnished to
Buyer US and Buyer UK true, correct and complete copies of the leases or similar
contracts governing the Leased Real Property and any guaranties related thereto.
Each such lease is in full force and effect, no default or breach has occurred
on the part of the Selling Entities or, to the knowledge of the Selling
Entities, any other party thereto. Except as set forth on Schedule 3.6(c), no
consent of any landlord or any other party is required under any such lease in
order to assign all rights and benefits in each such lease to the applicable
Purchasing Entity (or its designee) and to keep such lease in full force and
effect after the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

 


(D)                                  [RESERVED]


 


(E)                                  VIOLATION OF LAWS OR RESTRICTIVE COVENANTS


 

No notice of violation of any applicable Law (including without limitation any
zoning and land use Law), covenant, condition, restriction, agreement or
easement affecting any Real Property owned, leased or occupied by the Selling
Entities or its use or occupancy of such property, has been received by the
Selling Entities in respect of the Business from any Governmental Body or other
person entitled to enforce the same.

 


(F)                                    ENVIRONMENTAL MATTERS


 

Except as otherwise disclosed on Schedule 3.6(f):

 

(i)            The Selling Entities in respect of the Business have obtained and
currently maintain all material permits, registrations, consents, permissions,
licenses and other authorizations (the “Environmental Permits”) which are
presently required with respect to the operation of the Business or any Real
Property under applicable Law relating to pollution or the regulation or
protection of the environment or human health and safety, including without
limitation Laws and regulations relating to emission, migration, discharge or
release of regulated levels of any “Hazardous Substance” (as defined below) into
the environment (including without limitation soils, sediment, ambient air
(including indoor air), surface water, ground water, drinking water supply, land
surface or subsurface strata, and any other environmental medium or natural
resources, located both on and off-site) or otherwise relating to the
manufacture, processing, distribution, generation, use, removal, abatement,
remediation, treatment, storage, disposal, transport, recycling, recovery,
reclamation, management, handling, import or export of any Hazardous Substance
or waste and statutory and common law nuisance as in effect at the date hereof
but excluding all Laws relating to planning and/or zoning (collectively,
“Environmental Laws”). The term “Hazardous

 

33

--------------------------------------------------------------------------------


 

Substance” shall mean any toxic or hazardous constituents, pollutants, waste
waters, byproducts, contaminants, chemicals, compounds, substances (whether in
solid or liquid form or in the form of a gas or vapor and whether alone or in
combination with any other substance), materials or wastes, including without
limitation asbestos, polychlorinated biphenyls, toxic mold, mildew, or fungi,
petroleum or any petroleum products or other constituents or petroleum-based
derivatives or urea formaldehyde. None of the Selling Entities has been notified
by any Governmental Body that any of the Environmental Permits will be
materially modified or suspended or revoked, and the Selling Entities have no
reason to believe that the Environmental Permits cannot be transferred or
reissued to the applicable Purchasing Entity or renewed upon their expiration
upon the same or similar terms and conditions as the current permits, subject to
requirements of applicable Environmental Laws governing such Environmental
Permits. Each of the Selling Entities is currently and has been since January 1,
2004 in material compliance with the terms and conditions of the Environmental
Permits and all such permits are in full force and effect and are disclosed in
Schedule 3.6(f);

 

(ii)           Each of the Selling Entities is, and has been since January 1,
2002, in material compliance with and has no actual or contingent liability
under all applicable limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables imposed or
required by Environmental Laws. To the Selling Entities’ knowledge, there are no
circumstances that may prevent or interfere with such compliance in the future;

 

(iii)          There is and has been no civil, criminal or administrative
action, suit, demand, claim, hearing, notice of violation, order, investigation,
proceeding, notice or demand letter received by or pending or, to the knowledge
of the Selling Entities, threatened against any of the Selling Entities in
respect of the Business or any Real Property;

 

(iv)          There has been no storage, holding, existence, release, migration,
spill, emission, discharge, generation, processing, treatment, remediation,
abatement, removal, recycling, recovery, reclamation, disposal, handling, use or
transportation of any Hazardous Substance from, under, into, at or on any real
property now or previously owned, occupied, operated or leased by any of the
Selling Entities in respect of the Business which has resulted or is reasonably
likely to result in a violation by or a material liability of any of the Selling
Entities in respect of the Business under Environmental Laws or which has
resulted in the contamination or pollution of any real property now or
previously owned, occupied, operated, or leased by any of the Selling Entities
in respect of the Business that is required or could be required by any
Governmental Body to be investigated, reported, removed, treated, contained or
remediated under Environmental Laws;

 

(v)           No underground storage tanks (as defined by 42 U.S.C. § 6991(1))
active or abandoned, are or have been present at any real property now or
formerly owned, occupied, operated or leased by any of the Selling Entities in
respect of the Business;

 

34

--------------------------------------------------------------------------------


 

(vi)          None of the Selling Entities in respect of the Business has
transported or disposed of, or allowed or arranged for any third party to
transport or dispose of, any Hazardous Substance to or at any location that is
listed or proposed for listing on the National Priorities List (the “NPL”)
promulgated pursuant to CERCLA, CERCLIS, or any equivalent list of sites for
cleanup under any analogous state program, excepting those locations where the
Selling Entities were de minimis responsible parties and have resolved any
potential liabilities through a “De Minimis Settlement,” as that term is defined
by 42 U.S.C. Section 9622(g), with the United States Environmental Protection
Agency or an analogous state agency;

 

(vii)         Except for routine filings related to the reassignment or
assumption of permits and consents and other operating requirements under
Environmental Laws, no consent, approval, authorization, registration or filing
is required under Environmental Laws in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby; and

 

(viii)        None of the Selling Entities in respect of the Business is or has
been a party to or otherwise accept or have accepted the burden of an indemnity
or other contractual provision or arrangement concerning liabilities, losses,
damages, fines, penalties, charges, costs or expenses under Environmental Laws.

 


(G)                                 REAL ESTATE LIENS OR ENCUMBRANCES


 

Except as disclosed in any title insurance policy delivered to Buyer US prior to
the date hereof, none of the Owned Real Property is subject to any easements,
covenants, restrictions and reservations (of record or otherwise), which
prohibit or materially interfere with the current use of such Owned Real
Property.

 


3.7                               RIGHT TO USE PROPERTIES AND ASSETS


 

No Selling Entity is using any properties, rights or assets to conduct the
Business, including the Purchased Assets, which are not duly owned, leased,
licensed or otherwise contracted for by it. A Selling Entity is the legal and
beneficial owner of each of the Purchased Assets.

 


3.8                               CONTRACTS AND COMMITMENTS


 

The agreements set forth on Schedules 3.8(a) through 3.8(l) are referred to
herein as the “Contracts.”

 


(A)                                  SALES ORDERS, BIDS AND PROPOSALS


 

Set forth on Schedule 3.8(a) is a list and description of each individual
outstanding sales order, sales contract, change order, final bid or binding
sales proposal of any of the Selling Entities relating to the Business in excess
of $100,000 (the “Sales Orders”). UNOVA has provided Buyer US with access to
copies of all Sales Orders. Except as

 

35

--------------------------------------------------------------------------------


 

otherwise indicated on Schedule 3.8(a), all Sales Orders currently in effect
have been made in the ordinary course of business and at arm’s length.

 


(B)                                  PURCHASE ORDERS


 

Set forth on Schedule 3.8(b) is a list and description of each individual
outstanding purchase order and purchase commitment of any of the Selling
Entities relating to the Business in excess of $100,000 (the “Purchase Orders”).
UNOVA has provided Buyer US with access to copies of all Purchase Orders. Except
as otherwise indicated on Schedule 3.8(b), all Purchase Orders have been
incurred in the ordinary course of business and at arm’s length.

 


(C)                                  SALES REPRESENTATIVE, DISTRIBUTOR AND
DEALER AGREEMENTS


 

Set forth on Schedule 3.8(c) is a list and description of all sales
representative, sales agent, dealer and distributor agreements and similar
contracts or agreements of any of the Selling Entities relating to the Business.
All of such contracts and agreements by their terms are terminable at any time
by the applicable Selling Entity without any additional payment, indemnity or
other penalty upon not more than 90 days notice, except as otherwise disclosed
on Schedule 3.8(c).

 


(D)                                  PERSONAL PROPERTY LEASES (AS LESSEE)


 

Set forth on Schedule 3.8(d) are (i) a list and description of each individual
lease, contract and other agreement under which any of the Selling Entities in
respect of the Business leases or rents (as lessee) any machinery, equipment,
motor vehicle or other personal property used in the Business (the “Leased
Personal Property”) and which is not terminable at any time by the applicable
Selling Entity without any additional payment, indemnity or other penalty upon
not more than 90 days notice, and under which the lease or rent payments exceed
$10,000 annually, and (ii) a list of each lease under which any of the Selling
Entities leases or rents (as lessee) any motor vehicle used in the Business.

 


(E)                                  NONCOMPETITION AGREEMENTS OR COVENANTS


 

Set forth on Schedule 3.8(e) is a list and description of every agreement or
other commitment imposing on any of the Selling Entities any restriction on the
manner in which it may conduct the Business in competition with any third party.

 


(F)                                    CONFIDENTIAL NONDISCLOSURE AGREEMENTS


 

Set forth on Schedule 3.8(f) is a list and description of all written agreements
between any of the Selling Entities and any third party in respect of the
Business which contain provisions for the nondisclosure by any of the Selling
Entities of confidential or proprietary information (excluding standard
confidentiality provisions in product sales or service agreements and excluding
confidentiality agreements with potential purchasers of all or any portion of
the Landis Group).

 

36

--------------------------------------------------------------------------------


 


(G)                                 CONSULTANTS AND CONSULTANT AGREEMENTS


 

Schedule 3.8(g) lists all Persons who are currently performing services for the
Business who are classified as “consultants” or “independent contractors” that
receive an annual compensation in excess of $50,000, the compensation of each
such Person and whether any Selling Entity is party to an agreement with such
Person (whether or not in writing). Set forth on Schedule 3.8(g) is a list and
description of all outstanding consultant agreements of any of the Selling
Entities in respect of the Business. For purposes of this Section 3.8(g) the
term “consultants” and “independent contractors” shall not be deemed to include
attorneys, accountants and other similar professional advisors.

 


(H)                                 INDEBTEDNESS; GUARANTEES


 

Set forth on Schedule 3.8(h) is a list and description of any Indebtedness of
any Selling Entity in respect of the Business. “Indebtedness” means (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise, (iv) any commitment by which
a Person assures a creditor against loss (including, without limitation,
contingent reimbursement liability with respect to letters of credit), (v) any
indebtedness guaranteed in any manner by a Person (including, without
limitation, guarantees in the form of an agreement to repurchase or reimburse),
(vi) any liabilities under leases recorded for accounting purposes by the
applicable Person as capitalized leases with respect to which a Person is
liable, contingently or otherwise, as obligor, guarantor or otherwise, (vii) any
indebtedness secured by a Lien on a Person’s assets, (viii) any unsatisfied
obligation for “withdrawal liability” to a “multiemployer plan” as such terms
are defined under ERISA, (ix) any amounts owed to any Person under any
noncompetition, severance or similar arrangements, (x) any change-of-control or
similar payment which is triggered by the transactions contemplated by this
Agreement, (xi) any liability of the Selling Entities under deferred
compensation plans, phantom stock plans, severance or bonus plans, or similar
arrangements made payable in whole or in part as a result of the Transactions
contemplated herein, (xii) any off-balance sheet financing of a Person (but
excluding all leases recorded for accounting purposes by the applicable Person
as operating leases), and (xiii) any accrued and unpaid interest on, and any
prepayment premiums, penalties or similar contractual charges in respect of, any
of the foregoing obligations computed as though payments is being made in
respect thereof on the Transfer Date.

 


(I)                                    POWERS OF ATTORNEY, PROXIES


 

Set forth on Schedule 3.8(i) is a list and description of all outstanding powers
of attorney, agency or proxies granted by any Selling Entity in respect of the
Business.

 

37

--------------------------------------------------------------------------------


 


(J)                                    LETTERS OF CREDIT, SURETY, BID AND
PERFORMANCE BONDS


 

Set forth on Schedule 3.8(j) is a list and description of all commercial letters
of credit, stand-by letters of credit, surety, bid, performance bonds and other
similar instruments (i) securing the obligations of any of the Selling Entities
in respect of the Business or (ii) securing any outstanding payment obligations
of a third party to any of the Selling Entities in respect of the Business.

 


(K)                                JOINT VENTURE AGREEMENTS


 

Set forth on Schedule 3.8(k) is a list and description of all partnership, joint
venture, investment or other similar agreement of any of the Selling Entities in
respect of the Business.

 


(L)                                    OTHER MATERIAL CONTRACTS


 

(i)            Set forth on Schedule 3.8(l) is a list and description of any
other contract or commitment of any of the Selling Entities in respect of the
Business that is material to the Business and which is not of the type required
to be disclosed in any other Schedule to this Agreement pursuant to the
provisions hereof. For purpose of this Section 3.8(l), a contract or commitment
shall be deemed material if the consideration paid or to be paid thereunder
exceeds $100,000 or the contract or commitment is not terminable upon not more
than 90 days notice without penalty or other adverse consequences. Except as
otherwise disclosed in this Section 3.8, all Purchased Contracts are valid and
in full force and effect, the applicable Selling Entity has performed all
material obligations required to be performed thereunder, and there are not any
defaults or events of default on the part of any of the Selling Entities, or, to
their knowledge, the other parties thereto. Except as otherwise disclosed in
this Section 3.8, none of the Selling Entities has received notice that any
party to any such Purchased Contract intends to cancel, terminate or refuse to
renew such Purchased Contract or to exercise or decline to exercise any option
or right thereunder. Assuming receipt of all the Required Consents (including
but not limited to the consents in Schedule 6.6 to be obtained prior to
Closing), upon consummation of the transactions contemplated by this Agreement,
each such Purchased Contract shall continue in full force and effect in
accordance with its respective terms without penalty or other adverse
consequences, including, without limitation termination or cancellation.

 

(ii)           In addition, except as set forth on Schedule 3.8(l), no Selling
Entity in respect of the Business has entered into any arrangement, contract or
commitment which:

 

(A)          was entered into otherwise than on an arm’s length basis or in the
ordinary course of business; or

 

38

--------------------------------------------------------------------------------


 

(B)           relates to the supply of goods and/or services by or to the
Selling Entities under or in relation to which retrospective or future
discounts, price reductions or other incentives have been or are proposed to be
given by the Selling Entities which exceed 10% of the Selling Entities’ normal
retail price for such goods or services or which are not in the ordinary course
of business; or

 

(C)           means that they enjoy an exclusive relationship with any third
party including any exclusive purchase or supply relationship;

 

(D)          is incapable of termination in accordance with its terms by the
Selling Entities on six months’ notice or less; or

 

(E)           has a term that exceeds 12 months or more.

 


(M)                              [RESERVED]


 


(N)                                 RESTRICTIVE CONTRACTS


 

There are no contracts to which the Selling Entities are a party in connection
with the Business which infringe or which have been or which were required to be
registered or notified under the Restrictive Trade Practices Act, the Resale
Prices Act, the Competition Act 1980, the Competition Act 1998 or the EC Treaty;
and the Selling Entities have not in relation to the Business received any
process, notice or communication by or on behalf of the Office of Fair Trading,
the Competition Commission, the European Commission or any other authority in
any country which has jurisdiction in anti-trust, monopoly, competition or
consumer protection matters.

 


3.9                               PATENTS, TRADE NAMES, TRADEMARKS, SERVICE
MARKS, COPYRIGHTS AND CHIP REGISTRATIONS


 


(A)                                  INTELLECTUAL PROPERTY RIGHTS


 

Set forth on Schedule 3.9(a) is a list and description of (i) all patents,
patent applications, registered designs, design applications, utility models,
registered trade names, internet domains, trademark registrations and trademark
applications, service mark registrations and service mark applications, domain
names, copyright registrations and copyright registration applications, chip
registrations and chip registration applications, both domestic and foreign,
which are used in the Business and (ii) all material trade names, trade marks
and service marks (registered or unregistered), unregistered copyrights,
unregistered designs and software used in the Business (collectively, the
“Intellectual Property”). Except as otherwise indicated on Schedule 3.9(a), such
Intellectual Property, together with the Selling Entities’ trade secrets,
know-how, confidential information and all other intellectual property rights of
any nature, is all of the intellectual property that is material and necessary
to operate the Business as currently conducted. Except as otherwise indicated on
Schedule 3.9(a), the applicable Selling Entity owns, as of record and
beneficially, all right, title and interest in and to the Intellectual Property
and the Intellectual Property is not subject

 

39

--------------------------------------------------------------------------------


 

to any Lien other than Permitted Liens. No claim is pending or, to the Selling
Entities’ knowledge, threatened against any of the Selling Entities and/or their
officers, employees or consultants that challenges the Selling Entities’ rights
in the Intellectual Property or otherwise adversely affects the aforesaid right,
title and interest in and to the Intellectual Property, nor have there have been
any clams, disputes or proceedings in respect of the use or ownership of the
Intellectual Property in the two years before the date of this Agreement or the
Transfer Date. Except as disclosed on Schedule 3.9(a), there are no past or
pending opposition proceedings, cancellation actions, reexaminations, reissues,
interference proceedings or revocation actions related to any of the
Intellectual Property. Except as disclosed on Schedule 3.9(a), all patents or
patent applications and trademarks, servicemarks, registered designs, copyright
registrations, domain names and applications constituting Intellectual Property
are in compliance with applicable Law (including without limitation, payment of
filing, examination and maintenance fees,) and are valid and, to the knowledge
of the Selling Entities, nothing has been done or omitted to be done (and the
Selling Entities are not aware of anything) which may cause any of them to cease
to be so, and are not subject to any maintenance fees, taxes or actions falling
due within ninety (90) days after the date of Closing, assuming a Closing Date
of December 9, 2005. The UK Purchased Assets do not trade under any name, other
than “Landis Lund” and “Cranfield Precision” and no person, form or company
other than UNOVA UK has any rights in relation to the names “Landis Lund” or
“Cranfield Precision” or has requested or required UNOVA UK to refrain from
using such name or attempted to prevent such use by UNOVA UK.

 


(B)                                  LICENSES OF INTELLECTUAL PROPERTY RIGHTS TO
OR FROM THIRD PARTIES


 

(i)            Set forth on Schedule 3.9(b) is a list and description of (i) all
licenses, assignments and other transfers of Intellectual Property granted to
others by any of the Selling Entities that are used in and material to the
Business, and (ii) all licenses, assignments and other transfers by others of
patents, trade names, domain names, trademarks, service marks, copyrights, chip
registrations, trade secrets, software (other than shrink-wrap licenses),
know-how, industrial property, technology or other proprietary rights granted to
any of the Selling Entities that are used in and material to the Business. All
such agreements are in full force and effect and there is no material default by
any of the Selling Entities or, to the knowledge of the Selling Entities any
party thereto. Except as otherwise disclosed on Schedule 3.9(b), none of the
agreements described above is subject to termination, cancellation, penalty or
change in its terms or provisions as a result of this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(ii)           To the knowledge of the Selling Entities, the information and
communications technology infrastructure and systems including software,
hardware, firmware and networks which is or has been used in the Business by any
of the Selling Entities (the “IT System”) has not experienced a material failure
in the year prior to the Transfer Date. The IT System, together with the
Purchased Assets, comprises all of the information technology material and
necessary to operate the Business.

 

40

--------------------------------------------------------------------------------


 


(C)                                  NO INFRINGEMENT


 

Except as disclosed on Schedule 3.9(c) and except with respect to pre-packaged
or off-the-shelf software, (i) to the knowledge of the Selling Entities, none of
the Intellectual Property (other than patents) or the rights of any of the
Selling Entities in the Intellectual Property (other than patents) are being
infringed by any Person, and (ii) neither the operation of the Business nor any
activity by any of the Selling Entities in connection with the Business
infringes the rights of any other Person in any Intellectual Property (other
than patents). Except as disclosed on Schedule 3.9(c), to the knowledge,
information and belief of the Selling Entities (a) none of the patents included
in the Intellectual Property or the rights of any of the Selling Entities in any
patents included in the Intellectual Property are being infringed by any Person,
and (b) neither the operation of the Business nor any activity by any of the
Selling Entity in connection with the Business infringes the patent rights of
any other Person.

 


3.10                        PATENT, TRADE NAME, TRADEMARK, SERVICE MARK,
COPYRIGHT OR CHIP REGISTRATION INDEMNIFICATION


 

Except as set forth on Schedule 3.10, there are no pending or, to the knowledge
of the Selling Entities, threatened indemnification claims or demands against
any of the Selling Entities relating to the Intellectual Property. Except as set
forth on Schedule 3.10, none of the propriety information or trade secrets of
any of the Selling Entities relating to the Business of any proprietary or
confidential information or trade secrets now the subject to a patent or patent
application has been disclosed to any other Person except pursuant to
confidentiality agreements between the Selling Entities and such Person.

 


3.11                        CONFIDENTIAL INFORMATION OR TRADE SECRETS


 

(a)           Except as set forth on Schedule 3.9(a), none of the proprietary or
confidential information or trade secrets of any of the Selling Entities
relating to the Business or any proprietary or confidential information or trade
secrets now the subject of a patent or patent application, has been disclosed to
any other Person except pursuant to valid and binding confidentiality agreements
between the Selling Entities and such Person. Except as set forth on
Schedule 3.11, there are no pending or, to the knowledge of the Selling Entities
threatened proceedings which challenge the rights of any of the Selling Entities
in respect of any proprietary or confidential information or trade secrets used
in the Business.

 

(b)           In respect of all and any Personal Data (as defined in the Data
Protection Act 1998) processed by any of the Selling Entities, the applicable
Selling Entity has made all necessary registrations and notifications of its
particulars in accordance with the Data Protection Legislation (being all
legislation relating to data protection and to the recording, interception and
monitoring of communications and privacy including without limitation the Data
Protection Acts of 1984 and 1998, and the EU Data Protection Directive 95/46/EC,
the Privacy and Electronic Communications (EC Directive) Regulations 2003,
Part 1 of the Regulation of Investigatory Powers Act 2000 as amended and any
analogous legislation in any part of the world), and have otherwise complied
with the Data Protection Legislation.

 

41

--------------------------------------------------------------------------------


 


3.12                        PRODUCTS AND SERVICE WARRANTIES


 


(A)                                  PRODUCTS


 

Each of the products produced, sold, packaged or marketed by any of the Selling
Entities in connection with the Business prior to delivery is, and at all times
has been, in compliance in all material respects with all applicable Laws and,
to the knowledge of the Selling Entities, conforms in all material respects to
any promises or affirmation of fact made on the container, label or
documentation for such products or in connection with its sale. To the knowledge
of the Selling Entities these products perform in accordance with their
respective documented specifications and as the Selling Entities have expressly
warranted to their customers. Except as otherwise disclosed to the Purchasing
Entities in Schedule 3.12(a) to this Agreement, there have been no product
recalls or claims (other than warranty claims) against any of the Selling
Entities in respect of the products produced, sold, packaged or marketed by any
of the Selling Entities in connection with the Business.

 


(B)                                  SERVICE WARRANTIES


 

Set forth on Schedule 3.12(b) are all the standard product and service warranty
policies of the Selling Entities in respect of the Business. Except as otherwise
indicated on Schedule 3.12(b), no Selling Entity has granted or extended any
currently outstanding product or service warranty, either in duration, scope or
otherwise, that is in excess of or different from the standard policies set
forth on Schedule 3.12(b).

 


3.13                        EMPLOYEES; EMPLOYEE BENEFITS


 


(A)                                  EMPLOYEES


 

Subject to European data protection legislation, Schedule 3.13(a) sets forth,
with respect to each employee of the Selling Entities who is employed in the
Business (including any such employee of Seller who is on a leave of absence,
maternity leave, short or long term disability, or on layoff status subject to
recall) (the “Employees”) (i) the name of such Employee and the date as of which
such Employee was originally hired by the Selling Entities, and whether the
Employee is on an active or inactive status; (ii) such Employee’s title;
(iii) whether the Employee is classified as exempt or non-exempt under the Fair
Labor Standards Act; (iv) such Employee’s base compensation as of the date of
this Agreement, equity vesting schedule, and whether such Employee is eligible
to participate in any Employee Benefit Plans; and (v) any governmental
authorization that is held by such Employee and that is used in connection with
the Business. Except as disclosed on Schedule 3.13(a), the employment of each of
the Employees of the Business is terminable by the Selling Entities at will. No
offer of employment has been made by the Selling Entities to any individual
which has not yet been accepted or which has been accepted but where the
individual’s employment has not yet started. All contracts of service or
consultancy with any Employee in the UK can be terminated by three months notice
or less without giving rise to any claim (other than statutory redundancy or
unfair dismissal, if applicable) other than a claim under any applicable benefit
plan. Employees in the UK holding stock options in any

 

42

--------------------------------------------------------------------------------


 

of the Selling Entities will be entitled to exercise those stock options for a
period not less than 3 months after the Transfer Date.

 


(B)                                  EMPLOYMENT CONTRACTS


 

Schedule 3.13(b) lists all current employee manuals and handbooks and employment
agreements relating to the employment of the Employees. To the extent permitted
by law, UNOVA has provided the Purchasing Entities with access to all employment
policy statements material records relating to health and safety issues
(including, without limitation, accident at work records, claim details,
insurance records, policy and guidance documents and training and monitoring
records) and other materials of material nature relating to the employment of
the current Employees of the Business. All Employees are employed on the terms
set out in the documents included on Schedule 3.13(b). Except as disclosed on
Schedule 3.13(b), (i) none of the Employees of the Business is a party to any
employment, bonus, commission or other compensation agreement with any of the
Selling Entities, (ii) none of the Employees of the Business has notified or
otherwise indicated to the Selling Entities that he or she intends to terminate
his or her employment with the Selling Entities, (iii) the Selling Entities do
not have a present intention to terminate the employment of any Employee of the
Business, except as contemplated by Section 8.4 of the Agreement; (iv) to the
knowledge of the Selling Entities, no Employee at management level in relation
to the Business has since July 1, 2005 received an offer of employment from any
other Person, (v) all employees of the Business have executed the Selling
Entities’ standard form of noncompetition, nondisclosure and developments
agreement; (vi) to the knowledge of the Selling Entities, no Employee of the
Business is a party to or is bound by any employment contract, patent disclosure
agreement, noncompetition agreement or other restrictive covenant or other
contract with any third party that would be likely to affect in any way (A) the
performance by such Employee of any of his or her duties or responsibilities as
a Employee, or (B) the business or operations of the Business; (vii) to the
knowledge of the Selling Entities, no Employee employed at a management level in
relation to the Business is in violation of any term of any employment contract,
patent disclosure agreement, noncompetition agreement, or any other restrictive
covenant with any third party relating to the right of any such Employee to be
employed by the Selling Entities in respect of the Business and (viii) the
Selling Entities are not and have never been engaged in any dispute or
litigation with an Employee of the Business or former Employee of the Business
regarding Intellectual Property matters.

 


(C)                                  SEVERANCE


 

Except as disclosed on Schedule 3.13(c), (i) none of the Selling Entities in
respect of the Business has an established severance pay practice or policy;
(ii) no Employee of the Business is entitled to any severance pay, bonus
compensation, acceleration of payment or vesting of any equity interest, or
other payment from the Selling Entities (other than accrued salary, vacation, or
other paid time off in accordance with the policies of the Selling Entities in
respect of the Business) as a result of or in connection with the transactions
contemplated by this Agreement or any Related Agreement or as a result of any
termination by the

 

43

--------------------------------------------------------------------------------


 

Business on or after the Closing of any Person employed by the Selling Entities
on or prior to the Transfer Date.

 


(D)                                  INDEBTEDNESS TO EMPLOYEES


 

Except as otherwise disclosed on Schedule 3.13(d), none of the Selling Entities
in respect of the Business is indebted to any of the present or former Employees
in any amount whatsoever, other than for accrued wages, bonuses and related
benefits and reasonable reimbursable business expenses incurred in the ordinary
course of business.

 


(E)                                  LOANS OR ADVANCES TO EMPLOYEES


 

Except as otherwise disclosed on Schedule 3.13(e), none of the Selling Entities
has outstanding and unsatisfied, in whole or in part, any loan or advance to any
of its present or former employees, other than reasonable advances for business
and related expenses made in the ordinary course of business.

 


(F)                                    COLLECTIVE BARGAINING AGREEMENTS


 

(i)            Set forth on Schedule 3.13(f) is a list and description of all
collective bargaining or similar agreements between any of the Selling Entities
and any group of Employees, union or labor organization representing any
Employees including any works agreement. Except as otherwise disclosed on
Schedule 3.13(f), no such agreement or understanding is presently proposed or
under discussion by the Selling Entities with Employees. The Selling Entities in
respect of the Business do not have a duty to bargain with any other union or
labor organization.

 

(ii)           Except as set forth on Schedule 3.13(f), the Selling Entities do
not recognize a trade union nor have they done anything which might be construed
as recognition. The Selling Entities have not received any further application
for recognition from a trade union. The Selling Entities do not have any other
works or supervisory council or other body representing Employees which has a
right to be represented or attend at or participate in any board or council
meeting or a right to be informed, consulted or make representations in relation
to the Business.

 

(iii)          UNOVA UK has not received any employee request for information
and consultation pursuant to Regulation 7 of the Information and Consultation of
Employees Regulations 2004, regardless of whether the number of request is
sufficient to comply with the requirement for a valid employee request under
Regulation 7(2) of those regulations. UNOVA UK is not involved in any negations
with Employees pursuant to the Information and Consultation of Employees
Regulation 2004.

 

44

--------------------------------------------------------------------------------


 


(G)                                 INDEPENDENT CONTRACTORS


 

All the Persons set forth on Schedule 3.8(g) and any other Person classified as
such by the Selling Entities in respect of the Business have been properly
classified as independent contractors and have been engaged in accordance with
all applicable foreign, federal, state and/or local laws, and have been paid all
compensation due them.

 


(H)                                 COMMITMENTS


 

(A)          The Selling Entities are not obliged to increase, nor have they
made provision to increase, the total annual remuneration payable to the
Employees by more than five per cent.

 

(B)           Except as set forth in Schedule 3.13(h)(B), no remuneration
reviews or negotiations for an increase in the remuneration or benefits of an
officer or Employee are current or due to take place within the next six months.

 

(C)           Except for the change in retirement benefits disclosed to CFL in
the letter from UNOVA dated October 4, 2005 or as set forth in Schedule 3.2(e): 
(1) no legally binding assurances or undertakings have been given to any of the
Employees as to the continuation, introduction, increase or improvement of any
terms and conditions, remuneration, benefits or other bonus or incentive scheme,
and (2) to the knowledge of the Selling Entities, no Employee has any
expectation of the introduction, increase or improvement of any of his terms and
conditions, remuneration, benefits or other bonus or incentive schemes. The
Parties acknowledge and agree that nothing in this Section 3.13(h)(C) or
otherwise in this Agreement shall restrict the ability of UNOVA UK to grant
early retirement to Employees in the ordinary course of its business, whether
before, on or after the date of this Agreement, and that UNOVA’s granting of
early retirement in the ordinary course of its business shall not constitute a
breach of the representations and warranties with respect to the Purchasing
Entities or provide a basis for a claim for indemnification by the Purchasing
Entities under this Agreement.

 


(I)                                    EMPLOYMENT HISTORY


 

(A)          Except as otherwise disclosed on Schedule 3.13(i) within the period
of one year ending on the date of this Agreement the Selling Entities in respect
of the Business have not:

 

(1)           made or started implementation of any collective dismissals that
have required or will require notification to any state authority or
notification to or consultation with any trade union, works council, staff
association or other body representing employees; or

 

45

--------------------------------------------------------------------------------


 

(2)           been a party to any transfer of a business or undertaking other
than the transactions contemplated by this Agreement that has required or will
require notification to or consulting with any trade union, works council, staff
association or other body representing employees.

 

(B)           Except as set forth on Schedule 3.13(i), UNOVA UK has no
obligation to make any payment on the redundancy of any Employee in excess of
the statutory redundancy payment and has not in the two years preceding the date
of this Agreement operated any discretionary practice of making any such excess
payments to any of its Employees. UNOVA UK has no obligation to follow any
contractual redundancy procedure.

 

(C)           In relation to any business reorganization, restructuring or
business transfer which has taken place in relation to the Landis Group in the
United Kingdom the period of one year prior to this Agreement and which
constitutes a transfer for the purposes of the Transfer of Undertakings
(Protection of Employment) Regulations 1981 (“TUPE Transfer”),

 

none of the terms and conditions of employment of any Employee of UNOVA UK has
been varied within a period of six months before or after any TUPE Transfer.

 


(J)                                    OTHER LABOR MATTERS


 

Except as set forth on Schedule 3.13(j), (i) the Business is in compliance in
all material respects with all applicable laws and regulations respecting labor,
employment, fair employment practices, work place safety and health, terms and
conditions of employment, wages, hours and data protection; (ii) the Business is
not delinquent in any payments to any Employee for any wages, salaries,
commissions, bonuses, fees or other direct compensation due with respect to any
services performed for it to the date hereof or amounts required to be
reimbursed to such Employees; (iii) there are no, and within the last two
(2) years there have been no formal or informal grievances, complaints or
charges with respect to employment or labor matters (including, without
limitation, allegations of employment discrimination, retaliation or unfair
labor practices) pending or threatened against the Selling Entities in respect
of the Business in any judicial, regulatory or administrative forum, under any
private dispute procedure or internally; (iv) none of the employment policies or
practices of the Business are currently being audited or investigated, or to the
knowledge of the Selling Entities, subject to imminent audit or investigation by
any Governmental Authority; (v) the Selling Entities are not or have not been
within the last two (2) years subject to any order, decree, injunction or
judgment by an Governmental Authority or private settlement contract in respect
of any labor or employment matters concerning the Business; (vi) the Selling
Entities are in compliance with the requirements of the Immigration Reform
Control Act of 1986 with respect to all Employees; (vii) all Employees other
than Employees of UNOVA UK are employed at will; (viii) there is no, and during
the past two (2) years there has not been any, labor strike, picketing of any
nature, labor dispute, slowdown or any other concerted interference with normal
operations, stoppage or lockout pending or, to the Selling

 

46

--------------------------------------------------------------------------------


 

Entities’ knowledge, threatened against or effecting the Business, and
(ix) UNOVA UK has maintained materially up-to-date records regarding the service
of each of its Employees (including, without limitation, details of terms of
employments, payments of statutory sick pay, statutory maternity pay,
disciplinary and health and safety matters, income tax and social security
contributions, records for the purposes of the Working Time Regulations 1998)
and termination of employment.

 


(K)                                EMPLOYEE BENEFIT PLANS


 

Set forth on Schedule 3.13(k) is a list of all employee benefit plans and
commitments under which liability remains maintained or contributed to by the
Selling Entities for the benefit of the present or former employees of the
Landis Group or any group of such employees, or for the benefit of dependents of
any of them (collectively, the “Employee Benefit Plans”), including without
limitation any pension, life and dependent life, accidental death and health
insurance (including medical, dental and vision), hospitalization, medical
examination, savings, bonus, deferred compensation, incentive compensation,
holiday, vacation, severance pay, tax preparation assistance and equalization,
estate planning, pay-in-lieu, sick pay, sick leave, disability, tuition refund,
service award, company car, car allowance, scholarship, relocation, patent
award, living allowances, housing allowances, annual home leave costs, employee
assistance, travel, accident, dependent schooling and supplements, fringe
benefit and other employee benefit plans, contracts, policies or practices
providing employee or executive compensation or benefits. None of the Selling
Entities in respect of the Business has committed to establish any agreement or
arrangement of the type required to be disclosed on Schedule 3.13(k), except as
otherwise indicated on such Schedule. Except as otherwise disclosed on
Schedule 3.13(k), each of the Employee Benefit Plans complies, and has complied
since January 1, 2002, and has been administered in compliance in all material
respects, with all applicable Laws.

 


(L)                                    ERISA PLANS


 

(A)          UNOVA has provided Buyer US with access to copies of (1) each
Employee Benefit Plan that is an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including amendments thereto but excluding any such plan applying to
Employees of UNOVA UK (each, an “ERISA Plan”), or, in the case of any unwritten
ERISA Plan, a description thereof, (2) if applicable, the current trust
agreement for each ERISA Plan, including amendments thereto, (3) if applicable,
the most recent summary plan description for each ERISA Plan and all
modifications thereto, (4) if applicable, the most recent Form 5500 filed for
each ERISA Plan, (5) if applicable, the most recent actuarial valuation report
prepared in connection with any ERISA Plan, and (6) if applicable, the most
recent determination letter received from the Internal Revenue Service with
respect to such ERISA Plan.

 

47

--------------------------------------------------------------------------------


 

(B)           Except as otherwise disclosed on Schedule 3.13(l), no ERISA Plan
is a “multiemployer plan” (as defined in Section 3(37) or Section 4001(a)(3) of
ERISA) and, during the last five years, no Selling Entity has incurred any
withdrawal liability under Section 4201 of ERISA to any multiemployer plan that
covered employees of the US division of the Landis Group.

 

(C)           With respect to each ERISA Plan (1) all payments due from any such
plan (or from the applicable Selling Entity with respect to any such plan) have
been made, (2) the applicable Selling Entity has complied in all material
respects with, and each such ERISA Plan conforms in all material respects in
form and operation to, all applicable Laws, including without limitation ERISA
and the Code and all material reports and information relating to such ERISA
Plan required to be filed with any Governmental Body have been timely filed,
(3) all material reports and information required to be disclosed or provided to
participants or their beneficiaries have been timely disclosed or provided,
(4) there have been no prohibited transactions within the meaning of Section 406
of ERISA or Section 4975 of the Code with respect to any ERISA Plan, (5) each
such ERISA Plan which is intended to qualify under Section 401(a) of the Code
(i) has received a favorable determination letter from the Internal Revenue
Service (the “IRS”) with respect to such qualification under the Code as amended
by those laws commonly referred to as “GUST” or has timely filed for such a
determination letter, or (ii) is a prototype or volume submitter plan that is
entitled to rely on the favorable GUST opinion or advisory letter issued by the
IRS to the prototype or volume submitter plan sponsor of such ERISA Plan, and to
the knowledge of the Selling Entities, nothing has occurred since the date of
such letter that has or is likely to adversely affect such qualification or
exemption, and (6) there are no actions by any Governmental Body, suits or
claims pending (other than routine claims for benefits) or to the knowledge of
the Selling Entities, threatened with respect to any ERISA Plan or against the
assets of such ERISA Plan.

 

(D)          With respect to any Employee Benefit Plan subject to Title IV of
ERISA or Section 412 of the Code, except as disclosed on Schedule 3.13(l),
(1) all minimum funding contributions required under Section 302 of ERISA and
Section 412 of the Code have been timely made, (2) no funding waivers have been
received or requested from the IRS, (3) no accumulated funding deficiency as
described in Section 302(a) of ERISA and Section 412(a) of the Code exists and
(4) no notice of intent to terminate has been filed and no amendment to treat
such plan as terminated has been adopted. Except as specifically designated as
such in Schedule 3.13(l), no ERISA Plan provides post-employment health or
welfare benefits, except as required by Part 6 of Subtitle B of Title I of ERISA
Section 4980B of the Code (“COBRA”) or other applicable Law.

 


(M)                              UK PENSION PLANS


 

(A)          Except for the “UNOVA Pension Fund”, and the “Landis Pension Plan”
(as defined in Section 5.8(a)) (each a “UK Pension Plan”), there is not in
operation as of the date of this Agreement, and no unimplemented proposal has
been announced to enter into or establish, any agreement, arrangement, custom or
practice whether or not approved by

 

48

--------------------------------------------------------------------------------


 

the Inland Revenue under Chapter I or Chapter IV (as the case may be) of
Part XIV Income and Corporation Taxes Act 1988 (“Approved”) for the payment by
UNOVA UK of, or payment by UNOVA UK of a contribution towards, a pension, lump
sum or other similar benefit on retirement or death for the benefit of any
Employee of UNOVA UK (“UK Employee”) or a UK Employee’s dependents.

 

(B)           UNOVA UK has duly complied with all applicable legal and
administrative requirements relating to stakeholder pension schemes (as defined
in Section 1(1) of the Welfare Reform and Pensions Act 1999).

 

(C)           Except pursuant to the purchase of the Cranfield Precision
business by UNOVA UK, no UK Employee has ever become employed by UNOVA UK as a
result of a transfer pursuant to the Transfer of Undertakings (Protection of
Employment) Regulations 1981 (as amended).

 

(D)          Materially full and accurate details of the UNOVA Pension Fund
insofar as applicable to the UK Employees and of the Landis Pension Plan have
been made available to Buyer UK, including (i) a copy of all trust deeds and
rules of current effect in relation to the UK Employees, (ii) a copy of all
members’ booklets and announcements of current effect in relation to the UK
Employees (whether issued by UNOVA UK or otherwise) (including for the avoidance
of doubt any announcement in respect of any improvement of a benefit or other
amendment not yet incorporated into the documentation) issued to a UK Employee
who is or may become a member of either of them, (iii) a list of all the UK
Employees who are members of either of the UK Pension Plans, (iv) a copy of each
investment management agreement in force in relation to the management of Landis
Pension Plan’s assets, (v) copies of the HM Revenue and Customs approval letter
or interim approval letter for each of the UK Pension Plans and the
contracting-out certificate issued in respect of each of the UK Pension Plans
and the contracting-out certificates issued in respect of each of the UK Pension
Plans and (vi) all data relating to the benefits payable under each UK Pension
Plan necessary, when read with the documents referred to in (i) and (ii) above,
to enable Buyer UK to quantify the liabilities in respect of the UK Employees
under each of the UK Pension Plans at the date of his Agreement (other than the
liability in respect of the levy to fund the Pension Protection Fund payable
pursuant to the Pensions Act 2004).

 

(E)           Except as set forth in Schedule 3.2(e) or with respect to the
change in retirement benefits relating to certain employees disclosed to CFL in
a letter from UNOVA dated October 4, 2005, at the date of this Agreement no
discretion or power has been exercised under either UK Pension Plan in respect
of any UK Employee (or request made for a discretion or power to be exercised)
to (i) augment benefits, (ii) provide a benefit that would not otherwise be
provided, or (iii) pay a contribution that would not otherwise have been paid.

 

(F)           Each benefit (except a refund of contributions) payable under the
Landis Pension Plan on the death in service of a UK Employee is at the date of
this Agreement insured in full.

 

49

--------------------------------------------------------------------------------


 

(G)           Except for the change in retirement benefits disclosed to CFL in a
letter from UNOVA dated October 4, 2005 or as set forth in Schedule 3.2(e), no
plan, proposal or intention to amend, discontinue (in whole or in part) or
exercise a discretion in relation to either UK Pension Plan has been
communicated to a UK Employee at the date of this Agreement.

 

(H)          The Landis Pension Plan is not in the process of being wound up.

 

(I)            No amount due and payable by UNOVA UK in respect of the Landis
Pension Plan is unpaid and no contribution in respect of the month in which the
Transfer Date occurs has been or will be paid by UNOVA UK to the Landis Pension
Plan, other than contributions deducted by UNOVA UK from members’ salaries
before the Transfer Date and not paid to the Landis Pension Plan by that date.

 

(J)            Except as set forth in Schedule 3.13(m), each UK Pension Plan
has, in relation to the UK Employees, been designed to comply with and has been
administered materially in accordance with, all applicable legal and
administrative requirements.

 

(K)          Except as set forth in Schedule 3.13(m), in relation to the UK
Employees there no civil, criminal, arbitration, administrative, or other
proceeding or dispute (whether before the Pensions Ombudsman, the Pensions
Regulator or otherwise) concerning either UK Pension Plan or against the
trustees or administrator of either UK Pension Plan or UNOVA UK in relation to
either UK Pension Plan, and to the knowledge of the Selling Entities, except as
aforesaid, none is pending or threatened, and to the knowledge of the Selling
Entities, except as aforesaid, there is no matter that might give rise to any
proceeding or dispute concerning either UK Pension Plan.

 

(L)           At the date of this Agreement, neither UNOVA UK nor any entity
associated or connected with UNOVA UK under the Insolvency Act of 1986 has
received a contribution notice or financial support direction (as defined in the
Pensions Act 2004) from the Pensions Regulator in relation to the Landis Pension
Plan.

 


3.14                        PENDING OR THREATENED CLAIMS, LITIGATION AND
GOVERNMENTAL PROCEEDINGS


 

Set forth on Schedule 3.14 is a list and description of every complaint, suit,
action, judgment or court order, arbitration or regulatory, administrative or
governmental proceeding or investigation or any other proceeding or
investigation which is pending or, to the knowledge of the Selling Entities
threatened against any of the Selling Entities in respect of the Business. Save
for the Pension Regulator’s proceedings and except as set forth in
Schedule 3.14, no investigation, suit, action or other judicial or governmental
proceeding is pending or, to the knowledge of the Selling Entities threatened
before any court or Governmental Body which may result in the restraint or
prohibition of, or the obtaining of substantial damages in connection with, this
Agreement or the consummation of the transactions provided for in this
Agreement.

 

50

--------------------------------------------------------------------------------


 


3.15                        JUDGMENTS, ORDERS AND CONSENT DECREES


 

Except as set forth on Schedule 3.15 and save in relation to the Pensions
Regulator (a) none of the Selling Entities in respect of the Business is subject
to any judgment, order or decree of, or agreement with, a Governmental Body that
involves the transactions contemplated herein or that would reasonably be
expected to have a material adverse effect on the Business; and (b) no such
proceeding is pending or, to the knowledge of the Selling Entities threatened
against any of the Selling Entities in respect of the Business.

 


3.16                        COMPLIANCE WITH LAWS


 

Except as set forth on Schedule 3.16, none of the Selling Entities in respect of
the Business is currently in violation of or has since January 1, 2002 violated
any applicable provisions of any Laws in any material respects, including for
the avoidance of doubt the Business Names Act 1985. Save in relation to the
Pensions Regulator, none of the Selling Entities is under investigation with
respect to and, to the knowledge of the Selling Entities, has not been
threatened to be charged with or been given notice of any violation of, any law,
rule, ordinance or regulation applicable to the Purchased Assets or the conduct
of the Business

 


3.17                        FRANCHISES, PERMITS, ETC.


 

Schedule 3.17 describes each governmental license, permit, consents, concession
or franchise (a “Permit”) material to the Business, together with the name of
the governmental agency or entity issuing such Permit. Except as set forth on
Schedule 3.17, such Permits are valid and in full force and effect and, assuming
the related Required Consents (as defined in Section 3.19) have been obtained
prior to the Transfer Date, are transferable by the applicable Selling Entity
and will not be terminated or impaired or become terminable as a result of the
transactions contemplated hereby. Upon consummation of such transactions, the
Purchasing Entities will, assuming the related Required Consents have been
obtained prior to the Transfer Date, have all of the right, title and interest
in all the Permits.

 

51

--------------------------------------------------------------------------------


 


3.18                        TAXES


 

Except as otherwise disclosed on Schedule 3.18, each of the Selling Entities,
and any affiliated group within the meaning of Section 1504 of the Code (or
comparable provision of state, local or foreign Law) (“Affiliated Group”) of
which each such Selling Entity is or has been a member (but only for the taxable
period during which the Selling Entity has been a member thereof), (a) has filed
or caused to be filed all federal, state, local and foreign Tax returns,
notices, reports, statements or other information or documentation (“Tax
Returns”) required to be filed by it with a Tax authority under applicable
federal, state, local or foreign Law, and (b) has timely paid or caused to be
paid in full all Taxes owed (whether or not shown or required to be shown on
such Tax Returns). All such Tax Returns were at the time they were filed true,
complete and correct in all material respects. There are no Liens for Taxes on
any of the Purchased Assets except for Permitted Liens. Except as otherwise
disclosed on Schedule 3.18, all deficiencies asserted or assessments made by any
Tax authority against each of the Selling Entities, and any Affiliated Group of
which each such Selling Entity is or has been a member (but only for the taxable
period during which the Selling Entity has been a member thereof), have been
fully paid, and there are no audits, investigations or examinations by any Tax
authority with respect to Taxes relating to the Business in progress, pending
or, to the knowledge of or the applicable Selling Entity, threatened. None of
the Selling Entities in respect of the Business is currently the beneficiary of
any extension of time within which to file any Tax Return (other than any income
Tax Return of an Affiliated Group of which such entity currently is a member,
but not the parent corporation), and none of the Selling Entities in respect of
the Business has waived any statute of limitation with respect to any Tax or
agreed to any extension of time with respect to a Tax assessment or deficiency.
In respect of the Business, to the knowledge of the applicable Selling Entity,
no claim has ever been made by a Tax authority in any jurisdiction where a
Selling Entity does not file Tax Returns that such Selling Entity is or may be
subject to taxation by that jurisdiction. None of the Selling Entities has any
liability for the Taxes of any Person (other than such Selling Entity or another
member of the Affiliated Group of which such entity is or has been a member, but
only for the taxable periods during which the Selling Entity has been a member
thereof) under Treasury Regulation Section 1.1502-6 (or any corresponding
provision of state, local or foreign Law), or as a transferee or successor, or
by contract, or otherwise. Each of the Selling Entities in respect of the
Business has withheld and paid all Taxes required to have been withheld and paid
in connection with amounts paid or owing to any employee, stockholder,
independent contractor, creditor or other third party. None of the Assumed
Liabilities is an obligation to make a payment that as a result of the
Transactions will not be deductible under Section 280G of the Code.

 

For purposes of this Agreement, the term “Taxes” means all domestic or foreign
federal, state and local taxes of any kind, including without limitation,
income, capital gains, gross receipts, franchise, employment, sales, use,
license, property or withholding taxes, social security contributions and VAT,
together with all interest, penalties and additions imposed with respect to such
amounts.

 

52

--------------------------------------------------------------------------------


 

(a)           Proper records have been maintained by UNOVA UK and UNOVA UK has
complied in all material respects with all statutory provisions, rules,
regulations, orders and directions in relation to the UK Purchased Assets
concerning VAT, PAYE and National Insurance Contributions including the making
on time of accurate returns and payments and the proper maintenance and
preservation of records, and UNOVA UK has not been given any penalty, notice or
warning regarding the same.

 

(b)           UNOVA UK is not involved in any dispute, or the subject of any
enquiries, with HM Revenue & Customs or any other taxation authority, concerning
any matter likely to affect the UK Purchased Assets in any way other than
routine inquiries of a minor nature following the submission of computations and
returns.

 

(c)           UNOVA UK has duly made all returns, given all notices and supplied
all other information required to be supplied to HM Revenue & Customs or to any
other governmental authority in relation to or otherwise affecting the UK
Purchased Assets and all such returns, notices and information were and remain
complete and accurate in all material respect and were made on the proper basis.

 

(d)           UNOVA UK is duly registered for Value Added Tax and all proper
records have been kept and all proper returns and payments made as required by
law for the enactments relating to Value Added Tax in connection with the
Business.

 

(e)           None of the UK Purchased Assets is a capital item, the input tax
on which could be subject to adjustment in accordance with the provisions of
Part XV of the Value Added Tax Regulations 1995.

 

(f)            All documents (other than those which have ceased to have any
legal effect) to which UNOVA UK is party and which relate to the UK Purchased
Assets and in the enforcement of which the UK Buyer may be interested, have been
duly stamped.

 

(g)           No HM Revenue and Customs charge for unpaid inheritance tax (as
provided by the Inheritance Tax Act 1984 sections 237 and 238) over any of the
UK Purchased Assets is outstanding and no circumstances exist whereby any power
mentioned in the Inheritance Tax Act 1984 section 212 could be exercised in
relation to any of the UK Purchased Assets.

 


3.19                        GOVERNMENTAL AUTHORIZATIONS; CONSENTS


 

Set forth on Schedule 3.19 is a list and description of any consent, approval or
authorization of, or exemption by, or filing with (a) any Governmental Body and
(b) any Person (other than any Governmental Body referred to in clause (a))
under any Contract, which is required in connection with the execution, delivery
and performance of this Agreement and the Related Agreements by any of the
Selling Entities (including consents required in connection with the assignment
of contracts to the Purchasing Entities) and including any consent, approval or
authorization for Buyer UK to carry on and trade the business consisting of the
UK Purchased Assets as a going concern in succession to UNOVA UK (the “Required
Consents”).

 

53

--------------------------------------------------------------------------------


 


3.20                        NO BREACH OF STATUTE OR CONTRACT


 

Neither the execution and delivery of this Agreement, nor compliance with the
terms and provisions hereof by each of the Selling Entities will breach or
violate any applicable Law or any Contract or other material instrument to which
it, or any of the Selling Entities, is a party or by which any of its
properties, rights or assets are bound and the terms of all Contracts and other
material instruments have been complied with by all their relevant parties.

 


3.21                        INSURANCE


 

Schedule 3.21(a) lists all of the insurance policies (including the terms of any
self-insurance programs) and bonds (excluding instruments referred to in
Section 3.8(j)) in force for the current policy year with respect to the
Business and its Employees and any pending claims or claims made under the
insurance policies in the last three years. The Selling Entities have, with
respect to the Business, maintained adequate insurance protection against all
liabilities against which it is customary for corporations engaged in the same
or a similar business similarly situated to insure. Such insurance polices
remain in full force and effect. None of the Selling Entities knows of any
threatened termination of any of such policies or bonds. None of the Selling
Entities has any pending insurance claims or unpaid proceeds of such claims
relating to the operations or former operations of the Business or any asset
used or formerly used in the Business.

 


3.22                        CUSTOMERS AND SUPPLIERS


 

(a)           Schedule 3.22 contains a true and complete list of (i) the ten
largest customers of each division of the Landis Group in terms of revenues
during the years ended December 31, 2003, December 31, 2004 and in the first six
months of 2005 showing the approximate total sales to each such customer during
such period and (ii) the ten largest suppliers of each division of the Landis
Group and in terms of purchases of goods or services during such period, showing
the approximate total purchases by the Landis Group from each such supplier
during each such periods. No Selling Entity in respect of the Business has
received notice from and is not otherwise aware that (a) any customer (or group
of customers under common ownership or control) that accounted for a material
percentage of the aggregate products and services furnished by the Business
during the past 18 months has stopped or intends to stop purchasing the products
or services of the Business or (b) any supplier (or group of suppliers under
common ownership or control) that accounted for a material percentage of the
aggregate supplies purchased by the Business during the past 18 months has
stopped or intends to stop supplying products or services to the Business.

 

(b)           Except for those customers and suppliers set forth on Schedule
3.22, in each of the three financial years of the Landis Group ended on the June
Balance Sheet and during its current financial year no more than five per cent
of the aggregate amount (by value) of all the Landis Group’s sales or purchases
have been or will be made with or obtained from (as applicable) the same
customer or supplier (including any person connected with such customer or
supplier).

 

54

--------------------------------------------------------------------------------


 

(c)           Schedule 3.22 lists every claim or complaint in respect of the
Landis Group’s products or services, made in writing to the Landis Group by the
customers set forth on Schedule 3.22 in the two year period ending on the
Agreement Date where such claim or complaint relates to a value of $50,000 or
more.

 


3.23                        TRANSACTIONS WITH AFFILIATES; INTERCOMPANY
ARRANGEMENTS


 

Except as set forth on Schedule 3.23, (a) since January 1, 2002, there have been
no transactions (as defined below) between any of the Selling Entities in
respect of the Business and any Interested Person (as defined below) and
(b) there are no agreements, loans, leases, commitments or other continuing
transactions between any of the Selling Entities in respect of the Business and
any Interested Person. As used in the preceding sentence, the term “transaction”
includes, but is not limited to, any sale or transfer of property or assets, the
lease or other use of the property or assets, the provision of services and the
furnishing of personnel, whether or not for consideration. Except as set forth
on Schedule 3.23, (i) no Interested Person has any interest in any property of
any of the Selling Entities in respect of the Business (ii) no Interested Person
is indebted to any of the Selling Entities in respect of the Business and
(iii) none of the Selling Entities in respect of the Business is indebted to any
Interested Person. For purposes of this Agreement,  “Interested Person” means
(A) any officer, director or stockholder of any of the Selling Entities or any
of their respective affiliates or (B) any member of any such officer, director
or stockholder’s family or any of their respective affiliates. To the knowledge
of the Selling Entities, no Interested Person (x) has any material direct or
indirect interest in any entity that does business in an amount exceeding
$50,000 with any of the Selling Entities or (y) has any direct or indirect
interest in any property, asset or right that is used by any of the Selling
Entities in the conduct of the Business.

 


3.24                        BROKER’S OR FINDER’S FEES


 

Except for KeyBanc Capital Markets, a division of McDonald Investments Inc.
(“UNOVA’s Broker”), no Person other than UNOVA and its Affiliates (and their
respective directors, officers and employees) has arranged, or participated in
arranging, on behalf of the Selling Entities, the transactions provided for in
this Agreement. Except for certain fees to UNOVA’s Broker (which will be the
responsibility of the Selling Entities), there are no broker’s or finder’s fees
to be paid by any of the Selling Entities in connection with the transactions
provided for in this Agreement. None of the Selling Entities has any knowledge
of, or has taken any action that would give rise to, any claim for a broker’s or
finder’s fee to be paid by the Purchasing Entities in connection with the
consummation of the transactions provided for in this Agreement.

 


3.25                        GRANTS AND ALLOWANCES


 

None of the Selling Entities in respect of the Business has received any
investment grants or other grants or loans from any governmental department or
agency or any local or other authority by virtue of any statute.

 

55

--------------------------------------------------------------------------------


 


3.26                        SUFFICIENCY OF PURCHASED ASSETS


 

As of the date of this Agreement, the Purchased Assets, the Excluded Assets, and
the assets used to provide the services pursuant to the Transition Services
Agreement (as defined in Section 6.11) constitute, and on the Transfer Date will
constitute, all of the assets or property used or held for use in or otherwise
necessary for the operation of the Business as of each such date. On the
Transfer Date, the Purchased Assets, the assets of the Landis Pension Plan and
the assets used to provide the services pursuant to the Transition Services
Agreement, will constitute all of the assets necessary for the Purchasing
Entities to continue to operate the Business as it has been operated prior to
the Transfer Date.

 


3.27                        NO OTHER REPRESENTATIONS


 

Except for the representations and warranties expressly made by the Selling
Entities in this Agreement (including the Exhibits and Schedules), none of the
Selling Entities or any other Person makes any express or implied representation
or warranty concerning the Business on behalf of the Selling Entities. Without
limiting the generality of the foregoing, and notwithstanding any otherwise
express representations and warranties made in this Article 3, the Selling
Entities make no representation or warranty to the Purchasing Entities with
respect to (a) any projections, estimates or budgets delivered to or made
available to the Purchasing Entities of future revenues, expenses or
expenditures or future results of operations or (b) except as expressly covered
by a representation and warranty contained in this Article 3, any other
information or documents (financial or otherwise) made available to the
Purchasing Entities or their counsel, accountants or advisers with respect to
the Business.

 


3.28                        DISCLOSURE


 

The representations, warranties and statements contained in this Agreement, the
Related Agreements and in the certificates, exhibits and schedules delivered in
connection herewith and therewith do not contain any untrue statement of a
material fact and do not omit to state a material fact necessary in order to
make such representations, warranties or statements not misleading in light of
the circumstances under which they were made.

 

(Article 4 follows)

 

56

--------------------------------------------------------------------------------


 


ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF PURCHASING ENTITIES


 

As a material inducement to the Selling Entities to enter into this Agreement
and consummate the transactions contemplated hereby, the Purchasing Entities
jointly and severally represent and warrant to the Selling Entities that the
statements contained in this Article 4 are true and complete as of the date of
this Agreement and will be true and complete as of the Transfer Date as follows:

 


4.1                               CORPORATE MATTERS


 


(A)                                  DUE ORGANIZATION


 

CFL is a French corporation organized, validly existing and in good standing
under the Laws of France. Buyer UK is a United Kingdom corporation duly
organized, validly existing and in good standing under the Laws of the United
Kingdom. Buyer US is a Delaware corporation duly organized, validly existing and
in good standing under the Laws of Delaware.

 


(B)                                  CORPORATE POWER AND AUTHORITY TO ENTER INTO
AGREEMENT


 

Each of the Purchasing Entities has the corporate power and authority to enter
into this Agreement and the Related Agreements to which it is a Party and to
perform its obligations hereunder and thereunder.

 


(C)                                  DUE EXECUTION AND ENFORCEABILITY


 

The execution, delivery and performance by and on behalf of each of the
Purchasing Entities of this Agreement and the Related Agreements to which it is
a party have been duly authorized by all necessary corporate action, and no
other action on the part of each of the Purchasing Entities is required in
connection therewith. This Agreement constitutes a valid and binding obligation
of each of the Purchasing Entities, enforceable against each of them in
accordance with its terms, except to the extent the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general equitable principles. The Related
Agreements to which each of the Purchasing Entities is a party, when executed
and delivered by the applicable Purchasing Entity, will constitute valid and
binding obligations of the respective Purchasing Entity, enforceable against
each of them in accordance with their respective terms, except to the extent the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally or by general equitable
principles.

 

57

--------------------------------------------------------------------------------


 


(D)                                  NO CONFLICT


 

With respect to each of the Purchasing Entities, the execution and delivery of
this Agreement and the Related Agreements to which such Purchasing Entity is a
party do not, and the consummation by it of any of the transactions contemplated
hereby or thereby will not:

 

(i)            conflict with or violate its articles of incorporation, bylaws or
other constituent documents;

 

(ii)           violate any applicable Law of any Governmental Body; or

 

(iii)          violate, conflict with, result in any breach of, or constitute a
default (or an event that, with notice or lapse of time or both, would
constitute a default) under any contract or judgment to which it is a party or
by which it is bound, except as would not be reasonably likely to have a
material adverse effect on such Purchasing Entity.

 


4.2                               REQUIRED CONSENTS


 

Set forth on Schedule 4.2 is a list and description of any consent, approval or
authorization of, or exemption by, or filing with (a) any Governmental Body and
(b) any Person (other than any Governmental Body referred to in clause (a) which
is required in connection with the execution, delivery and performance of this
Agreement and the Related Agreements by the Purchasing Entities, except for
governmental and business franchises, permits, reports, licenses and other
authorizations necessary to conduct the Business on the Transfer Date.

 


4.3                               CLAIMS, LITIGATION AND GOVERNMENTAL
PROCEEDINGS


 

No investigation, suit, action or other judicial or governmental proceeding is
pending or, to the knowledge of the Purchasing Entities, threatened before any
court or Governmental Body which is likely to result in the restraint or
prohibition of, or the obtaining of substantial damages in connection with, this
Agreement or the consummation of the transactions provided for in this
Agreement.

 


4.4                               BROKER’S OR FINDER’S FEES


 

Except for BNP Paribas Corporate Finance, no Person or firm other than Buyer US
and its Affiliates (and their respective directors, officers and employees), has
arranged, or participated in arranging, on behalf of the Purchasing Entities or
their Affiliates, the transactions provided for in this Agreement. There are no
broker’s or finder’s fees to be paid by the Purchasing Entities or their
Affiliates in connection with the transactions provided for in this Agreement.
Neither of the Purchasing Entities nor any of their Affiliates has any knowledge
of, and has taken no action which would give rise to, any claim for a broker’s
or finder’s fee to be paid by any of the Selling Entities in connection with the
consummation of the transactions provided for in this Agreement.

 

58

--------------------------------------------------------------------------------


 


4.5                               AVAILABLE FUNDS


 

The Purchasing Entities have adequate funds to pay the Purchase Price and to
operate the Business and to pay, perform and discharge the Assumed Liabilities
as they become due and payable. Buyer US is not insolvent, and Buyer US will not
be rendered insolvent by the transactions contemplated by this Agreement.
Without prejudice to the fact that this Agreement does not provide for any
financing condition, a true, correct and complete copy of the Financing Term
Sheet is attached hereto as Exhibit B.

 

(Article 5 follows)

 

59

--------------------------------------------------------------------------------


 


ARTICLE 5.
CERTAIN COVENANTS PENDING THE CLOSING


 


5.1                               FULL ACCESS


 

The Purchasing Entities and their authorized representatives shall have
reasonable access during normal business hours and upon reasonable advance
notice, but without unreasonably interrupting business, to all the premises and
to all books of account, records and properties of the Business, including
without limitation those relative to (a) the December Financials and the June
Financials and (b) the customers of and suppliers to the Business; provided,
however, that the Purchasing Entities and their representatives agree that such
access and disclosure will not be permitted if it would (i) violate any
applicable Law, or (ii) cause competitive harm to any of the Selling Entities or
any of their Affiliates if the transactions contemplated by this Agreement are
not consummated. Subject to the foregoing limitations and the requirements of
this Agreement, including but not limited to Section 5.7, UNOVA shall furnish or
cause to be furnished to the Purchasing Entities and their authorized
representatives all information with respect to the Business as the Purchasing
Entities may reasonably request. No investigation by the Purchasing Entities
pursuant to this Section 5.1 shall affect any representation or warranty given
by the Selling Entities hereunder or any of the Purchasing Entities’ rights
under this Agreement, including without limitation under Articles 10 and 11.

 


5.2                               CARRY ON IN REGULAR COURSE


 

From the date hereof until the Transfer Date, the Selling Entities shall conduct
the Business in the ordinary course consistent with past practices and shall use
their reasonable best efforts to preserve intact the business organization and
relationships with third parties and to keep available the services of the
present officers and Employees of the Business, but without prejudice to the
continued operation by UNOVA UK of the existing early retirement practices in
relation to the UK Employees. Without limiting the generality of the foregoing,
from the date hereof until the Transfer Date, the Selling Entities shall not:

 

(a)           enter into any sales order, sales contract, change order, final
bid or binding sales proposal relating to the Business (“Sales Order”) other
than (i) Sales Orders entered into in the ordinary course of business and
consistent with past practices and which are not knowingly or intentionally bid
at an anticipated loss, or (ii) any Sales Orders that are substantially in
accord with a bid or sales proposal set forth on Schedule 3.8(a);

 

(b)           without the prior consent of Buyer US, which consent shall not be
unreasonably withheld or delayed, make any capital expenditures relating to the
Business unless such expenditure is made pursuant to a purchase order set forth
on Schedule 3.8(b) or the aggregate of any such capital expenditures is less
than $100,000;

 

60

--------------------------------------------------------------------------------


 

(c)           without restricting the exercise of any power or discretion under
the Landis Pension Plan, and otherwise without the prior consent of Buyer US,
which consent shall not be unreasonably withheld or delayed (i) terminate or
otherwise layoff any Employees of the Business, and will preserve intact and
keep available the services of all Employees of the Business, (ii) hire or
employ any new salaried personnel of the Business, (iii) grant any increase in
the rates of pay of any Employee (other than routine increases granted in the
ordinary course of business and consistent with past practice), or (iv) by means
of any new or existing compensation or employee benefit plan increase the
compensation or amount or level of benefits of any Employee, other than, in each
case, any Employee whom the Parties agree will not be a Continuing Employee, but
without prejudice to Section 5.8; and

 

(d)           take any decision or exercise any power or discretion in relation
to the Landis Pension Plan without consulting Buyer UK.

 


5.3                               CONSENTS; HSR


 

(a)           The Parties, in cooperation and after consultation and mutual
agreement, shall take all reasonable action (without payment of any penalty or
fee) required to obtain all consents, approvals and agreements of, and to give
all notices and make all filings with, any third parties, including Governmental
Bodies, necessary to authorize, approve or permit the transfer to the Purchasing
Entities of the Purchased Assets, the Shares and the Assumed Liabilities as
provided for in this Agreement.

 

(b)           Without limiting the foregoing, the Parties shall promptly respond
to any requests for information in connection with the Pre-merger Notification
and Report Form (“HSR Filing”) required by the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) in connection with the
transactions contemplated hereby. In connection with the efforts referenced
herein, each of the Purchasing Entities on the one hand, and each of the Selling
Entities on the other hand, shall (i) use its reasonable best efforts to
cooperate in all respects with the other Parties hereto in connection with any
filing or submission and in connection with any investigation or other inquiry,
including any proceeding initiated by a private party, regarding the
transactions contemplated hereby, (ii) keep the other Parties, including their
counsel, as the case may be, informed of any material communication by or to
such party or its counsel from or to the Federal Trade Commission (the “FTC”),
the Antitrust Division of the Department of Justice (the “DOJ”) or any other
Governmental Body and of any material communication received or given in
connection with any proceeding by a private party, in each case regarding any of
the transactions contemplated hereby, (iii) permit the other Parties and their
legal counsel to review, consult with each other in advance of and consider in
good faith the views of the other in connection with any correspondence, filings
or communications given by it to, or between it and, the FTC, the DOJ or any
other Governmental Body or in connection with any proceeding by a private party,
regarding the transactions contemplated hereby, and (iv) permit the other
Parties and their legal counsel to attend and participate in, any meeting or
conference with, the FTC, the DOJ or any such other Governmental Body or, in

 

61

--------------------------------------------------------------------------------


 

connection with any proceeding by a private party, with any other Person,
regarding the transactions contemplated hereby.

 

(c)           Without limiting the provisions of paragraph (a) above, the
Parties agree (i) to promptly carry out all required filings under any
applicable anti-trust Law other than the HSR Act, and (ii) that all requests and
enquiries from any Governmental Body in relation to any anti-trust filing
required by a European, governmental, supranational or trade agency, court or
other regulatory body (other than under the HSR Act) shall be dealt with by the
Purchasing Entities in consultation with the Selling Entities and each of the
Parties shall promptly co-operate with each other and provide all necessary
information and assistance reasonably required by such government, agency, court
or body upon being requested to do so by the other.

 


5.4                               NOTICES OF CERTAIN EVENTS; CONTINUING
DISCLOSURE


 

(a)           To the extent permitted by applicable Laws, UNOVA shall promptly
notify Buyer US and Buyer UK of the receipt between the date of this Agreement
and Closing of, and promptly provide them a copy of:

 

(i)            any notice or other communication from any Person alleging the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(ii)           any notice or other communication from any Governmental Body in
connection with the transactions contemplated by this Agreement, including,
without limitation, notices or communications received in connection with the
HSR Filing;

 

(iii)          any actions, suits, claims, investigations or proceedings
commenced or, to threatened against, or relating to or involving or otherwise
affecting any of the Selling Entities that could reasonably be expected to have
a material adverse effect on the Business or that relate to the consummation of
the transactions contemplated by this Agreement, or any material developments
relating to any actions, suits, claims, investigations or proceedings disclosed
pursuant to Section 3.14; and

 

(iv)          any notice or other communication received by UNOVA UK from the
office of the Pensions Regulator in relation to the UK Pension Plans.

 

(b)           Until the Transfer Date, the Selling Entities shall have the
continuing obligation promptly to advise Buyer US and Buyer UK with respect to
any matter hereafter arising or discovered that constitutes a breach or
prospective breach of this Agreement by the Selling Entities.

 

(c)           No notice pursuant to this Section shall effect any representation
or warranty given by the Selling Entities hereunder or any of the Purchasing
Entities’ rights under this Agreement, including, without limitation, under
Articles 10 and 11.

 

62

--------------------------------------------------------------------------------


 


5.5                               SUPPLEMENTS TO DISCLOSURE


 

From time to time prior to, and in any case, at the Closing, the Selling
Entities shall amend or supplement the Schedules attached to this Agreement with
respect to any matter that, if existing on the date hereof or occurring at or
prior to the Transfer Date, would have been required to be set forth or
described on such a Schedule or that is necessary to complete or correct any
information in any representation or warranty contained in Article 3. No such
supplement or amendment to any Schedule pursuant to this Section 5.5 shall have
any effect for the purpose of determining satisfaction of any of the conditions
set forth in Article 6 or the Purchasing Entities’ rights under this Agreement,
including, without limitation, Articles 10 and 11.

 


5.6                               CONDITIONS PRECEDENT


 

The Parties shall use all reasonable efforts to assure that the conditions
precedent set forth in Articles 6 and 7 are satisfied or waived on or prior to
December 9, 2005, to the extent that satisfaction of such conditions precedent
is within their reasonable control.

 


5.7                               NONDISCLOSURE


 

(a)           Each of the Purchasing Entities shall hold in confidence, and
shall use all reasonable efforts to cause its representatives and its Affiliates
to hold in confidence, between the Agreement Date and the Transfer Date, any and
all confidential or secret information in respect of the Business furnished to
it, its representatives or its Affiliates by any of the Selling Entities or
UNOVA UK in connection with this Agreement and not to disclose or publish such
information without the prior written consent of UNOVA, provided that the
Purchasing Entities may disclose such information to its officers, directors,
employees, accountants, counsel, consultants, advisors, agents and lenders in
connection with the transactions contemplated by this Agreement so long as such
persons are informed by the Purchasing Entities of the confidential nature of
such information and are directed by the Purchasing Entities to treat such
information confidentially in accordance with this Agreement.

 

(b)           In the event that this Agreement is terminated and the
transactions provided for in this Agreement are abandoned as contemplated by
Section 10.1, the terms of that certain Confidentiality Agreement, dated July 8,
2005, between CFL and UNOVA (the “Confidentiality Agreement”), shall remain in
full force and effect, and each of the Purchasing Entities confirms that it will
comply with the obligations thereunder as if it were a party thereto.

 


5.8                               REORGANIZATION OF U.K. PENSION PLANS


 

(a)           UNOVA UK and Buyer UK shall procure that on or before Closing
there is executed a Deed of Change of Principal Employer and Trustees relating
to the Landis Grinding Systems Pension Fund (the “Landis Pension Plan”) in the
form set out in Exhibit 5.8(a), which the Parties agree provides that the change
of principal employer of the

 

63

--------------------------------------------------------------------------------


 

Landis Pension Plan shall be effective simultaneously with the transfer of the
UK Employees to Buyer UK.

 

(b)           UNOVA UK shall procure that on or before the Transfer Date the
benefits under the UNOVA Pension Fund of those members of the Landis Pension
Plan who have agreed to the transfer of their accrued benefits from the UNOVA
Pension Fund to the Landis Pension Plan on the terms provided to Buyer UK set
out at Exhibit 5.8(b) (the “Transferring Members”) are transferred to the Landis
Pension Plan on those terms.

 

(c)           UNOVA UK shall procure that the value of the assets transferred
from the UNOVA Pension Fund to the Landis Pension Plan in connection with the
transfer referred to in Section 5.8(b) calculated as at 1 July 2005 using the
method and assumptions set forth in Exhibit 5.8(c) (the “Transferred Asset
Value”) shall be no more than £4 million less than the value of the liabilities
transferred from the UNOVA Pension Fund to the Landis Pension Plan in connection
with the transfer referred to in Section 5.8(b) calculated as at 1 July 2005
using the method and assumptions set forth in Exhibit 5.8(c) (the “Transferred
Liability Value”). For the purpose of calculating the Transferred Liability
Value the normal retirement date of all members of the Landis Pension Plan shall
be taken to be and to always have been age 65 in respect of all periods of
pensionable service, including all periods in respect of which liabilities
transferred from the UNOVA Pension Fund, whether before, on or after the
Transfer Date, with no entitlement to bring their pensions into payment before
age 65, and no allowance shall be made for equalization of guaranteed minimum
pensions. However, there is an allowance for retirements before normal
retirement date in Exhibit 5.8(c). Exhibit 5.8(c) reflects the assumptions
adopted in an interim valuation report as at 5 April 2005 in relation to the
UNOVA Pension Fund, a copy of which has been made available to Buyer UK. Upon
request UNOVA UK will provide Buyer UK with all information reasonably necessary
to enable Buyer UK to verify the calculations referred to in this
Section 5.8(c).

 

(d)           [Reserved]

 

(e)           Buyer UK shall further procure that neither it nor any of its
Affiliates (i) takes any action or assists any Person in any manner which would
result in the UNOVA Pension Fund having to pay a larger amount to the Landis
Pension Plan than any amount actually paid before such action or assistance, or
(ii) encourages or assists any Person in making a claim against the trustees of
the UNOVA Pension Fund or UNOVA UK or any Affiliate; provided, however, that the
foregoing shall not limit the ability of the Purchasing Entities to make a claim
for indemnification under Article 11 of this Agreement.

 


5.9                               ASSUMPTION OF RETIREE MEDICAL PLAN


 

(a)           Effective as of the Transfer Date, the Selling Entities shall
transfer and assign to Buyer US, and Buyer US shall assume sponsorship of, and
all obligations, liabilities and rights of the Selling Entities (other than any
rights of the Selling Entities under non-transferable contracts and contracts
that also cover active employees of the

 

64

--------------------------------------------------------------------------------


 

Selling Entities) with respect to, the retiree medical benefit programs made
available to employees of the Landis Grinding Systems, Gardner Abrasives, and
CITCO divisions of UIASI as in effect immediately prior to the Transfer Date
(the “Retiree Medical Plan”), and the Selling Entities shall have no obligation
or liability with respect thereto on or after the Transfer Date.

 

(b)           At the request of Buyer US, the Selling Entities shall use
reasonable efforts to cooperate with Buyer US in dealing with an insurance
company or companies selected by Buyer US in connection with the establishment
of an insurance contract or contracts to be entered into by Buyer US that are
substantially similar to the insurance contracts maintained by the Selling
Entities in connection with the Retiree Medical Plan immediately prior to the
Transfer Date. The Selling Entities shall take all other actions as may be
reasonably necessary or, in the reasonable opinion of Buyer US, desirable to
effect the assumption by Buyer US of the Retiree Medical Plan as described
herein.

 

(Article 6 follows)

 

65

--------------------------------------------------------------------------------


 


ARTICLE 6.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASING ENTITIES TO CLOSE


 

Each and every obligation of the Purchasing Entities to be performed at Closing
shall be subject to the satisfaction of the following conditions:

 


6.1                               REPRESENTATIONS AND WARRANTIES TRUE


 

The representations and warranties made by the Selling Entities in this
Agreement at the time of its execution and delivery and in any certificate or
other writing delivered by the Selling Entities pursuant hereto, disregarding
all qualifications and exceptions contained therein relating to materiality or
material adverse effect, shall be true and correct in all respects on the
Transfer Date as if made again and reaffirmed on such date, except where the
failure of such representations and warranties to be so true and correct would
not reasonably be expected to have or result in, individually or in the
aggregate, a material adverse effect on the Business. The Purchasing Entities
shall have received a certificate signed by a duly authorized officer of UNOVA
to the foregoing effect.

 


6.2                               COMPLIANCE WITH AGREEMENT


 

The Selling Entities shall have performed and complied in all material respects
with all of the obligations under this Agreement which are to be performed or
complied with by them on or prior to the Transfer Date. The Purchasing Entities
shall have received a certificate signed by a duly authorized officer of UNOVA
to the foregoing effect.

 


6.3                               NO MATERIAL ADVERSE CHANGE


 

Since the June Balance Sheet Date there shall have been no material adverse
change in the operations of the Business, taken as a whole.

 


6.4                               NO LITIGATION


 

No investigation, suit, action or other judicial or governmental proceeding
shall be pending or threatened before any court or Governmental Body, which is
reasonably likely to result in the restraint or prohibition or the obtaining of
substantial damages in connection with this Agreement or the consummation of the
transactions provided for in this Agreement, or that may materially adversely
affect the Purchasing Entities’ ability to operate the Business after the
Transfer Date, and the Pensions Regulator in the United Kingdom shall not have
indicated that he intends to issue a contribution notice or financial support
direction under Part 1 of the Pensions Act 2004 with respect to or affecting the
Landis Pension Plan.

 

66

--------------------------------------------------------------------------------


 


6.5                               [RESERVED]


 


6.6                               CONSENTS AND APPROVALS


 

The Parties shall have obtained all necessary and material authorizations,
consents and approvals required for the valid consummation of the transactions
provided for in this Agreement, provided, however, that only those Required
Consents listed on Schedule 6.6 shall be required to have been obtained as of
Closing under this Section 6.6, and each of such authorizations, consents and
approvals shall be in full force and effect. Without limiting the generality of
the foregoing, if applicable, (i) the time period under the HSR Act shall have
expired or early termination shall have been granted, and no adverse action
shall have been threatened or instituted in connection therewith, and (ii) the
European Commission, or any national relevant anti-trust authority, shall have
made an express or implied decision which, in accordance with the relevant
applicable anti-trust laws, unconditionally authorizes (without any request for
the Purchasing Entities to comply with certain undertakings) or does not prevent
the Transactions from being implemented under the terms and conditions
contemplated under this Agreement.

 


6.7                               INSTRUMENTS OF TRANSFER


 

The applicable Selling Entities shall have executed and delivered to the
Purchasing Entities bills of sale meeting all necessary requirements of United
States and foreign Laws sufficient to transfer to the Purchasing Entities the
Purchased Assets as well as deeds conveying the Owned Real Property (other than
the South Beloit Facility and the Waynesboro Facility) to the Purchasing
Entities. The Selling Entities shall also deliver the following:

 

(a)           A certificate of the Secretary or an Assistant Secretary (or local
equivalent) of each of the Selling Entities setting forth a copy of the
resolutions duly adopted by its Board of Directors and, in the case of Selling
Entities other than UNOVA, stockholders authorizing and approving the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby;

 

(b)           Appropriate instruments authorizing Buyer US and Buyer UK to
endorse in the name of the Selling Entities all checks, drafts, notes and other
instruments for the payment of money and to receive for the account of the
Purchasing Entities all proceeds thereof to which the Purchasing Entities are
entitled under this Agreement; and

 

(c)           A certificate validly executed by a duly authorized officer of the
Selling Entities in a form reasonably acceptable to Buyer US for purposes of
satisfying Buyer US’s obligations under Treasury Regulation
Section 1.1445-2(c)(3).

 

67

--------------------------------------------------------------------------------


 

(d)           A limited warranty deed, duly executed and acknowledged by the
applicable Selling Entity, conveying good and marketable title to the Owned Real
Property (other than the South Beloit Facility and Waynesboro Facility), free
and clear from all Liens other than Permitted Liens listed under paragraphs (i),
(ii), (iii), (iv), (v), (vii) and (viii) of Section 3.5(a).

 

(e)           The transfer and assignment documents set forth in Section 8.11.

 


6.8                               [RESERVED]


 


6.9                               OPINION OF COUNSEL


 

The Purchasing Entities shall have received an opinion of Perkins Coie LLP to
the effect specified in Schedule 6.9. Such opinion shall recite that it may be
relied upon by the Purchasing Entities’ bank lenders as if it were addressed to
them.

 


6.10                        AMENDMENT TO MAG TRANSITION SERVICES AGREEMENT


 

The Transition Services Agreement dated as of April 3, 2005 between UIASI and
MAG Industrial Automation Systems, Inc. (“MAG”) shall be amended in a form
reasonably satisfactory to the Purchasing Entities pursuant to which MAG shall
have agreed to provide IT Services to the Landis Group until March 31, 2007.

 


6.11                        TRANSITION SERVICES AGREEMENT


 

The Selling Entities shall have executed and delivered to the Purchasing
Entities an agreement in substantially the form of Exhibit C (the “Transition
Services Agreement”) pursuant to which (i) the Selling Entities Group shall
continue to provide certain services to the Landis Group, and (ii) the
Purchasing Entities in respect of the Landis Group shall provide certain
services to the Selling Entities.

 


6.12                        TITLE


 

On the Transfer Date, title to the Owned Real Property in the United States
(excluding the South Beloit Facility and the Waynesboro Facility) shall be
insurable by a standard ALTA owner’s policy of title insurance at standard
rates, including, without limitation, easements and appurtenances thereto,
showing good and marketable title in fee simple to such Owned Real Property to
be vested in the Purchasing Entities, free and clear of all Liens other than
(a) Permitted Liens listed under paragraphs (i), (ii), (iii), (iv), (v), (vii)
and (viii) of Section 3.5(a), (b) Liens approved by the Purchasing Entities and
(c) the exclusions and preprinted exceptions in the title company’s standard
ALTA form of owner’s policy of title insurance. The Purchasing Entities shall
notify the Selling Entities of any objections or exceptions to, or defects in,
the title to any Owned Real Property (excluding the South Beloit Facility and
the Waynesboro Facility) that appears in the commitments obtained by them for
such title insurance at least 30 days prior to the Transfer Date. The Selling
Entities agree to furnish such indemnities and affidavits as may be reasonably
required by the

 

68

--------------------------------------------------------------------------------


 

title insurance company, or to use reasonable efforts to deliver such other
documents, in each case, as may be reasonably required to vest in the Purchasing
Entities good and marketable title in fee simple to such Owned Real Property,
free and clear as described above and to enable the title insurer to issue a
title insurance policy to the Purchasing Entities in accordance with the
foregoing on the Transfer Date. For purposes of this Section 6.12, Owned Real
Property shall not include the South Beloit Facility and the Waynesboro Facility
and the UK Freehold Property at Keighly, England.

 


6.13                        LEASES


 

(a)           UIASI shall have executed and delivered to Buyer US an agreement
in the form of Exhibit D-1 pursuant to which UIASI will lease the South Beloit
Facility to Buyer US.

 

(b)           UIASI shall have executed and delivered to Buyer US an agreement
in the form of Exhibit D-2 pursuant to which UIASI will lease the Waynesboro
Facility to Buyer US.

 


6.14                        DISCHARGE OF INDEBTEDNESS; RELEASE OF LIENS


 

(a)           The Purchasing Entities shall have received evidence reasonably
satisfactory to the Purchasing Entities of the discharge of:

 

(i)            all Liens (other than Permitted Liens excluding, for the
avoidance of doubt, the Liens listed in Schedule 3.5) on the Purchased Assets;
and

 

(ii)           all Liens on the Purchased Assets securing UNOVA’s revolving
credit facility and UNOVA U.K.’s credit facility.

 

(b)           The Purchasing Entities shall have received a letter from UNOVA
UK’s bankers and charges dated the date of Closing confirming that none of the
floating charging granted by UNOVA UK over any of the UK Purchased Assets has
crystallized.

 


6.15                        [RESERVED]


 


6.16                        [RESERVED]

 


6.17                        UK PENSION PLANS


 

With respect to the Landis Pension Plan, a valuation (the “Valuation”) as at
1 July 2005 shall have been signed by the actuary to the Landis Pension Plan,
the related schedule of contributions (“Schedule of Contributions”) (as required
under Section 58 Pensions Act 1995) shall have been approved and signed by or on
behalf of the trustees of the Landis Pension Plan and the Schedule of
Contributions shall state a rate of employer contributions not exceeding 16.2%
of the pensionable salary of employees in Scheme A and 18.9% of the pensionable
salary of employees in Scheme B (in the aggregate, the (“Contribution Rate”),

 

69

--------------------------------------------------------------------------------


 

and the Pension Regulator shall have raised no objection to the Valuation or the
Schedule of Contributions on or before Closing in relation to the Landis Pension
Plan.

 


6.18                        OTHER


 

Except as required by Law, any condition specified in this Article 6 may be
waived by the Purchasing Entities; provided that no such waiver shall be
effective unless it is set forth in a writing executed by the Purchasing
Entities or unless the Purchasing Entities agree in writing to consummate the
transactions contemplated by this Agreement without fulfillment of such
condition. No waiver of a closing condition by the Purchasing Entities shall
limit their rights under Article 11.

 


6.19                        CLOSING CONDITIONS FOR UNOVA UK


 

(a)           A resolution in the agreed form shall have been passed at a duly
convened and constituted annual meeting or extraordinary general meeting of
UNOVA UK approving the transaction contemplated by this Agreement and any
agreements referred to herein.

 

(b)           The business consisting of the UK Purchased Assets shall have been
continued as a going concern by UNOVA UK.

 

(c)           UNOVA UK shall deliver or consent to be delivered or make fully
available to Buyer UK all of the UK Purchased Assets capable of being
transferred by delivery or by physical transfer.

 


6.20                        BENEFIT OF LETTERS OF CREDIT


 

The Purchasing Entities shall be reasonably satisfied that they shall receive
the benefit after the Transfer Date of all letters of credit in favor of the
Selling Entities relating to the Business as disclosed on Schedule 1.1(l), it
being acknowledged that certain letters of credit may not be transferable and
accordingly that the Selling Entities will continue to exercise their rights
under such letters of credit for the benefit of and at the reasonable discretion
and out-of-pocket expense of the Purchasing Entities.

 

(Article 7 follows)

 

70

--------------------------------------------------------------------------------


 


ARTICLE 7.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE SELLING ENTITIES TO CLOSE


 

Each and every obligation of the Selling Entities to be performed at Closing
shall be subject to the satisfaction of each of the following conditions:

 


7.1                               REPRESENTATIONS AND WARRANTIES TRUE


 

The representations and warranties made by the Purchasing Entities in this
Agreement at the time of its execution and delivery and in any certificate or
other writing delivered by the Purchasing Entities pursuant hereto, disregarding
all qualifications and exceptions contained therein relating to materiality or
material adverse effect, shall be true and correct in all respects on the
Transfer Date as if made again and reaffirmed on such date, except where the
failure of such representations and warranties to be so true and correct would
not reasonably be expected to have or result in, individually or in the
aggregate, a material adverse effect on the Purchasing Entities. The Selling
Entities shall have received a certificate signed by a duly authorized officer
of Buyer US to the foregoing effect.

 


7.2                               COMPLIANCE WITH AGREEMENT


 

Each of the Purchasing Entities shall have performed and complied in all
material respects with all of the obligations under this Agreement which are to
be performed or complied with by it on or prior to the Transfer Date. The
Selling Entities shall have received a certificate signed by a duly authorized
officer of Buyer US to the foregoing effect.

 


7.3                               NO LITIGATION


 

No investigation, suit, action or other judicial or governmental proceeding
shall be pending or threatened before any court or Governmental Body which is
reasonably likely to result in the restraint or prohibition, or the obtaining of
substantial damages in connection with this Agreement or the consummation of the
transactions provided for in this Agreement, and the Pensions Regulator in the
United Kingdom shall not have indicated that he intends to issue a contribution
notice or financial support direction under Part 1 of the Pensions Act 2004 with
respect to or affecting the UNOVA Pension Fund.

 


7.4                               [RESERVED]


 


7.5                               CONSENTS AND APPROVALS


 

The Parties shall have obtained all necessary and material authorizations,
consents and approvals required for the valid consummation of the transactions
provided for in this Agreement, and each of such authorizations, consents and
approvals shall be in full force and effect, provided, however, that (a) only
those Required Consents listed on Schedule 6.6 shall be required to have been
obtained as of Closing under this Section 7.5, and (b)  if the Purchasing
Entities (i) waive receipt of a Required Consent listed in Schedule 6.6 in
connection with Closing, and (ii) waive any claim for indemnification under
Article 11 in

 

71

--------------------------------------------------------------------------------


 

connection with the failure to obtain such Required Consent, then this
Section 7.5 shall be deemed satisfied with respect to such Required Consent.
Without limiting the generality of the foregoing, if applicable, the time period
under the HSR Act shall have expired or early termination shall have been
granted, and no adverse action shall have been threatened or instituted in
connection therewith.

 


7.6                               PURCHASE PRICE


 

The Purchasing Entities shall have delivered to UNOVA the Purchase Price.

 


7.7                               NOTE


 

The Note substantially in the form of Exhibit A shall have been delivered on the
Transfer Date.

 


7.8                               INSTRUMENTS OF ASSUMPTION


 

The applicable Purchasing Entities shall have executed and delivered to the
applicable Selling Entities instruments of assumption sufficient for the
applicable Purchasing Entities to assume the Assumed Liabilities applicable to
the Purchased Assets acquired by it including, without limitation, a Deed of
Change of Principal Employer and Trustees in the form set forth in
Exhibit 5.8(a). The Purchasing Entities shall also deliver a certificate of the
Secretary or an Assistant Secretary (or local equivalent) of each of such
Persons setting forth a copy of the resolutions duly adopted by its Board of
Directors authorizing and approving the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby.

 


7.9                               PERFORMANCE BONDS


 

The Purchasing Entities shall have in place financial instruments, including the
issuance of a back-up letter of credit, if necessary, in a form and manner
acceptable to UNOVA and Barclays Bank to secure the obligations of the Landis
Group under those executory contracts, set forth on Schedules 3.8(j) (the
“Performance Bonds”).

 


7.10                        LEASES


 

(a)           Buyer US shall have executed and delivered to UIASI an agreement
in the form of Exhibit D-1 pursuant to which UIASI will lease the South Beloit
Facility to Buyer US.

 

(b)           Buyer US shall have executed and delivered to UIASI an agreement
in the form of Exhibit D-2 pursuant to which UIASI will lease the Waynesboro
Facility to Buyer US.

 

72

--------------------------------------------------------------------------------


 


7.11                        OTHER


 

Except as required by Law, any condition specified in this Article 7 may be
waived by the Selling Entities; provided that no such waiver shall be effective
unless it is set forth in a writing executed by the Selling Entities or unless
the Selling Entities agree in writing to consummate the transactions
contemplated by this Agreement without fulfillment of such condition. No waiver
of a closing condition by the Selling Entities shall limit their rights under
Article 11.

 


7.12                        TRANSITION SERVICES AGREEMENT


 

The Purchasing Entities shall have executed and delivered to the Selling
Entities the Transition Services Agreement pursuant to which (i) the Selling
Entities Group shall continue to provide certain services to the Landis Group,
and (ii) the Purchasing Entities in respect of the Landis Group shall provide
certain services to the Selling Entities.

 

(Article 8 follows)

 

73

--------------------------------------------------------------------------------


 


ARTICLE 8.
FURTHER REQUIREMENTS


 


8.1                               ACCESS TO BOOKS AND RECORDS


 

From and after the Transfer Date, (a) the Selling Entities and their authorized
representatives shall have reasonable access, during normal business hours and
upon reasonable notice, to inspect and examine and the right to photocopy all
books of account and records transferred to the Purchasing Entities pursuant to
this Agreement that relate to the affairs and business of the Landis Group
conducted on or prior to the Transfer Date, and (b) the Purchasing Entities will
cooperate with the Selling Entities as may be reasonably necessary to permit the
Selling Entities to close their books with respect to the Business as of the
Transfer Date and to prepare their customary financial reports, including but
not limited to furnishing to the Selling Entities and their authorized
representatives with existing financial and operating data and other information
with respect to the affairs and business of the Landis Group necessary to
prepare such financial reports; provided that such inspection, examination,
photocopying and requests for cooperation shall be conducted so as not to
unreasonably interfere with the Business. To the extent that any books and
records that constitute Excluded Assets pursuant to Section 1.2(h) are
commingled with the books and records transferred to the Purchasing Entities
hereunder, the Purchasing Entities shall notify the applicable Selling Entities
before destroying any of such books and records and shall afford the Selling
Entities a reasonable opportunity to photocopy or take possession of the same.

 


8.2                               FURTHER INSTRUMENTS AND ASSURANCES


 

From and after the Agreement Date, each of the Parties shall use its reasonable
best efforts to take, or cause to be taken, such other action as may be required
to fully and effectively carry out the transactions contemplated by this
Agreement.

 


8.3                               LITIGATION COOPERATION


 

If any Party is a party to any suit, action, proceeding or investigation
concerning the Business conducted on or prior to the Transfer Date (excluding
any such suit, action, proceeding or investigation between any of the Selling
Entities, on the one hand, and any Purchasing Entity, on the other hand), the
Parties shall, upon the request of the Party involved in such litigation and
without charge to such Party, use their best efforts to assist and cooperate
fully with such Party in connection with such litigation.

 


8.4                               CERTAIN EMPLOYEE MATTERS


 


(A)                                  EMPLOYMENT


 

As soon as practicable following the Agreement Date, the applicable Purchasing
Entity shall offer employment as of the Transfer Date to all Employees at their
current work sites, (i) at their current rates of base pay and (ii) with the
types of benefits that are listed on

 

74

--------------------------------------------------------------------------------


 

Schedule 8.4(a) and that in the aggregate are comparable to those that such
Employees currently receive, in each case, for a period of 12 months.
Notwithstanding the foregoing and except as is required to discharge the Assumed
Liabilities under Sections 1.6(j) and 1.6(n), Buyer US will not be required to
provide any defined pension plan or retiree medical benefits to Continuing
Employees. Those Employees who accept such offer are referred to collectively as
the “Continuing Employees” (which, for the avoidance of doubt, includes all
those Employees of UNOVA UK who become employees of Buyer UK on Closing pursuant
to the Transfer Regulations). Nothing in this Agreement creates any third-party
beneficiary rights with respect to employment of any Employee.

 


(B)                                  CERTAIN EMPLOYEE BENEFITS


 

(I)                                    PAST SERVICE CREDIT

 

The applicable Purchasing Entity shall credit the Continuing Employees with
their respective years of continuous service with UNOVA or its Affiliates for
purposes of eligibility and vesting under the applicable Purchasing Entity’s
employee benefit plans.

 

(II)                                BENEFITS UNDER THE SELLING ENTITIES’ PLANS

 

The Selling Entities shall cease accrual of benefits as of the Transfer Date
with respect to any Continuing Employee under any of their employee benefit
plans that are not assumed by any Purchasing Entity.

 

(III)                            U.S. MEDICAL AND HEALTH PLAN

 

Buyer US will have in effect in the United States within 90 days of the Transfer
Date a group insurance program under which Continuing Employees of the Landis
US division (the “US Employees”) will be permitted to participate in benefits
consisting of medical, hospital, life and dental insurance benefits. Eligibility
for, the benefits of (including the reservation by Buyer US of the right to
terminate or amend such program in whole or in part at any time), and the
amount, if any, of employee contributions toward, such group insurance program
will be determined by Buyer US except that Buyer US’s group insurance with
respect to US Employees will:

 

(A)          Waive application of its pre-existing conditions provision to any
US Employee or covered dependent for any medical condition such US Employee or
covered dependent has as of the Transfer Date unless such condition was or would
have been excluded from coverage as a pre-existing condition under the
applicable Selling Entity’s group insurance program covering such US Employee or
covered dependent as of the Transfer Date; and

 

(B)           Credit each US Employee in Buyer US’s program plan year with
eligible expenses incurred by, and claims paid on behalf of, such US Employee in
the current program plan year of the Selling Entity’s group insurance program
applicable to such Employee for purposes of satisfying the deductible
provisions, the out-of-pocket maximum

 

75

--------------------------------------------------------------------------------


 

provisions and the maximum coverage provisions of Buyer US group insurance
program, but only to the extent Buyer US program plan year overlaps with the
applicable Selling Entity’s current program plan year.

 

(C)           UNOVA will provide the benefits transition services, participation
in health plans and COBRA continuation coverage as set forth in the Transition
Services Agreement.

 

(IV)                               BUYER US’S 401(K) PLAN

 

Buyer US shall offer all Continuing Employees the opportunity to enroll in Buyer
US’s 401(k) plan (the “Buyer US’s 401(k) Plan”) subject to the enrollment
requirements of Buyer US’s 401(k) Plan. Except as otherwise provided below with
respect to the “FSSP/UPP Transition Period” (as defined below), as soon as Buyer
US shall have reasonably concluded that UNOVA’s 401(k) plan (the “FSSP”) is
tax-qualified, it shall cause Buyer US’s 401(k) Plan to accept the direct
rollover of the pre-tax account balance under the FSSP of any Continuing
Employee who elects to enroll as an active participant in Buyer US’s 401(k) Plan
and to have such account balance transferred to Buyer US’s 401(k) Plan. UNOVA
shall cause the Plan Administrator designated under the FSSP to extend the
repayment period of a loan of any Continuing Employee from 30 days to 90 days
following the Transfer Date, it being understood that any such loan that is not
repaid by the end of the calendar quarter after the calendar quarter when the
most recent installment was due will be deemed to be in default. If mutually
acceptable to Buyer US and UNOVA and if legally permissible, UNOVA shall permit
the employees of the Landis US division who become Continuing Employees to
continue to participate in the FSSP and the UNOVA Pension Plan (the “UPP”) for a
period of up to six months following the Transfer Date (the “FSSP/UPP Transition
Period”); provided that in such event, Buyer US shall pay to UNOVA (or, in the
sole discretion of UNOVA, directly to the FSSP or the UPP, as the case may be)
the contributions, costs and administrative charges relative to the benefits
earned by such employees while participating in the FSSP and UPP during the
FSSP/UPP Transition Period. The payments of contributions, costs and
administrative charges described in the preceding sentence shall be made
promptly after each payroll period. In the case of contributions relative to
benefits earned by Continuing Employees under the FSSP, payments for each
payroll period shall include all employee contributions and related employer
matching contributions for such payroll period. In the case of contributions
relative to benefits earned by Continuing Employees under the UPP, payments for
each payroll period shall include a pro-rata portion of the required annual
employer contribution to the UPP, determined by dividing the projected annual
employer contribution to the UPP for Continuing Employees (as determined by the
actuary for the UPP) by the number of payroll periods over which Continuing
Employees accrue benefits in the UPP during the year. In the event that Buyer US
fails to make such payments as required, UNOVA shall be entitled to immediately
terminate the participation of such employees in the FSSP and UPP. Buyer US
shall take all steps required to maintain the tax-qualified status of the FSSP
and the UPP (as determined by UNOVA in its sole discretion, and including, if
necessary, adopting the FSSP

 

76

--------------------------------------------------------------------------------


 

and UPP as a co-sponsor), and shall cooperate with UNOVA in making any filings
required by any Governmental Body with respect to the FSSP and the UPP.

 


(C)                                  WARN ACT


 

The Purchasing Entities shall comply with the applicable provisions of the
Worker Adjustment and Retraining Notification Act of 1988 (the “WARN Act”) and
any similar federal, state or local Law, regarding the Employees and their
employment with any Purchasing Entity following the Transfer Date, and shall
indemnify the Selling Entities in respect thereof. The Selling Entities shall
comply with the applicable provisions of the WARN Act and any similar federal,
state or local law regarding the Employees and their employment with the Selling
Entities prior to or as of the Transfer Date, and shall, subject to satisfaction
of the covenants of the Purchasing Entities in Section 8.4(a), indemnify the
Purchasing Entities for their Losses in respect thereof.

 


8.5                               USE OF UNOVA NAME AND MARK


 

(a)           Notwithstanding the provisions of Section 1.2(i), from and after
the Transfer Date, the Purchasing Entities shall be permitted to use, in the
operation of the Business, (i) the existing inventories of raw materials,
work-in-process and finished goods that bear the names “UNOVA” or “UNOVA
Industrial Automation Systems, Inc.” or any variation thereof or any trademark
relating thereto, or any acronym or abbreviation thereof (collectively, the
“Seller Names”) for a reasonable period to exhaust such inventories, but in no
event longer than one year following the Transfer Date, and (ii) existing
stationery, packaging, shipping, invoices, purchase orders and similar supplies
which bear any of the Seller Names for the period necessary to exhaust such
supplies, but in no event longer than one year following the Transfer Date;
provided, however, that in each case, the Purchasing Entities shall use
reasonable efforts (to the extent commercially feasible) to overprint,
overstamp, apply an appropriate label or otherwise obliterate the Seller Names
on such items or shall otherwise indicate that the Business has been sold to the
Purchasing Entities and is independent of any of the Selling Entities. Except as
provided in this Section 8.5, the Purchasing Entities shall not use or permit
any of the Landis Group to use the name “UNOVA”, or any confusingly similar name
or mark, or any trademarks (including applications and registrations therefor)
relating thereto, or any acronym or abbreviation thereof.

 

(b)           The Purchasing Entities shall not be obligated to change Seller
Names on goods in the hands of dealers, distributors and customers.

 

77

--------------------------------------------------------------------------------


 

(c)           From and after the Transfer Date, the Selling Entities shall not
use the names or brands held for use primarily or exclusively in the Business,
including, without limitation, the names or brands of “Landis”, “Landis
Cincinnati,” “Landis Gardner”, “Landis Lund”, “Gardner Abrasives”, “CITCO”,
“Cranfield Precision” and “Goldcrown” or any variation thereof or any trademark
relating thereto, or any acronym or abbreviation thereof.

 


8.6                               EXCLUSIVITY


 

Until the earlier of the Closing or termination of this Agreement, the Selling
Entities shall not, and shall not permit or authorize any of their officers,
directors, agents or representatives to, directly or indirectly, solicit or
encourage any “Acquisition Proposals” (as defined below) or participate in any
discussions or negotiations relating to an Acquisition Proposal relating,
directly or indirectly, to the Landis Group. Until the earlier of the Closing or
termination of this Agreement, UNOVA shall promptly notify Buyer US in writing
of any such Acquisition Proposal or any communication or indication from any
person that it or any other person is considering making such an Acquisition
Proposal, whether oral or written. The term “Acquisition Proposal” shall mean
any proposal for any business combination involving the Landis Group or the
acquisition, directly or indirectly, of all or a portion of the Purchased
Assets.

 


8.7                               TAXES


 


(A)                                  TAXES RELATING TO THE BUSINESS AND UNOVA UK


 

Subject to the provisions of Section 8.7(d), the Selling Entities shall pay all
Taxes with respect to the ownership, use or operation of the Purchased Assets on
or prior to the Transfer Date and Buyer US, Buyer UK or their Affiliates shall
pay all such Taxes with respect to the Business and the ownership, use or
operation of the Purchased Assets after the Transfer Date. Any and all real
property Taxes, personal property Taxes, assessments, utilities, lease rentals,
fuel and other charges applicable to the Purchased Assets that are payable in
the year that includes the Transfer Date shall be pro-rated to the Transfer Date
based on the percentage of the year prior to the Transfer Date, and such Taxes
and other pro-rated amounts shall be allocated between the Parties by adjustment
to the Purchase Price at the Closing.

 


(B)                                  TRANSFER TAXES


 

The Selling Entities, on the one hand, and the Purchasing Entities, on the other
hand, shall each be responsible for one-half of all real estate, transfer,
sales, use, excise, stamp, registration and other such Taxes and fees (including
any penalties and interest) incurred in connection with the Transactions, and
shall, at their own expense, file all necessary Tax Returns and other
documentation with respect thereto. The Parties shall cooperate with each other
to minimize any such Taxes.

 

78

--------------------------------------------------------------------------------


 


(C)                                  EMPLOYMENT TAXES


 

Buyer US shall prepare and furnish to each of the Continuing Employees employed
in the United States following the Closing a Form W-2 that shall reflect all
wages and compensation paid to such employee for the period after the Transfer
Date in the calendar year in which the Transfer Date occurs, and shall file with
the Social Security Administration Forms W-2 (Copy A) with respect to such
employees and such period. The Selling Entities shall prepare and furnish such
Forms W-2 for the period prior to and including the Transfer Date. The Selling
Entities shall furnish to Buyer US the Forms W-4 and W-5, as applicable, of each
such employee. It is the intent of the Parties hereunder that the obligations of
Buyer US and the Selling Entities under this Section 8.7(c) shall be carried out
in accordance with Section 5 of Revenue Procedure 2004-53.

 


(D)                                  STOCK OPTIONS


 

Notwithstanding any provision to the contrary in this Agreement, the Selling
Entities shall claim the benefit of federal, state and local Tax deductions
related to the exercise of all options to purchase shares of UNOVA and none of
the Purchasing Entities shall claim any such Tax deductions. Subject to
Section 8.7(c), the Selling Entities shall be responsible for the proper payroll
Tax treatment and the proper Tax reporting of compensation relating to such
option exercises. Notwithstanding the preceding words of this Section 8.7(c),
the Selling Entities shall fully indemnify the relevant Purchasing Entities in
respect of all Taxes (including for the avoidance of doubt all national
insurance contribution liabilities and payments) arising in relation to the
exercise of any option to purchase shares or other securities in any of the
Selling Entities or affiliates thereof.

 


(E)                                  TAX TREATMENT


 

Any indemnification payments made pursuant to this Agreement shall be treated by
the Parties, to the extent permitted by applicable Law, as a purchase price
adjustment unless determined otherwise in a final determination as defined in
Section 1313 of the Code.

 


(F)                                    INTERPRETATION


 

The provisions of this Section 8.7 shall control over any conflicting provisions
of Article 11.

 


8.8                               SETTLEMENT OF INTERCOMPANY ACCOUNTS


 

On the Transfer Date, the Selling Entities shall cause all intercompany payables
and receivables (other than trade payables or receivables) to be settled.

 

79

--------------------------------------------------------------------------------


 


8.9          INTELLECTUAL PROPERTY REGISTRATIONS


 

On or prior to the Transfer Date, the Selling Entities shall execute the
assignment documents prepared by the Purchasing Entities in the form set out as
Exhibit E to transfer and assign all Intellectual Property applications and
registrations for the Intellectual Property which form part of the Purchased
Assets and shall provide such assignment documents to the Purchasing Entities
for filing with the relevant Governmental Body. The Parties hereto agree to
cooperate fully for an orderly transfer of such applications and registrations.

 


8.10        AUTHORIZATION; MAIL


 

The Selling Entities agree that they will promptly transfer and deliver to
Buyer UK any cash or other property that the Selling Entities may receive in
respect of any receivables or other items which shall be transferred to Buyer US
or Buyer UK as provided herein. The Selling Entities authorize and empower Buyer
US and Buyer UK from and after the Transfer Date (a) to receive and open mail
addressed to them and (b) to deal with the contents thereof in any manner Buyer
US or Buyer UK sees fit, provided such mail and the contents thereof relate to
the Purchased Assets or otherwise to their Business or to any of the Assumed
Liabilities. The Selling Entities agree to deliver to Buyer US or Buyer UK (as
appropriate) promptly upon receipt and identification any mail, checks or other
documents received by them pertaining to the Purchased Assets or otherwise to
the Landis Group or any of the Assumed Liabilities.

 


8.11        POST-CLOSING COOPERATION


 

To the extent not already provided for under this Agreement, each of the Parties
shall cooperate fully, as and to the extent reasonably requested by the other
Parties, in providing information that may be required by such Parties in
connection with their respective audit, securities compliance and reporting and
similar post-Closing activities related to the transactions contemplated by this
Agreement.

 


8.12        PURCHASED ASSETS NOT TRANSFERRED


 

Without prejudice to any other rights or remedies of the Purchasing Entities
under this Agreement, if any of the Purchased Assets has not been transferred to
or is not vested in one of the Purchasing Entities by virtue of the transactions
carried out pursuant to this Agreement, the relevant Purchasing Entity may give
written notice to the relevant Selling Entity at any time in the 18 months
following the Closing. If such notice is given:

 

(a)           the relevant Selling Entity shall, as soon as practicable and so
far as it is able, transfer at their cost (or procure the transfer by the
relevant Selling Entity) such asset (together with any benefit or sum, net of
tax and other out of pocket expenses, accruing to any Selling Entity as a result
of holding such asset since Closing) to such person as that Purchasing Entity
shall direct (provided that it is one of the Purchasing Entities) on terms that
no consideration is payable by any Purchasing Entity for such transfer; and

 

80

--------------------------------------------------------------------------------


 

(b)           that Purchasing Entity shall provide such assistance to the
Selling Entity as the Selling Entity reasonably requires for the purposes of
paragraph (a) of this Section 8.12.

 


8.13        CONFIDENTIALITY


 

The Selling Entities and their Affiliates will hold, and will use their best
efforts to cause their respective officers, directors, employees, accountants,
counsel, consultants, advisors and agents to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning the
Purchasing Entities that have been furnished to the Selling Entities or their
Affiliates in connection with the transactions contemplated by this Agreement,
and, after the Transfer Date, all confidential documents and information
concerning the Business, except to the extent that such information can be shown
to have been (i) previously known on a nonconfidential basis by the Selling
Entities, (ii) in the public domain through no fault of the Selling Entities or
(iii) later lawfully acquired by the Selling Entities from sources other than
the Purchasing Entities; provided that the Selling Entities may disclose such
information to its officers, directors, employees, accountants, counsel,
consultants, advisors and agents in connection with the transactions
contemplated by this Agreement so long as such persons are informed by the
Selling Entities of the confidential nature of such information and are directed
by the Selling Entities to treat such information confidentially in accordance
with this Agreement. The obligation of the Selling Entities and their Affiliates
to hold any such information in confidence shall be satisfied if they exercise
the same care with respect to such information as they would take to preserve
the confidentiality of their own similar information. If this Agreement is
terminated, to the extent permitted by applicable Law, the Selling Entities and
their Affiliates will, and will use their best efforts to cause their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to, destroy or deliver to the Purchasing Entities, upon request, all
documents and other materials, and all copies thereof, obtained by the Selling
Entities or their Affiliates or on their behalf concerning the Purchasing
Entities in connection with this Agreement that are subject to such confidence.

 


8.14        PERFORMANCE BONDS


 

The Purchasing Entities shall effect the substitution of their credit and/or the
credit of the Landis Group under the Performance Bonds within nine months
following the Transfer Date. Pending such substitution, the Purchasing Entities
shall reimburse the Selling Entities for all costs incurred by Selling Entities
in maintaining the Performance Bonds and shall pay such amounts promptly upon
receipt of an invoice therefor. In the event that the beneficiary of any of the
Performance Bonds shall draw on the Performance Bonds for any reason, the
applicable Selling Entities shall be entitled to prompt reimbursement from the
Purchasing Entities for the amount so drawn plus all associated costs incurred
by the Selling Entities.

 

81

--------------------------------------------------------------------------------


 


8.15        CLAIM COOPERATION


 

If the representations and warranties made by Enviros Consulting Limited to
UNOVA in the report entitled “Phase 1 Environment Review:  Landis Lund Skpton
Road, Cross Hills” dated June 2005 (ref: CAN UN0370007A) (the “Phase 1 Report”)
have been breached and result in a Loss to the Purchasing Entities, to the
extent that UNOVA has a claim for breach under the Phase 1 Report, UNOVA shall
cooperate with the Purchasing Entities as may be reasonably requested by the
Purchasing Entities to pursue such claim at the sole expense of the Purchasing
Entities, including but not limited to assigning UNOVA’s claim for such breach
to the Purchasing Entities and paying over any damages received by UNOVA as a
result of such claim.

 

(Article 9 follows)

 

82

--------------------------------------------------------------------------------


 


  ARTICLE 9.  
NONCOMPETITION AGREEMENT


 


9.1          NONCOMPETITION AGREEMENT


 

For and in consideration of the benefits to be derived, directly and indirectly,
from this Agreement, each of the Selling Entities covenants and agrees that for
a period of five years (three years in Europe) (the “Non-Compete Term”)
following the Transfer Date, it shall not (and none of its Affiliates shall),
own, manage, operate, join, control or participate in the ownership, management,
operation or control of, or be connected (as director, officer, employee,
consultant, agent, independent contractor, or otherwise) in any other manner
with any business activity constituting “Competitive Business” (as defined in
Section 9.3) or any business substantially similar thereto in any country or
territory in the world.

 


9.2          LIMITATIONS ON NONCOMPETITION AGREEMENT


 

(a)           Notwithstanding anything in Section 9.1 to the contrary, the
Selling Entities and their Affiliates shall not be prohibited from (i)  the
acquisition or investment in any corporation, company, partnership or other
business entity (a “Company”) partially engaged in the Competitive Business
provided that such activity does not exceed five percent (5%) of the net
revenues or net assets of such Company, (ii) the ownership of not more than one
percent (1%), in the aggregate, of any class of debt or equity security of any
Company principally engaged in the Competitive Business provided that such
security is traded on a national securities exchange or an inter-dealer
quotation system, or (iii) any investments made by the investment managers of
UNOVA’s pension plans or the managers of UNOVA’s 401(k) plans or similar
non-qualified retirement plans.

 

(b)           In the event that any provision of this Article 9 shall be held
invalid, illegal, void, inoperative or unenforceable in an arbitration pursuant
to Section 12.11 by reason of the geographic or business scope or the duration
of such provision, such invalidity, illegality or unenforceability shall attach
only to the scope or duration of such provision and shall not affect or render
invalid, illegal, void, inoperative or unenforceable any other provision of this
Agreement, and, to the fullest extent permitted by Law, this Agreement shall be
construed as if the geographic or business scope or the duration of such
provision had been more narrowly drafted so as not to be invalid, illegal, void,
inoperative or unenforceable.

 


9.3          DEFINITION OF COMPETITIVE BUSINESS


 

As used in this Agreement, the term the “Competitive Business” means the design,
manufacture, sale and service of grinding and abrasives systems for camshaft,
crankshaft, centerless and disc grinder machines and other special high
precision machine tools, including high speed grinding spindles, highly
engineered diamond and cBN® cutting tools, superabrasive wheels and dressing
products.

 

83

--------------------------------------------------------------------------------


 


9.4          NONSOLICITATION


 

For a period of two years following the Transfer Date, the Selling Entities
shall not (and none of their Affiliates shall), directly or indirectly, without
the prior written consent of Buyer US, (a) solicit, offer to hire, entice away
or hire any Continuing Employee as an employee, consultant, independent
contractor or otherwise, or (b) divert or attempt to divert from the Purchasing
Entities any business whatsoever included in the Business as conducted by the
Landis Group as of the Transfer Date by influencing or attempting to influence
any current or former customer or supplier of the Business as of the Transfer
Date. The foregoing restrictions shall not prohibit general employment
solicitations to the public or hiring of any Continuing Employee who contacts
any of the Selling Entities in response to such general solicitation.

 


9.5          INJUNCTIVE AND EQUITABLE RELIEF


 

The Selling Entities agree that the remedy of damages for any breach of
Article 9 would be inadequate and that, in the event of any such breach or
threatened breach by UNOVA or its Affiliates, the applicable Purchasing Entity
shall be entitled to injunctive relief in addition to any other remedy at Law,
in equity or under this Agreement to which it may be entitled.

 

(Article 10 follows)

 

84

--------------------------------------------------------------------------------


 


 ARTICLE 10. 
TERMINATION


 


10.1        TERMINATION


 

This Agreement may be terminated immediately upon the receipt of notice of
termination as provided for in Section 10.2, and the transactions provided for
in this Agreement may be abandoned, without liability on the part of the Party
effecting such termination except as otherwise provided in Section 10.3:

 

(a)           By mutual written consent of all of the Parties;

 

(b)           By any Party, if (i) any court of competent jurisdiction or any
Governmental Body shall have issued a final order, decree or ruling or taken any
other final action restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby and such order, decree,
ruling or other action is or shall have become final and nonappealable, or
(ii) the Closing shall not have been consummated on or before December 9, 2005
(the “Deadline Date”); provided, that (x) no party may terminate this Agreement
pursuant to clause (b)(ii) if such Party’s failure to fulfill any of its
obligations under this Agreement shall have been the reason that the Closing
shall not have occurred on or before the Deadline Date, and (y) if the Closing
shall not have occurred by the Deadline Date because either the time period
under the HSR Act or any similar Law shall not have expired or any adverse
action shall have been threatened or instituted in connection with the HSR Act
or any similar Law, and all other conditions precedent in Articles 6 and 7 have
been satisfied or are capable of being satisfied or, to the extent legally
permissible, have been waived, the Deadline Date shall be December 23, 2005 (the
“Extended Deadline Date”);

 

(c)           Subject to Section 2.2 and Section 10.1(b)(ii), by Buyer US, if
any of the conditions of Article 6 of this Agreement have not been satisfied on
or before the Deadline Date and have not been waived by the Purchasing Entities
in writing; provided, however, that the foregoing termination right shall not
exist to the extent that any Purchasing Entity has breached any of its material
obligations hereunder;

 

(d)           Subject to Section 2.2 and Section 10.1(b)(ii), by UNOVA, if any
of the conditions of Article 7 of this Agreement have not been satisfied on or
before the Deadline Date and have not been waived by UNOVA in writing; provided,
however, that the foregoing termination right shall not exist to the extent that
one or more of the Selling Entities has breached any of its material obligations
hereunder;

 

(e)           By any Purchasing Entity, if any of the Selling Entities files on
or before the Transfer Date a petition in bankruptcy, reorganization,
liquidation or receivership or a petition in bankruptcy, reorganization or
receivership is filed on or before the Transfer Date against any of the Selling
Entities;

 

85

--------------------------------------------------------------------------------


 

(f)            By UNOVA, if a Purchasing Entity files on or before the Transfer
Date a petition in bankruptcy, reorganization, liquidation or receivership or a
petition in bankruptcy, reorganization or receivership is filed on or before the
Transfer Date against a Purchasing Entity; or

 

(g)           By the Purchasing Entities, upon a material breach of any
representation, warranty or covenant of the Selling Entities contained in this
Agreement or any Related Agreement; provided that such breach is not capable of
being cured or has not been cured within 30 days after the giving of notice
thereof by the Purchasing Entities to the Selling Entities.

 


10.2        NOTICE OF TERMINATION


 

Any Party terminating this Agreement in accordance with Section 10.1 shall give
the other Parties prompt written notice of termination, setting forth in
reasonable detail the cause of termination.

 


10.3        EFFECT OF TERMINATION


 

In the event of termination of this Agreement as provided in Section 10.1 and
Section 10.2, this Agreement will forthwith become void and have no effect,
without any liability on the part of any Party other than the provisions of this
Section 10.3 and Article 12, which provisions survive such termination; provided
that nothing herein will relieve any Party from any liability for any material
breach by such party of any of its representations, warranties, covenants or
agreements set forth in this Agreement.

 

(Article 11 follows)

 

86

--------------------------------------------------------------------------------


 


 ARTICLE 11. 
INDEMNIFICATION


 


11.1        INDEMNIFICATION BY THE SELLING ENTITIES


 

In order to induce the Purchasing Entities to enter into this Agreement and to
consummate the transactions contemplated hereby, each of the Selling Entities
(collectively, the “Indemnifying Selling Entities”) jointly and severally
covenants and agrees to and shall indemnify each of the Purchasing Entities and
their respective officers, directors and affiliates (collectively, the “Buying
Indemnified Parties”) and shall hold the Buying Indemnified Parties harmless
against and with respect to any and all losses, damages, costs or expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and costs) (“Losses” or individually a “Loss”) suffered or incurred by the
Buying Indemnified Parties and resulting from or arising out of the matters
described below in this Section 11.1. The Buyer Indemnified Parties’ right to
indemnification, payment of damages or other remedies based on the Selling
Entities’ covenants and representations or warranties will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time by the Purchasing Entities, whether prior
to or after the execution and delivery of this Agreement or the Transfer Date.

 


(A)           MISREPRESENTATION OR BREACH OF WARRANTY


 

Any misrepresentation or breach of any of the representations and warranties of
the Selling Entities set forth in this Agreement (determined without regard to
any materiality qualification contained in any representation or warranty giving
rise to any claim for indemnity hereunder) or in any certificate delivered
pursuant to hereto;

 


(B)           BREACH OF COVENANT OR AGREEMENT


 

Any breach or nonfulfillment any of the covenants, agreements or other
obligations of any of the Selling Entities set forth in this Agreement;

 


(C)           EXCLUDED LIABILITIES


 

Any failure of the Selling Entities to discharge the Excluded Liabilities when
due;

 


(D)           PENSION LIABILITIES


 

(i)            Any claim that benefits under the UNOVA Pension Fund have not
been calculated in a way which complies with the requirements of Article 141
(formerly Article 119) of the Treaty of Rome or Section 62 of the Pensions Act
1995 made by or in respect of the membership of any UK Employee other than a
claim made by or in respect of the membership of any such UK Employee who agreed
to the transfer of his or her accrued benefits from the UNOVA Pension Fund to
the Landis Pension Plan.

 

87

--------------------------------------------------------------------------------


 

(ii)           Any claim by or in respect of any UK Employee who became employed
by UNOVA UK pursuant to the purchase of the Cranfield Precision business by
UNOVA UK that any “relevant benefits” as defined in Section 612 of the Income
and Corporation Taxes Act 1988 are payable to or in respect of him in addition
to the benefits described in the documents and data referred to in
Section 3.13(m)(D) by virtue of the operation of the Transfer of Undertakings
(Protection of Employment) Regulations 1981 (as amended), but only in so far as
such claim is in respect of such benefits which relate to pensionable service
before the Transfer Date calculated by reference to pensionable salary as at the
Transfer Date.

 


(E)           BULK SALES


 

Any liability or obligation relating to noncompliance with any applicable bulk
sales or transfer Law; and

 


(F)            UK EMPLOYEES


 

(i)            Any claims, proceedings, demands, awards, losses, damages, costs,
liabilities, interest or expenses (“Employment Liabilities”) that may be
suffered or incurred by Buyer UK in connection with the employment or dismissal
of any person who is not a UK Employee but who transfers or claims to transfer
to the Buyer UK pursuant to the Transfer Regulations (as defined in
Section 1.13) or otherwise as a result of the Buyer UK entering into this
Agreement or Closing provided Buyer UK takes all reasonable steps to minimize
those Employment Liabilities and save for any Employment Liabilities which arise
in respect of a finding or allegation that the Buyer UK unlawfully discriminated
against such person.

 

(ii)           Save in relation to “relevant benefits” as defined in Section 612
of the Income and Corporation Taxes Act 1988, UNOVA UK shall procure the
performance and discharge of all contractual, statutory and other obligations in
respect of all of the UK Employees up to and including the Transfer Date and,
save as aforesaid, the Selling Entities shall indemnify the Purchasing Entities
against any Employment Liabilities arising from any act or omission of UNOVA UK
or failure by UNOVA UK to discharge any obligation relating to any of the UK
Employees on or prior to the Transfer Date.

 

(iii)          Any Employment Liabilities Buyer UK incurs if any UK Employee or
his or her employee representative brings a claim arising from a failure by
UNOVA UK to carry out its duty to inform and consult under Regulation 10 of the
Transfer Regulations provided the Buyer UK complies with its obligations arising
under Regulation 10(3) of the Transfer Regulations.

 


11.2        INDEMNIFICATION BY PURCHASING ENTITIES


 

In order to induce the Selling Entities to enter into this Agreement and to
consummate the transactions contemplated hereby, the Purchasing Entities (the
“Indemnifying Purchasing Entities”) covenant and agree to and shall jointly and
severally indemnify the

 

88

--------------------------------------------------------------------------------


 

Selling Entities and their respective officers, directors and affiliates and
additionally, in respect of Section 11.2(g), the current and former trustees of
the UNOVA Pension Fund and of the Landis Pension Plan (collectively, the
“Selling Indemnified Parties”) and shall jointly and severally hold the Selling
Indemnified Parties harmless against and with respect to any and all Losses
suffered or incurred by the Selling Indemnified Parties and resulting from or
arising out of:

 


(A)           MISREPRESENTATION OR BREACH OF WARRANTY


 

Any misrepresentation or breach of any of the representations and warranties of
the Purchasing Entities set forth in this Agreement (determined without regard
to any materiality qualification contained in any representation or warranty
giving rise to any claim for indemnity hereunder) or in any certificate
delivered pursuant hereto;

 


(B)           BREACH OF COVENANT OR AGREEMENT


 

Any breach or nonfulfillment by a Purchasing Entity of any of its respective
covenants, agreements or other obligations set forth in this Agreement;

 


(C)           ASSUMED LIABILITIES


 

Any failure of the Purchasing Entities to discharge the Assumed Liabilities when
due;

 


(D)           OPERATIONS OF THE BUSINESS


 

The operation of the Business by Buyer UK and the other Purchasing Entities
after the Transfer Date, except to the extent that a Purchasing Entity is
entitled to indemnification from the Indemnifying Selling Entities pursuant to
Section 11.1;

 


(E)           PERFORMANCE BONDS; LETTERS OF CREDIT


 

Any claims against any of the Selling Entities (i) under the Performance Bonds,
or (ii) in respect of any letters of credit in favor of the Selling Entities
relating to the Business that are maintained by any of the Selling Entities for
the benefit of the Purchasing Entities pursuant to the terms of this Agreement.

 


(F)            UK EMPLOYEES


 

(i)            Buyer UK shall procure the performance and discharge of all
contractual, statutory and other obligations in respect of all of the UK
Employees after the Transfer Date and all contractual, statutory and other
obligations in respect of all the UK Employees in relation to “relevant
benefits” as defined in Section 6.12 of the Income and Corporation Taxes Act
1988 whether relating to a period before, on or after the Transfer Date and
Buyer UK shall indemnify UNOVA UK against (i) any Employment Liabilities (as
defined in Article 11.1(f)(i)) arising from any act or omission of Buyer UK or
the failure of the Buyer UK to discharge any obligation relating to any of the
UK Employees after the

 

89

--------------------------------------------------------------------------------


 

Transfer Date (except where such obligation is an Excluded Liability); and (ii)
any anticipatory breach of the contract of employment of an Employee of UNOVA UK
by Buyer UK.

 

(ii)           Buyer UK agrees to provide UNOVA UK with details of any measures
it intends to take in relation to the UK Employees (as required by
Regulation 10(2)(d) of the Transfer Regulations) and to indemnify UNOVA UK
against any Employment Liabilities it may incur as a result of any failure by
Buyer UK to provide this information to UNOVA UK.

 


(G)           PENSION LIABILITIES


 

(i)            Any claims or liabilities in relation to the Landis Pension Plan
(including, without limitation, any claim or liability relating to a
contribution notice issued under Section 38 or Section 47 of the Pensions Act
2004 or a financial support direction issued under Section 43 of that Act,
whether the notice or direction is issued before, on or after the Transfer Date,
and any claim or liability relating to the levy to fund the Pension Protection
Fund payable pursuant to the Pensions Act 2004); provided, however, that the
foregoing right to indemnity shall not exist with respect to claims and
liabilities for which the Purchasing Entities are entitled to indemnification
under Section 11.1;

 

(ii)           Any claim that any benefit under the UNOVA Pension Fund or that
any transfer paid by the UNOVA Pension Fund has not been calculated in
accordance with Article 141 (formerly Article 119) of the Treaty of Rome or
Section 62 of the Pensions Act 1995 made by or in respect of the membership of
any UK Employee who agreed to the transfer of his or her accrued benefits from
the UNOVA Pension Fund to the Landis Pension Plan.

 


11.3        CLAIMS FOR REIMBURSEMENT


 

In the event that any of the Buying Indemnified Parties or the Selling
Indemnified Parties shall have (i) suffered any Loss, or (ii) received any
notice of the commencement of any action, proceeding or investigation or the
making of any claim or demand by a third party (a “Third Party Claim”), in each
case, in respect of which indemnification may be sought by such party pursuant
to this Article 11, the party who shall have suffered such Loss or received such
notice of such Third Party Claim and who shall seek indemnification in respect
thereof (the “Indemnified Party”) shall give either UNOVA (if the Indemnified
Party is a Buying Indemnified Party), or Buyer US (if the Indemnified Party is a
Selling Indemnified Party), as the case may be (the “Indemnifying Party”),
prompt written notice of such Loss or Third Party Claim setting forth in
reasonable detail such information as it shall have pertaining thereto and the
Indemnified Party’s demand for indemnification in respect thereof.

 

90

--------------------------------------------------------------------------------


 

In the case of Third Party Claims, written notice thereof shall be given to the
Indemnifying Party as promptly as practicable; provided, however, that the
failure of any Indemnified Party to give timely notice shall not affect rights
to indemnification hereunder if (i) such failure to give timely notice does not
materially affect the ability or right of the Indemnifying Party to participate
in the defense of such Third Party Claim and the Indemnifying Party is not
otherwise materially prejudiced thereby, and (ii) actual notice is given to the
Indemnifying Party within a reasonable time.

 

The Indemnifying Party shall have 30 days from the date of receipt of such
notice (the “Investigation Period”) to investigate and dispute the nature,
validity or amount of any such claim of Loss or Third Party Claim. During the
Investigation Period, the Indemnified Party shall cooperate with the
Indemnifying Party for the purpose of such investigation and, without
limitation, the Indemnified Party shall make available to the Indemnifying Party
the information relied upon by the Indemnified Party to substantiate the
Indemnified Party’s claim and the Indemnifying Party shall have reasonable
access, during normal business hours, to the books, records and other documents
of the Indemnified Party relating to such claim and shall have the right to take
copies at its expense of such relevant books, records and documents for the
purpose of such investigation. In the event that the Indemnifying Party shall
dispute the nature, validity or amount of a claim hereunder, the Indemnifying
Party shall give the Indemnified Party written notice of such dispute within the
Investigation Period, and the relevant Parties shall meet promptly thereafter
and in good faith attempt to resolve such dispute. To the extent that such
Parties cannot resolve any dispute by agreement within 21 days following such
notice of dispute, such dispute shall be resolved pursuant to Section 12.11.

 

In the absence of a dispute, the Indemnifying Party shall promptly, and in any
event not later than the expiration of the Investigation Period, reimburse the
Indemnified Party in full (subject to the limitations of Section 11.6) for such
Loss, as set forth in the notice. In the event that the Indemnifying Party shall
dispute only the amount (and not the validity) of the claim, the Indemnifying
Party shall, concurrently with the delivery of its notice of dispute, pay to the
Indemnified Party any undisputed portion of the claim.

 


11.4        DEFENSE AND SETTLEMENT OF THIRD PARTY CLAIMS


 

(a)           In the event of a Third Party claim, except for a claim involving
a Governmental Body or a claim for injunctive relief or non-monetary relief or a
claim which may, in the reasonable opinion of the Purchasing Entities, prejudice
the legitimate business interests of the Purchasing Entities or the Business,
the Indemnifying Party shall have the option to take control of the defense and
investigation of such Third Party Claim, and to employ and engage attorneys of
its own choice to handle and defend the same, at the Indemnifying Party’s sole
cost, risk and expense, provided that, upon assumption and control by the
Indemnifying Party of such defense, the Indemnifying Party shall be deemed to
have acknowledged its responsibility for all Losses relating to such claims,
subject to the limitations set forth in Section 11.6 (the “Direct Litigation
Option”). The Indemnifying Party may elect to exercise the Direct Litigation
Option by giving prior written notice to the

 

91

--------------------------------------------------------------------------------


 

Indemnified Party. If the Indemnifying Party so elects, the Indemnified Party
shall cooperate in all reasonable respects with the Indemnifying Party and such
attorneys in the investigation, trial and defense of such Third Party Claim and
any appeal arising therefrom and shall permit access to the personnel of the
Indemnified Party and to any relevant books, records and documents within the
possession or control of the Indemnified Party in connection with such claim and
to take copies of such relevant materials at the expense of the Indemnifying
Party; provided, however, that the Indemnified Party may, at its own cost,
participate in (but not control) such investigation, trial and defense of such
Third Party Claim and any appeal arising therefrom. If the Indemnifying Party
does not elect the Direct Litigation Option, then the Indemnified Party shall
defend against the Third Party Claim in the manner it deems appropriate.

 

(b)           The Indemnified Party (or the Indemnifying Party if it has
exercised the Direct Litigation Option) shall not settle, adjust or compromise
the Third Party Claim except with the prior consent of the Indemnifying Party
(or the Indemnified Party), which consent shall not be unreasonably withheld.

 

(c)           In no event shall a Party make any admission of liability or enter
into any settlement, adjustment or compromise of any Third Party Claim without
the prior written consent of the other Party, if as a result of such admission,
settlement, adjustment or compromise an injunction or other non-monetary relief
would be imposed against the Indemnified Party.

 


11.5        [RESERVED]


 


11.6        LIMITATIONS ON INDEMNIFICATION


 


(A)           DURATION


 

Claims for indemnification under Section 11.1 or 11.2 must be made prior to the
18 month anniversary of the Transfer Date, except for claims made pursuant to
the following:

 

(i)            Section 11.1(a) (Misrepresentation or Breach of Warranty), to the
extent it is based on a breach of Section 3.13(l) (ERISA Plans), Section 3.13(m)
(UK Pension Plans) or of Section 3.18 (Taxes), which may be made at any time
prior to the expiration of the applicable statute of limitations (including any
extensions thereof) plus 30 days;

 

(ii)           Section 11.1(a) (Misrepresentation or Breach of Warranty), to the
extent it is based on a breach of Section 3.6(f) (Environmental Matters) or
Section 3.23 (Transactions with Affiliates; Intercompany Arrangements), which
may be made at any time prior to the fifth anniversary of the Transfer Date;

 

(iii)          Section 11.1(a) (Misrepresentation or Breach of Warranty), to the
extent it is based on a breach of Section 3.1(c) (Corporate Power and Authority
to Enter Into Agreements), which may be made at any time;

 

92

--------------------------------------------------------------------------------


 

(iv)          Section 11.1(b) (Breach of Covenant or Agreement), Section 11.1(c)
(Excluded Liabilities), Section 11.1(d) (Pension Liabilities) or Section 11.1(f)
(UK Employees), which may be made at any time;

 

(v)           Section 11.2(a) (Misrepresentation or Breach of Warranty), to the
extent it is based on a breach of Section 4.1(b) (Corporate Power and Authority
to Enter Into Agreements), which may be made at any time; and

 

(vi)          Section 11.2(b) (Breach of Covenant or Agreement), Section 11.2(c)
(Assumed Liabilities), Section 11.2(d) (Operations of the Business),
Section 11.2(f) (UK Employees) or Section 11.2(g) (Pension Liabilities), which
may be made at any time.

 

Indemnification pursuant to Section 11.1 or 11.2 shall be payable after the
expiration of the aforesaid periods (if any), so long as the claim was
identified and asserted in reasonable detail prior to such expiration.

 


(B)           AMOUNT


 

(I)            BASKET

 

Notwithstanding anything to the contrary contained in Section 11.1 and subject
to the exceptions set forth in Section 11.6(b)(iii) and Section 11.6(c)(i),
neither the Indemnifying Selling Entities nor the Indemnifying Buying Entities,
as the case may be, shall be obligated to pay any claims for indemnification
pursuant to Section 11.1 until the aggregate of all Losses exceeds $500,000
(the, “Threshold”), with any individual claim below $50,000 forgiven (the,
“Claim Threshold”) whereupon the Buying Indemnified Parties and Selling
Indemnified Parties, as the case may be, shall be entitled to indemnification
for all Losses attributable to claims exceeding the Claim Threshold without
regard to the Threshold. For purposes of the Claim Threshold, a number of claims
arising out of the same fact, event or circumstance shall be aggregated and
shall form a single claim.

 

(II)           CAP

 

Subject to the exceptions set forth in Section 11.6(b)(iii) below, the maximum
aggregate amount that the Indemnifying Selling Entities or Indemnifying Buying
Entities, as the case may be, shall be obligated to pay pursuant to Section 11.1
shall be $8,000,000 (the “Cap”), and provided further, that, with respect to the
Indemnifying Selling Entities, the maximum amount to be paid in cash for claims
under Section 11.1(a) (Misrepresentation or Breach of Warranty), other than
claims for breaches of Section 3.13(m) (UK Pension Plans), shall not exceed the
amount of cash received by UNOVA in respect of the Purchase Price. To the extent
that the Selling Entities would otherwise (but for the preceding sentence) be
obligated to pay indemnification pursuant to Section 11.1 the amount of such
indemnification shall reduce the balance of the Note and then the cash received
by the Selling Entities.

 

93

--------------------------------------------------------------------------------


 

(III)         NO LIMITATION ON CERTAIN CLAIMS

 

Notwithstanding anything herein to the contrary, Buyer Indemnified Parties
(i) shall be entitled to dollar-for-dollar indemnification from the first
dollar, (ii) shall not be subject to the Threshold or Claim Threshold and
(iii) shall not be subject to the Cap with respect to:

 

(A)          Losses involving a breach by the Selling Entities of any of the
representations and warranties contained in Section 3.1(c) (Corporate Power and
Authority to Enter Into Agreements), Section 3.13(l) (ERISA Plans), Section 3.18
(Taxes) and Section 3.23 (Transactions with Affiliates; Intercompany
Arrangements); provided, however, that the maximum aggregate amount that the
Indemnifying Selling Entities shall be obligated to pay pursuant to this
Section 11.6(b)(iii)(A) shall be the Purchase Price;

 

(B)           Losses involving Excluded Liabilities and liabilities under
Section 11.1(d) (Pension Liabilities);

 

(C)           Losses arising from the fraud or willful misconduct of the Selling
Entities,

 

(D)          Losses arising from any breach or nonfulfillment by a Selling
Entity of any of its respective covenants set forth in this Agreement; and

 

(E)           Losses arising from any breach of the representations and
warranties set forth in Section 3.13(m) (UK Pension Plans).

 


(C)           OTHER LIMITATIONS


 

(i)            Notwithstanding anything herein to the contrary, Seller
Indemnified Parties (i) shall be entitled to dollar-for-dollar indemnification
from the first dollar, and (ii) shall not be subject to the Cap with respect to:

 

(A)          Losses involving Assumed Liabilities and liabilities under
Section 11.2(g) (Pension Liabilities);

 

(B)           Losses arising from the fraud or willful misconduct of the
Purchasing Entities;

 

(C)           Losses arising from any breach or nonfulfillment by a Purchasing
Entity of any of its respective covenants set forth in this Agreement;

 

(D)          Claims under Sections 1.5(b); provided, however, that the maximum
aggregate amount that the Indemnifying Buying Entities shall be obligated to pay
pursuant to this Section 11.6(c)(i)(D) shall be the Purchase Price.

 

Notwithstanding the foregoing, none of the Indemnifying Selling Entities shall
have any liability for the following:

 

94

--------------------------------------------------------------------------------


 

(ii)           For accounts receivable collectibility, inventory obsolescence,
loss contracts for which a reserve is reflected on the Closing Balance Sheet or
warranty claims following the final determination of the Closing Balance Sheet,
(other than in the case of fraud or willful misconduct and other than in respect
of any claims relating to a breach of the representations and warranties in
Section 3.12;

 

(iii)          Any matter subject to indemnification pursuant to Section 11.1,
to the extent such liability would not have arisen but for a change in
legislation or accounting policies made after the Transfer Date or a change in
the interpretation of a Law as determined by any court of competent jurisdiction
or pursuant to an administrative rule-making decision of a governmental
authority after the Transfer Date; or

 

(iv)          Any matter subject to indemnification pursuant to Section 11.1, to
the extent such liability would not have arisen but for some act, omission,
transaction or arrangement carried out at the written request or with the
written approval of a Purchasing Entity or its authorized representatives prior
to Closing or which was expressly authorized by this Agreement other than in
respect of any claims for a breach of any representation and warranty.

 


(D)           DUTY TO MITIGATE DAMAGES


 

Nothing in this Article 11 shall limit or restrict the Parties’ general
obligation under the governing Law to mitigate any loss or damage which it may
incur as a result of any matter giving rise to indemnification under this
Agreement.

 


(E)           NO DOUBLE RECOVERY


 

Any Party’s payment of an indemnification claim shall to the extent of such
payment satisfy and preclude any further indemnification claim against such
Party which is capable of being made in respect of the same subject matter.

 


(F)            NO WAIVER


 

No waiver of a closing condition by a party or knowledge of a breach of
representation or warranty or covenant by the other Party shall limit a Party’s
right under this Section 11.

 


(G)           SET-OFF AGAINST NOTE


 

To the extent that the Buying Indemnified Parties have incurred Losses for a
claim and either (a) a non-appealable judgment or final appellate decision
including such Losses has been entered against the Indemnifying Selling
Entities, or (b) a final settlement agreement including such Losses has been
executed with the Indemnifying Selling Entities as provided in Section 11.4,
then upon written notice to the Indemnifying Selling Entities, the Buying
Indemnified

 

95

--------------------------------------------------------------------------------


 

Parties shall set off and deduct the amounts of any Losses against the principal
of the Note. If any bona fide claims made in good faith by the Buyer Indemnified
Parties remain unresolved at the maturity of the Note (a “Note Claim”), Buyer US
shall place into an escrow account with an independent, third-party escrow agent
an amount equal to the amount of such pending claim outstanding that will be
subject to an escrow agreement to be mutually agreed upon by UNOVA and Buyer US.

 


11.7        EXCLUSIVE REMEDY


 

Except with respect to claims related to fraud, the indemnification and other
remedies set forth under this Article 11 shall constitute the sole and exclusive
monetary remedies of the Parties with respect to any maters arising under or
relating to this Agreement. Subject to the foregoing, the Parties shall have and
retain all other rights existing in their favor in equity including any actions
for specific performance and/or injunctive or other equitable relief to enforce
or prevent any violations of the provisions of this Agreement.

 

(Article 12 follows)

 

96

--------------------------------------------------------------------------------


 


 ARTICLE 12. 
MISCELLANEOUS PROVISIONS


 


12.1        PUBLIC STATEMENTS AND PRESS RELEASES


 

No Party shall make, issue or release any public announcement, press release,
public statement or public acknowledgment of the terms, conditions and status
of, the transactions provided for in this Agreement, without the prior written
consent of the other Parties as to the content and time of release and the media
in which such statement or announcement is to be made; provided, however, that
in the case of announcements, statements or acknowledgments or revelation which
any Party, in the written opinion of such Party’s counsel, is required by Law or
regulations, including those of public stock exchanges on which the securities
of such Party or its affiliates are traded, to make, issue or release (a
“Legally Required Statement”), the making, issuing or releasing of any such
Legally Required Statement shall not constitute a breach of this Agreement if
such Party shall have given, to the extent reasonably possible, three days prior
notice to the other Party, and shall have attempted, to the extent reasonably
possible, to clear such disclosure with the other Party. Each Party agrees that
it will not unreasonably withhold or delay any such consent or clearance.

 


12.2        COSTS AND EXPENSES


 

Each Party shall be responsible for and bear its respective costs and expenses
in connection with, or arising out of, the negotiation and execution of this
Agreement and consummation of the transactions provided for in this Agreement.

 


12.3        AMENDMENT AND MODIFICATION


 

This Agreement may be amended, modified or supplemented only by a writing
executed on behalf of each of the Parties.

 


12.4        NO ASSIGNMENT


 

No Party shall assign, in whole or in part, this Agreement or its respective
rights and obligations hereunder without the express prior written consent of
the other Parties, and any assignment by operation of Law or otherwise without
the consent of the Parties shall be void. Notwithstanding the foregoing, each of
Buyer US and Buyer UK may, without the prior consent of any other Party, assign
any or all of its rights and interests under this Agreement and the Related
Agreements to (a) any Affiliate and (b) their rights under this Agreement and
the Related Agreements for collateral security purposes to any lender providing
financing to Buyer US and Buyer UK, such permitted assign or any of their
Affiliates and any such lender may exercise all of the rights and remedies of
such assignee hereunder and thereunder; provided, however, that notwithstanding
any such assignment, the Purchasing Entities shall remain liable for their
obligations hereunder.

 

97

--------------------------------------------------------------------------------


 


12.5        NOTICES


 

All notices, requests, demands or other communications hereunder must be in
writing and executed by an authorized representative of the Party responsible
therefor, and must be given either by hand or telecopy, telefax or other
telecommunication device capable of creating a written record which acknowledges
receipt, as follows:

 


(A)           THE SELLING ENTITIES


 

If such notice is directed to any of the Selling Entities, it shall be sent to: 
(i) UNOVA, Inc., 6001 – 36th Avenue West, Everett, WA 98203-1264, Attention: 
General Counsel; Fax No. (425) 356-3574; or to such other person or place as
UNOVA shall have specified to the Purchasing Entities in writing by a notice in
accordance with this Section 12.5, with a copy to Perkins Coie LLP, 1201 Third
Avenue, Suite 4800, Seattle, Washington 98101, Attention:  Andrew Bor, Fax No.
(206) 359-9000.

 


(B)           A PURCHASING ENTITY


 

If such notice is directed to any Purchasing Entity, it shall be sent to such
Purchasing Entity, c/o Compagnie de Fives-Lille, 38, rue de la Republique, 93
100 Mentreuil-sous-Bois, France, Fax No. +33-1-49.88.39.24, Attention:  General
Counsel, or to such other person or place as Buyer US shall have specified to
UNOVA in writing by a notice in accordance with this Section 12.5, with a copy
to SJ Berwin LLP, 64 avenue Kleber, 75116 Paris, France, Attention: Maxence
Bloch, Fax No. 33(0) 1 44 34 63 47 and Goodwin Procter LLP, Exchange Place,
Boston, MA 02190, Attention: George Lloyd, Fax No. (617) 523-1231.

 


12.6        COUNTERPARTS AND FACSIMILE


 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
but one and the same instrument and any of such counterparts may be delivered by
facsimile transmission.

 


12.7        CAPTIONS


 

The captions and table of contents contained in this Agreement are provided for
convenience of reference only and shall not be deemed to constitute a part of
this Agreement.

 


12.8        SCHEDULES AND EXHIBITS


 

One complete set of the Schedules and Exhibits has been marked for
identification and delivered to each of the Parties prior to the execution and
delivery of this Agreement. The Schedules and Exhibits are an integral part of
this Agreement and are incorporated into this Agreement by this reference.

 

98

--------------------------------------------------------------------------------


 


12.9        WAIVER; REMEDIES


 

No single or partial waiver of any breach of any provision of this Agreement
shall be held to be a waiver of any other or subsequent breach, and the failure
of a Party to enforce at any time any provision of this Agreement shall not be
deemed a waiver of any right of any such Party to subsequently enforce such
provision. All remedies afforded in this Agreement shall be taken and construed
as cumulative, that is, in addition to every other remedy provided in this
Agreement or by Law.

 


12.10      GOVERNING LAW AND JURISDICTION


 

This Agreement shall be construed, interpreted and enforced in accordance with
the Laws of the State of New York, without resort to its conflict of Law rules.

 


12.11      RESOLUTION OF DISPUTES


 

Except for disputes to be resolved by the Independent Firm, all disputes arising
out of or in connection with this Agreement shall be finally settled under the
Rules of Arbitration of the International Chamber of Commerce (“ICC ”) by one or
more arbitrators (and who shall be familiar and experienced with asset sale and
purchase agreements) appointed in accordance with such Rules.

 

The arbitration proceedings shall take place in the City of New York and shall
be conducted in the English language. The award shall be binding and
non-appealable, and it shall be enforceable in any court of competent
jurisdiction. There will be no discovery procedure and the requests for the
production of documents will be limited pursuant to the IBA Rules (International
Bar Association Rules) on the taking of evidence in international commercial
arbitration.

 

The successful or prevailing party or parties shall be entitled to recover
reasonable attorney’s fees and other costs incurred in arbitration proceedings
and actions brought for the enforcement of this Agreement.

 


12.12      SEVERABILITY


 

In the event that any provision or any portion of any provision of this
Agreement shall be held invalid, illegal or unenforceable under applicable Law,
the remainder of this Agreement shall remain valid and enforceable, unless such
invalidity, illegality or unenforceability substantially diminishes the rights
and obligations, taken as a whole, of any Party.

 


12.13      NO THIRD PARTY BENEFICIARIES


 

Nothing in this Agreement, whether express or implied shall be enforceable by
virtue of the Contracts Rights of Third Parties Act 1999 or is intended to
confer any rights or remedies under or by reason of this Agreement on any
persons other than the Parties and

 

99

--------------------------------------------------------------------------------


 

their respective successors and permitted assigns, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any Party, nor shall any provision of this Agreement give any
third persons any right of subrogation or action against any Party, save that
the provisions of Article 11 shall be enforceable by any of the Persons entitled
to indemnification thereunder, whether or not such Person is a Party to this
Agreement.

 


12.14      CONSTRUCTION


 

This Agreement and the Related Agreements shall be interpreted without regard to
any presumption or rule requiring construction against the Party causing such
agreements to be drafted.

 


12.15      ENTIRE AGREEMENT


 

This Agreement, including the Exhibits and Schedules and the Related Agreements,
constitutes the sole understanding and agreement of the Parties with respect to
the subject matter of this Agreement and supersedes and cancels all prior
understandings and agreements.

 


12.16      CURRENCY


 

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
in United States funds.

 

(Signature pages follow)

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Agreement to be executed on and as of the date first above written.

 

CINETIC LANDIS GRINDING CORP.

 

 

 

 

 

BY:

/s/ FREDERIC SANCHEZ

 

NAME:

Frederic Sanchez

 

TITLE:

Chairman

 

 

 

 

 

CINETIC LANDIS GRINDING LIMITED

 

 

 

 

 

BY:

/s/ FREDERIC SANCHEZ

 

NAME:

Frederic Sanchez

 

TITLE:

Chairman

 

 

 

 

 

COMPAGNIE DE FIVES-LILLE

 

 

 

 

 

BY:

/s/ FREDERIC SANCHEZ

 

NAME:

Frederic Sanchez

 

TITLE:

President of the Executive Board

 

 

 

 

 

UNOVA, INC.

 

 

 

 

 

BY:

/s/ KENNETH L. COHEN

 

NAME:

Kenneth L. Cohen

 

TITLE:

Vice President, Treasurer & Tax

 

 

 

 

 

UNOVA Industrial Automation Systems, Inc.

 

 

 

 

 

BY:

/s/ KENNETH L. COHEN

 

NAME:

Kenneth L. Cohen

 

TITLE:

Vice President, Treasurer & Tax

 

 

101

--------------------------------------------------------------------------------


 

UNOVA IP Corp.

 

 

 

 

 

BY:

/s/ KENNETH L. COHEN

 

NAME:

Kenneth L. Cohen

 

TITLE:

Vice President, Treasurer & Tax

 

 

102

--------------------------------------------------------------------------------